

114 S1626 RS: Railroad Reform, Enhancement, and Efficiency Act
U.S. Senate
2016-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 466114th CONGRESS2d SessionS. 1626IN THE SENATE OF THE UNITED STATESJune 18, 2015Mr. Wicker (for himself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationMay 16, 2016Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo reauthorize Federal support for passenger rail programs, improve safety, streamline rail project
			 delivery, and for other purposes.
	
		1.Short title; table of contents; references
 (a)Short titleThis Act may be cited as the Railroad Reform, Enhancement, and Efficiency Act. (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents; references.Sec. 2. Definition of Secretary.Sec. 3. Passenger transportation; definitions.TITLE I—Authorization of appropriationsSec. 101. Authorization of grants to Amtrak.Sec. 102. National infrastructure and safety investments.Sec. 103. Authorization of appropriations for National Transportation Safety Board rail
			 investigations.Sec. 104. Authorization of appropriations for Amtrak Office of Inspector General.Sec. 105. National cooperative rail research program.TITLE II—Amtrak reformSec. 201. Amtrak grant process.Sec. 202. 5-year business line and assets plans.Sec. 203. State-supported route committee.Sec. 204. Route and service planning decisions.Sec. 205. Competition.Sec. 206. Rolling stock purchases.Sec. 207. Food and beverage policy.Sec. 208. Local products and promotional events.Sec. 209. Right-of-way leveraging.Sec. 210. Station development.Sec. 211. Amtrak debt.Sec. 212. Amtrak pilot program for passengers transporting domesticated cats and dogs.Sec. 213. Amtrak board of directors.TITLE III—Intercity passenger rail policySec. 301. Competitive operating grants.Sec. 302. Federal-State partnership for state of good repair.Sec. 303. Large capital project requirements.Sec. 304. Small business participation study.Sec. 305. Gulf coast rail service working group.Sec. 306. Integrated passenger rail working group.Sec. 307. Shared-use study.Sec. 308. Northeast Corridor Commission.Sec. 309. Northeast Corridor through-ticketing and procurement efficiencies.Sec. 310. Data and analysis.Sec. 311. Disaster relief.Sec. 312. Performance-based proposals.Sec. 313. Amtrak Inspector General.Sec. 314. Miscellaneous provisions.TITLE IV—Rail safetySubtitle A—Safety improvementSec. 401. Highway-rail grade crossing safety.Sec. 402. Confidential close call reporting system.Sec. 403. Speed limit action plans.Sec. 404. Signage.Sec. 405. Alerters.Sec. 406. Signal protection.Sec. 407. Technology implementation plans.Sec. 408. Commuter rail track inspections.Sec. 409. Emergency response.Sec. 410. Private highway-rail grade crossings.Sec. 411. Repair and replacement of damaged track inspection equipment.Sec. 412. Rail police officers.Sec. 413. Technical and conforming amendments.Subtitle B—Consolidated rail infrastructure and safety improvementsSec. 421. Consolidated rail infrastructure and safety improvements.TITLE V—Project deliverySec. 501. Short title.Sec. 502. Preservation of public lands.Sec. 503. Efficient environmental reviews.Sec. 504. Advance acquisition.Sec. 505. Railroad rights-of-way.Sec. 506. Improving State and Federal agency engagement in environmental reviews.Sec. 507. Savings clause.Sec. 508. Transition.TITLE VI—FinancingSec. 601. Short title; references.Sec. 602. Definitions.Sec. 603. Eligible applicants.Sec. 604. Eligible purposes.Sec. 605. Program administration.Sec. 606. Loan terms and repayment.Sec. 607. Credit risk premiums.Sec. 608. Master credit agreements.Sec. 609. Priorities and conditions.Sec. 610. Savings provision.
 (c)References to title 49, United States CodeExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 49, United States Code.
 2.Definition of SecretaryIn this Act, except as otherwise expressly provided, the term Secretary means the Secretary of Transportation. 3.Passenger transportation; definitionsSection 24102 is amended—
 (1)by redesignating paragraphs (5) through (9) as paragraphs (6) through (10), respectively; (2)by inserting after paragraph (4), the following:
				
 (5)long-distance route means a route described in paragraph (6)(C).; (3)by amending paragraph (6)(A), as redesignated, to read as follows:
				
 (A)the Northeast Corridor main line between Boston, Massachusetts and the Virginia Avenue interlocking in the District of Columbia, and the facilities and services used to operate and maintain that line;;
 (4)in paragraph (7), as redesignated, by striking the period at the end and inserting , except that the term Northeast Corridor for the purposes of chapter 243 means the main line between Boston, Massachusetts and the Virginia Avenue interlocking in the District of Columbia, and the facilities and services used to operate and maintain that line.; and
 (5)by adding at the end the following:  (11)state-of-good-repair means a condition in which physical assets, both individually and as a system, are—
 (A)performing at a level at least equal to that called for in their as-built or as-modified design specification during any period when the life cycle cost of maintaining the assets is lower than the cost of replacing them; and
 (B)sustained through regular maintenance and replacement programs. (12)State-supported route means a route described in paragraph (6)(B) or paragraph (6)(D), or in section 24702(a)..
			IAuthorization of appropriations
			101.Authorization of grants to Amtrak
 (a)In generalThere are authorized to be appropriated to the Secretary for the use of Amtrak for deposit into the accounts established under section 24319(a) of title 49, United States Code, the following amounts:
 (1)For fiscal year 2016, $1,450,000,000. (2)For fiscal year 2017, $1,550,000,000.
 (3)For fiscal year 2018, $1,700,000,000. (4)For fiscal year 2019, $1,900,000,000.
 (b)Project management oversightThe Secretary may withhold up to one half of 1 percent of the amount appropriated under subsection (a) for the costs of management oversight of Amtrak.
 (c)CompetitionIn administering grants to Amtrak under section 24318 of title 49, United States Code, the Secretary may withhold, from amounts that would otherwise be made available to Amtrak, such sums as are necessary from the amount appropriated under subsection (a) of this section to cover the operating subsidy described in section 24711(b)(1)(E)(ii) of title 49, United States Code.
 (d)State-Supported Route CommitteeThe Secretary may withhold up to $2,000,000 from the amount appropriated in each fiscal year under subsection (a) of this section for the use of the State-Supported Route Committee established under section 24712 of title 49, United States Code.
 (e)Northeast Corridor CommissionThe Secretary may withhold up to $5,000,000 from the amount appropriated in each fiscal year under subsection (a) of this section for the use of the Northeast Corridor Commission established under section 24905 of title 49, United States Code.
				102.National infrastructure and safety investments
 (a)In generalThere are authorized to be appropriated to the Secretary for grants under chapter 244 of title 49, United States Code, the following amounts:
 (1)For fiscal year 2016, $350,000,000. (2)For fiscal year 2017, $430,000,000.
 (3)For fiscal year 2018, $600,000,000. (4)For fiscal year 2019, $900,000,000.
 (b)Project management oversightThe Secretary may withhold up to 1 percent from the amount appropriated under subsection (a) of this section for the costs of project management oversight of grants carried out under chapter 244 of title 49, United States Code.
				103.Authorization of appropriations for National Transportation Safety Board rail investigations
 (a)In generalNotwithstanding any other provision of law, there are authorized to be appropriated to the National Transportation Safety Board to carry out railroad accident investigations under section 1131(a)(1)(C) of title 49, United States Code, the following amounts:
 (1)For fiscal year 2016, $6,300,000. (2)For fiscal year 2017, $6,400,000.
 (3)For fiscal year 2018, $6,500,000. (4)For fiscal year 2019, $6,600,000.
 (b)Investigation personnelAmounts appropriated under subsection (a) of this section shall be available to the National Transportation Safety Board for personnel, in regional offices and in Washington, DC, whose duties involve railroad accident investigations.
 104.Authorization of appropriations for Amtrak Office of Inspector GeneralThere are authorized to be appropriated to the Office of Inspector General of Amtrak the following amounts:
 (1)For fiscal year 2016, $20,000,000. (2)For fiscal year 2017, $20,500,000.
 (3)For fiscal year 2018, $21,000,000. (4)For fiscal year 2019, $21,500,000.
				105.National cooperative rail research program
 (a)In generalSection 24910 is amended— (1)in subsection (b)—
 (A)in paragraph (12), by striking and; (B)in paragraph (13), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (14)to improve the overall safety of intercity passenger and freight rail operations.; and
 (2)by amending subsection (e) to read as follows:  (e)AllocationAt least $5,000,000 of the amounts appropriated to the Secretary for a fiscal year to carry out railroad research and development programs shall be available to carry out this section..
					IIAmtrak reform
			201.Amtrak grant process
 (a)Requirements and proceduresChapter 243 is amended by adding at the end the following:  24317.Costs and revenues (a)AllocationNot later than 180 days after the date of enactment of the Railroad Reform, Enhancement, and Efficiency Act, Amtrak shall establish and maintain internal controls to ensure Amtrak’s costs, revenues, and other compensation are appropriately and proportionally allocated to its Northeast Corridor train services or infrastructure, its State-supported routes, its long-distance routes, and its other national network activities.
 (b)Rule of constructionNothing in this section shall be construed to limit the ability of Amtrak to enter into an agreement with 1 or more States to allocate operating and capital costs under section 209 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note).
							24318.Grant process
 (a)Procedures for grant requestsNot later than 90 days after the date of enactment of the Railroad Reform, Enhancement, and Efficiency Act, the Secretary of Transportation shall establish and transmit to the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate and the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives substantive and procedural requirements, including schedules, for grant requests under this section.
 (b)Grant requestsAmtrak shall transmit grant requests for Federal funds appropriated to the Secretary of Transportation for the use of Amtrak to—
 (1)the Secretary; and (2)the Committee on Commerce, Science, and Transportation, the Committee on Appropriations, and the Committee on the Budget of the Senate and the Committee on Transportation and Infrastructure, the Committee on Appropriations, and the Committee on the Budget of the House of Representatives.
 (c)ContentsA grant request under subsection (b) shall— (1)describe projected operating and capital costs for the upcoming fiscal year for Northeast Corridor train services and infrastructure, Amtrak's State-supported routes, and Amtrak's long-distance routes, and Amtrak's other national network activities, as applicable, in comparison to prior fiscal year actual financial performance;
 (2)describe the capital projects to be funded, with cost estimates and an estimated timetable for completion of the projects covered by the request;
 (3)assess Amtrak's financial condition; (4)be displayed on Amtrak’s Web site within a reasonable timeframe following its transmission under subsection (b); and
 (5)describe how the funding requested in a grant will be allocated to the accounts established under section 24319(a), considering the projected operating losses or capital costs for services and activities associated with such accounts over the time period intended to be covered by the grants.
								(d)Review and approval
								(1)Thirty-day approval process
 (A)In generalNot later than 30 days after the date that Amtrak submits a grant request under this section, the Secretary of Transportation shall complete a review of the request and provide notice to Amtrak that—
 (i)the request is approved; or (ii)the request is disapproved, including the reason for the disapproval and an explanation of any incomplete or deficient items.
 (B)Grant agreementIf a grant request is approved, the Secretary shall enter into a grant agreement with Amtrak that allocates the grant funding to 1 of the 4 accounts established under section 24319(a).
 (2)Fifteen-day modification periodNot later than 15 days after the date of the notice under paragraph (1)(A)(ii), Amtrak shall submit a modified request for the Secretary’s review.
 (3)Modified requestsNot later than 15 days after the date that Amtrak submits a modified request under paragraph (2), the Secretary shall either approve the modified request, or, if the Secretary finds that the request is still incomplete or deficient, the Secretary shall identify in writing to the Committee on Commerce, Science, and Transportation, the Committee on Appropriations, and the Committee on the Budget of the Senate and the Committee on Transportation and Infrastructure, the Committee on Appropriations, and the Committee on the Budget of the House of Representatives the remaining deficiencies and recommend a process for resolving the outstanding portions of the request.
								(e)Payments to Amtrak
 (1)In generalA grant agreement entered into under subsection (d) shall specify the operations, services, and other activities to be funded by the grant. The grant agreement shall include provisions, consistent with the requirements of this chapter, to measure Amtrak’s performance and ensure accountability in delivering the operations, services, or activities to be funded by the grant.
 (2)ScheduleExcept as provided in paragraph (3), in each fiscal year for which amounts are appropriated to the Secretary for the use of Amtrak, and for which the Secretary and Amtrak have entered into a grant agreement under subsection (d), the Secretary shall disburse grant funds to Amtrak on the following schedule:
 (A)50 percent on October 1. (B)25 percent on January 1.
 (C)25 percent on April 1. (3)ExceptionsThe Secretary may make a payment to Amtrak of appropriated funds—
 (A)more frequently than the schedule under paragraph (2) if Amtrak, for good cause, requests more frequent payment before the end of a payment period; or
 (B)with a different frequency or in different percentage allocations in the event of a continuing resolution or in the absence of an appropriations Act for the duration of a fiscal year.
 (f)Availability of amounts and early appropriationsAmounts appropriated to the Secretary for the use of Amtrak shall remain available until expended. Amounts for capital acquisitions and improvements may be appropriated for a fiscal year before the fiscal year in which the amounts will be obligated.
 (g)Limitations on useAmounts appropriated to the Secretary for the use of Amtrak may not be used to cross-subsidize operating losses or capital costs of commuter rail passenger or freight rail transportation.
							24319.Accounts
 (a)Establishment of accountsBeginning not later than October 1, 2016, Amtrak, in consultation with the Secretary of Transportation, shall define and establish—
 (1)a Northeast Corridor investment account, including subaccounts for Amtrak train services and infrastructure;
 (2)a State-supported account; (3)a long-distance account; and
 (4)an other national network activities account. (b)Northeast Corridor investment account (1)DepositsAmtrak shall deposit in the Northeast Corridor investment account established under subsection (a)(1)—
 (A)a portion of the grant funds appropriated under the authorization in section 101(a) of the Railroad Reform, Enhancement, and Efficiency Act, or any subsequent Act appropriating funds for the use of Amtrak, as specified in a grant agreement entered into under section 24318;
 (B)any compensation received from commuter rail passenger transportation providers for such providers' share of capital costs on the Northeast Corridor provided to Amtrak under section 24905(c);
 (C)any operating surplus of the Northeast Corridor train services or infrastructure, as allocated under section 24317; and
 (D)any other net revenue received in association with the Northeast Corridor, including freight access fees, electric propulsion, and commercial development.
 (2)Use of Northeast Corridor investment accountExcept as provided in subsection (f), amounts deposited in the Northeast Corridor investment account shall be made available for the use of Amtrak for its share of—
 (A)capital projects described in section 24904(a)(2)(E)(i), and developed under the planning process established under that section, to bring Northeast Corridor infrastructure to a state-of-good-repair;
 (B)capital projects described in clauses (ii) and (iv) of section 24904(a)(2)(E) that are developed under the planning process established under that section intended to increase corridor capacity, improve service reliability, and reduce travel time on the Northeast Corridor;
 (C)capital projects to improve safety and security; (D)capital projects to improve customer service and amenities;
 (E)acquiring, rehabilitating, manufacturing, remanufacturing, overhauling, or improving equipment and associated facilities used for intercity rail passenger transportation by Northeast Corridor train services;
 (F)retirement of principal and payment of interest on loans for capital projects described in this paragraph or for capital leases for equipment and related to the Northeast Corridor;
 (G)participation in public-private partnerships, joint ventures, and other mechanisms or arrangements that result in the completion of capital projects described in this paragraph; and
 (H)indirect, common, corporate, or other costs directly incurred by or allocated to the Northeast Corridor.
									(c)State-Supported Account
 (1)DepositsAmtrak shall deposit in the State-supported account established under subsection (a)(2)— (A)a portion of the grant funds appropriated under the authorization in section 101(a) of the Railroad Reform, Enhancement, and Efficiency Act, or any subsequent Act appropriating funds for the use of Amtrak, as specified in a grant agreement entered into under section 24318;
 (B)any compensation received from States provided to Amtrak under section 209 of the Passenger Rail Investment and Improvement Act of 2008 (42 U.S.C. 24101 note); and
 (C)any operating surplus from its State-supported routes, as allocated under section 24317. (2)Use of State-supported accountExcept as provided in subsection (f), amounts deposited in the State-supported account shall be made available for the use of Amtrak for capital expenses and operating costs, including indirect, common, corporate, or other costs directly incurred by or allocated to State-supported routes, of its State-supported routes and retirement of principal and payment of interest on loans or capital leases attributable to its State-supported routes.
								(d)Long-Distance Account
 (1)DepositsAmtrak shall deposit in the long-distance account established under subsection (a)(3)— (A)a portion of the grant funds appropriated under the authorization in section 101(a) of the Railroad Reform, Enhancement, and Efficiency Act, or any subsequent Act appropriating funds for the use of Amtrak, as specified in a grant agreement entered into under section 24318;
 (B)any compensation received from States provided to Amtrak for costs associated with its long-distance routes; and
 (C)any operating surplus from its long-distance routes, as allocated under section 24317. (2)Use of long-distance accountExcept as provided in subsection (f), amounts deposited in the long-distance account shall be made available for the use of Amtrak for capital expenses and operating costs, including indirect, common, corporate, or other costs directly incurred by or allocated to long-distance routes, of its long-distance routes and retirement of principal and payment of interest on loans or capital leases attributable to the long-distance routes.
								(e)Other national network activities account
 (1)DepositsAmtrak shall deposit in the other national network activities account established under subsection (a)(4)—
 (A)a portion of the grant funds appropriated under the authorization in section 101(a) of the Railroad Reform, Enhancement, and Efficiency Act, or any subsequent Act appropriating funds for the use of Amtrak, as specified in a grant agreement entered into under section 24318;
 (B)any compensation received from States provided to Amtrak for costs associated with its other national network activities; and
 (C)any operating surplus from its other national network activities. (2)Use of other national network activities accountExcept as provided in subsection (f), amounts deposited into the other national network activities account shall be made available for the use of Amtrak for capital and operating costs not allocated to the Northeast Corridor investment account, State-supported account, or long-distance account, and retirement of principal and payment of interest on loans or capital leases attributable to other national network activities.
								(f)Transfer authority
 (1)AuthorityAmtrak may transfer any funds appropriated under the authorization in section 101(a) of the Railroad Reform, Enhancement, and Efficiency Act, or any subsequent Act appropriating funds for the use of Amtrak for deposit into the accounts described in that section, or any surplus generated by operations, between the Northeast Corridor, State-supported, long-distance, and other national network activities accounts—
 (A)upon the expiration of 10 days after the date that Amtrak notifies the Amtrak Board of Directors, including the Secretary, of the planned transfer; and
 (B)with the approval of the Secretary. (2)ReportNot later than 5 days after the date that Amtrak notifies the Amtrak Board of Directors of a planned transfer under paragraph (1), Amtrak shall transmit to the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate and the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives a report that includes—
 (A)the amount of the transfer; and (B)a detailed explanation of the reason for the transfer, including—
 (i)the effects on Amtrak services funded by the account from which the transfer is drawn, in comparison to a scenario in which no transfer was made; and
 (ii)the effects on Amtrak services funded by the account receiving the transfer, in comparison to a scenario in which no transfer was made.
										(3)Notifications
 (A)State-supported accountNot later than 5 days after the date that Amtrak notifies the Amtrak Board of Directors of a planned transfer under paragraph (1) of funds to or from the State-supported account, Amtrak shall transmit to each State that sponsors a State-supported route a letter that includes the information described under subparagraphs (A) and (B) of paragraph (2).
 (B)Northeast Corridor accountNot later than 5 days after the date that Amtrak notifies the Amtrak Board of Directors of a planned transfer under paragraph (1) of funds to or from the Northeast Corridor account, Amtrak shall transmit to the Northeast Corridor Commission a letter that includes the information described under subparagraphs (A) and (B) of paragraph (2).
 (g)EnforcementThe Secretary shall enforce the provisions of each grant agreement under section 24318(d), including any deposit into an account under this section.
							(h)Letters of intent
 (1)RequirementThe Secretary may issue a letter of intent to Amtrak announcing an intention to obligate, for a major capital project described in clauses (ii) and (iv) of section 24904(a)(2)(E), an amount from future available budget authority specified in law that is not more than the amount stipulated as the financial participation of the Secretary in the project.
 (2)Notice to CongressAt least 30 days before issuing a letter under paragraph (1), the Secretary shall notify in writing the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate and the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives of the proposed letter. The Secretary shall include with the notice a copy of the proposed letter, the criteria used for selecting the project for a grant award, and a description of how the project meets the criteria under this section.
 (3)Contingent nature of obligation or commitmentAn obligation or administrative commitment may be made only when amounts are appropriated. The letter of intent shall state that the contingent commitment is not an obligation of the Federal Government, and is subject to the availability of appropriations under Federal law and to Federal laws in force or enacted after the date of the contingent commitment..
 (b)Conforming amendmentsThe table of contents for chapter 243 is amended by adding at the end the following:
					24317. Costs and revenues.24318. Grant process.24319. Accounts..
				(c)Repeals
 (1)Establishment of grant processSection 206 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note) and the item relating to that section in the table of contents of that Act are repealed.
 (2)Authorization of appropriationsSection 24104 and the item relating to that section in the table of contents of chapter 241 are repealed.
					202.5-year business line and assets plans
 (a)Amtrak 5-Year Business Line and Asset PlansChapter 243, as amended by section 201 of this Act, is further amended by inserting after section 24319 the following:
					
						24320.Amtrak 5-year business line and asset plans
							(a)In general
 (1)Final plansNot later than February 15 of each year, Amtrak shall submit to Congress and the Secretary final 5-year business line plans and 5-year asset plans prepared in accordance with this section. These final plans shall form the basis for Amtrak's general and legislative annual report to the President and Congress required by section 24315(b).
 (2)Fiscal constraintEach plan prepared under this section shall be based on funding levels authorized or otherwise available to Amtrak in a fiscal year. In the absence of an authorization or appropriation of funds for a fiscal year, the plans shall be based on the amount of funding available in the previous fiscal year, plus inflation. Amtrak may include an appendix to the asset plan required in subsection (c) that describes any capital funding requirements in excess of amounts authorized or otherwise available to Amtrak in a fiscal year for capital investment.
								(b)Amtrak 5-Year Business Line Plans
 (1)Amtrak business linesAmtrak shall prepare a 5-year business line plan for each of the following business lines and services:
 (A)Northeast Corridor train services. (B)State-supported routes operated by Amtrak.
 (C)Long-distance routes operated by Amtrak. (D)Ancillary services operated by Amtrak, including commuter operations and other revenue generating activities as determined by the Secretary in consultation with Amtrak.
 (2)Contents of 5-year business line plansThe 5-year business line plan for each business line shall include, at a minimum—
 (A)a statement of Amtrak's vision, goals, and service plan for the business line, coordinated with any entities that are contributing capital or operating funding to support passenger rail services within those business lines, and aligned with Amtrak's Strategic Plan and 5-year asset plans under subsection (c);
 (B)all projected revenues and expenditures for the business line, including identification of revenues and expenditures incurred by—
 (i)passenger operations; (ii)non-passenger operations that are directly related to the business line; and
 (iii)governmental funding sources, including revenues and other funding received from States; (C)projected ridership levels for all passenger operations;
 (D)estimates of long-term and short-term debt and associated principal and interest payments (both current and forecasts);
 (E)annual profit and loss statements and forecasts and balance sheets; (F)annual cash flow forecasts;
 (G)a statement describing the methodologies and significant assumptions underlying estimates and forecasts;
 (H)specific performance measures that demonstrate year over year changes in the results of Amtrak’s operations;
 (I)financial performance for each route within each business line, including descriptions of the cash operating loss or contribution and labor productivity for each route;
 (J)specific costs and savings estimates resulting from reform initiatives; (K)prior fiscal year and projected equipment reliability statistics; and
 (L)an identification and explanation of any major adjustments made from previously-approved plans. (3)5-year business line plans processIn meeting the requirements of this section, Amtrak shall—
 (A)coordinate the development of the business line plans with the Secretary; (B)for the Northeast Corridor business line plan, coordinate with the Northeast Corridor Commission and transmit to the Commission the final plan under subsection (a)(1), and consult with other entities, as appropriate;
 (C)for the State-supported route business line plan, coordinate with the State-Supported Route Committee established under section 24712;
 (D)for the long-distance route business line plan, coordinate with any States or Interstate Compacts that provide funding for such routes, as appropriate;
 (E)ensure that Amtrak's annual budget request to Congress is consistent with the information in the 5-year business line plans; and
 (F)identify the appropriate Amtrak officials that are responsible for each business line. (4)Standards to promote financial stabilityIn meeting the requirements under this subsection, Amtrak shall use the categories specified in the financial accounting and reporting system developed under section 203 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note) when preparing its 5-year business line plans.
								(c)Amtrak 5-Year Asset plans
 (1)Asset categoriesAmtrak shall prepare a 5-year asset plan for each of the following asset categories:
 (A)Infrastructure, including all Amtrak-controlled Northeast Corridor assets and other Amtrak-owned infrastructure, and the associated facilities that support the operation, maintenance, and improvement of those assets.
 (B)Passenger rail equipment, including all Amtrak-controlled rolling stock, locomotives, and mechanical shop facilities that are used to overhaul equipment.
 (C)Stations, including all Amtrak-controlled passenger rail stations and elements of other stations for which Amtrak has legal responsibility or intends to make capital investments.
 (D)National assets, including national reservations, security, training and training centers, and other assets associated with Amtrak’s national passenger rail transportation system.
 (2)Contents of 5-year asset plansEach asset plan shall include, at a minimum— (A)a summary of Amtrak's 5-year strategic plan for each asset category, including goals, objectives, any relevant performance metrics, and statutory or regulatory actions affecting the assets;
 (B)an inventory of existing Amtrak capital assets, to the extent practicable, including information regarding shared use or ownership, if applicable;
 (C)a prioritized list of proposed capital investments that— (i)categorizes each capital project as being primarily associated with—
 (I)normalized capital replacement; (II)backlog capital replacement;
 (III)improvements to support service enhancements or growth; (IV)strategic initiatives that will improve overall operational performance, lower costs, or otherwise improve Amtrak's corporate efficiency; or
 (V)statutory, regulatory, or other legal mandates; (ii)identifies each project or program that is associated with more than 1 category described in clause (i); and
 (iii)describes the anticipated business outcome of each project or program identified under this subparagraph, including an assessment of—
 (I)the potential effect on passenger operations, safety, reliability, and resilience; (II)the potential effect on Amtrak's ability to meet regulatory requirements if the project or program is not funded; and
 (III)the benefits and costs; and (D)annual profit and loss statements and forecasts and balance sheets for each asset category.
 (3)5-year asset plan processIn meeting the requirements of this subsection, Amtrak shall— (A)coordinate with each business line described in subsection (b)(1) in the preparation of each 5-year asset plan and ensure integration of each 5-year asset plan with the 5-year business line plans;
 (B)as applicable, coordinate with the Northeast Corridor Commission, the State-Supported Route Committee, and owners of assets affected by 5-year asset plans; and
 (C)identify the appropriate Amtrak officials that are responsible for each asset category. (4)Evaluation of national assets costsThe Secretary shall—
 (A)evaluate the costs and scope of all national assets; and (B)determine the activities and costs that are—
 (i)required in order to ensure the efficient operations of a national passenger rail system; (ii)appropriate for allocation to 1 of the other Amtrak business lines; and
 (iii)extraneous to providing an efficient national passenger rail system or are too costly relative to the benefits or performance outcomes they provide.
 (5)Definition of national assetsIn this section, the term national assets means the Nation’s core rail assets shared among Amtrak services, including national reservations, security, training and training centers, and other assets associated with Amtrak’s national passenger rail transportation system.
 (6)Restructuring of national assetsNot later than 1 year after the date of completion of the evaluation under section 24320(c)(4), the Administrator of the Federal Railroad Administration, in consultation with the Amtrak Board of Directors, the governors of each relevant State, and the Mayor of the District of Columbia, or their designees, shall restructure or reallocate, or both, the national assets costs in accordance with the determination under that section, including making appropriate updates to Amtrak’s cost accounting methodology and system..
 (b)Effective dateThe requirements for Amtrak to submit final 5-year business line plans and 5-year asset plans under section 24320 of title 49, United States Code, shall take effect 1 year after the date of enactment of this Act.
 (c)Conforming amendmentsThe table of contents for chapter 243, as amended by section 201 of this Act, is further amended by adding at the end the following:
					24320. Amtrak 5-year business line and asset plans..
 (d)Repeal of 5-Year Financial PlanSection 204 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note), and the item relating to that section in the table of contents of that Act, are repealed.
 (e)Identification of duplicative reporting requirementsNot later than 1 year after the date of enactment of this Act, the Secretary shall— (1)review existing Amtrak reporting requirements and identify where the existing requirements are duplicative with the business line and capital plans required by section 24320 of title 49, United States Code;
 (2)if the duplicative reporting requirements are administrative, the Secretary shall eliminate the duplicative requirements; and
 (3)submit to Congress a report with any recommendations for repealing any other duplicative Amtrak reporting requirements.
					203.State-supported route committee
 (a)AmendmentChapter 247 is amended by adding at the end the following:  24712.State-supported routes operated by Amtrak (a)State-Supported Route Committee (1)EstablishmentNot later than 180 days after the date of enactment of the Railroad Reform, Enhancement, and Efficiency Act, the Secretary of Transportation shall establish the State-Supported Route Committee (referred to in this section as the Committee) to promote mutual cooperation and planning pertaining to the rail operations of Amtrak and related activities of trains operated by Amtrak on State-supported routes and to further implement section 209 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note).
								(2)Membership
 (A)In generalThe Committee shall consist of— (i)members representing Amtrak;
 (ii)members representing the Department of Transportation, including the Federal Railroad Administration; and
 (iii)members representing States, including other public entities that sponsor the operation of trains by Amtrak on a State-supported route, designated by, and serving at the pleasure of, the chief executive officer thereof.
 (B)Non-voting membersThe Committee may invite and accept other non-voting members to participate in Committee activities, as appropriate.
 (3)DecisionmakingThe Committee shall establish a bloc voting system under which, at a minimum— (A)there are 3 separate voting blocs to represent the Committee’s voting members, including—
 (i)1 voting bloc to represent the members described in paragraph (2)(A)(i);
 (ii)1 voting bloc to represent the members described in paragraph (2)(A)(ii); and (iii)1 voting bloc to represent the members described in paragraph (2)(A)(iii);
 (B)each voting bloc has 1 vote; (C)the vote of the voting bloc representing the members described in paragraph (2)(A)(iii) requires the support of at least two-thirds of that voting bloc’s members; and
 (D)the Committee makes decisions by unanimous consent of the 3 voting blocs. (4)Meetings; rules and proceduresThe Committee shall convene a meeting and shall define and implement the rules and procedures governing the Committee’s proceedings not later than 180 days after the date of establishment of the Committee by the Secretary. The rules and procedures shall—
 (A)incorporate and further describe the decisionmaking procedures to be used in accordance with paragraph (3); and
 (B)be adopted in accordance with such decisionmaking procedures. (5)Committee decisionsDecisions made by the Committee in accordance with the Committee’s rules and procedures, once established, are binding on all Committee members.
								(6)Cost allocation methodology
 (A)In generalSubject to subparagraph (B), the Committee may amend the cost allocation methodology required and previously approved under section 209 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note).
 (B)Procedures for changing methodologyThe rules and procedures implemented under paragraph (4) shall include procedures for changing the cost allocation methodology.
 (C)RequirementsThe cost allocation methodology shall— (i)ensure equal treatment in the provision of like services of all States and groups of States; and
 (ii)allocate to each route the costs incurred only for the benefit of that route and a proportionate share, based upon factors that reasonably reflect relative use, of costs incurred for the common benefit of more than 1 route.
 (b)Invoices and reportsNot later than February 15, 2016, and monthly thereafter, Amtrak shall provide to each State that sponsors a State-supported route a monthly invoice of the cost of operating such route, including fixed costs and third-party costs. The Committee shall determine the frequency and contents of the financial and performance reports that Amtrak shall provide to the States, as well as the planning and demand reports that the States shall provide to Amtrak.
							(c)Dispute resolution
 (1)Request for dispute resolutionIf a dispute arises with respect to the rules and procedures implemented under subsection (a)(4), an invoice or a report provided under subsection (b), implementation or compliance with the cost allocation methodology developed under section 209 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note) or amended under subsection (a)(6) of this section, either Amtrak or the State may request that the Surface Transportation Board conduct dispute resolution under this subsection.
 (2)ProceduresThe Surface Transportation Board shall establish procedures for resolution of disputes brought before it under this subsection, which may include provision of professional mediation services.
 (3)Binding effectA decision of the Surface Transportation Board under this subsection shall be binding on the parties to the dispute.
 (4)ObligationNothing in this subsection shall affect the obligation of a State to pay an amount not in dispute. (d)Assistance (1)In generalThe Secretary may provide assistance to the parties in the course of negotiations for a contract for operation of a State-supported route.
 (2)Financial assistanceFrom among available funds, the Secretary shall—
 (A)provide financial assistance to Amtrak or 1 or more States to perform requested independent technical analysis of issues before the Committee; and
 (B)reimburse Members for travel expenses, including per diem in lieu of subsistence, in accordance with section 5703 of title 5.
 (e)Performance metricsIn negotiating a contract for operation of a State-supported route, Amtrak and the State or States that sponsor the route shall consider including provisions that provide penalties and incentives for performance.
							(f)Statement of goals and objectives
 (1)In generalThe Committee shall develop a statement of goals, objectives, and associated recommendations concerning the future of State-supported routes operated by Amtrak. The statement shall identify the roles and responsibilities of Committee members and any other relevant entities, such as host railroads, in meeting the identified goals and objectives, or carrying out the recommendations. The Committee may consult with such relevant entities, as the Committee considers appropriate, when developing the statement.
 (2)Transmission of statement of goals and objectivesNot later than 2 years after the date of enactment of the Railroad Reform, Enhancement, and Efficiency Act the Committee shall transmit the statement developed under paragraph (1) to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.
 (g)Rule of ConstructionThe decisions of the Committee— (1)shall pertain to the rail operations of Amtrak and related activities of trains operated by Amtrak on State-sponsored routes; and
 (2)shall not pertain to the rail operations or related activities of services operated by other rail passenger carriers on State-supported routes.
 (h)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Committee. (i)Definition of StateIn this section, the term State means each of the 50 States, the District of Columbia, and a public entity that sponsors the operation of trains by Amtrak on a State-supported route..
 (b)Technical and conforming amendmentsThe table of contents for chapter 247 is amended by adding at the end the following: 24712. State-supported routes operated by Amtrak.. 204.Route and service planning decisionsSection 208 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note) is amended to read as follows:
				
					208.Methodologies for Amtrak route and service planning decisions
 (a)Methodology developmentNot later than 180 days after the date of enactment of the Railroad Reform, Enhancement, and Efficiency Act, as a condition of receiving a grant under section 101 of that Act, Amtrak shall obtain the services of an independent entity to develop and recommend objective methodologies for Amtrak to use in determining what intercity rail passenger transportation routes and services it should provide, including the establishment of new routes, the elimination of existing routes, and the contraction or expansion of services or frequencies over such routes.
 (b)ConsiderationsAmtrak shall require the independent entity, in developing the methodologies described in subsection (a), to consider—
 (1)the current and expected performance and service quality of intercity rail passenger transportation operations, including cost recovery, on-time performance, ridership, on-board services, stations, facilities, equipment, and other services;
 (2)the connectivity of a route with other routes; (3)the transportation needs of communities and populations that are not well served by intercity rail passenger transportation service or by other forms of intercity transportation;
 (4)the methodologies of Amtrak and major intercity rail passenger transportation service providers in other countries for determining intercity passenger rail routes and services;
 (5)the financial and operational effects on the overall network, including the effects on indirect costs;
 (6)the views of States and the recommendations described in State rail plans, rail carriers that own infrastructure over which Amtrak operates, Interstate Compacts established by Congress and States, Amtrak employee representatives, stakeholder organizations, and other interested parties; and
 (7)the funding levels that will be available under authorization levels that have been enacted into law.
 (c)RecommendationsNot later than 1 year after the date of enactment of the Railroad Reform, Enhancement, and Efficiency Act, Amtrak shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives recommendations developed by the independent entity under subsection (a).
 (d)Consideration of recommendationsNot later than 90 days after the date the recommendations are transmitted under subsection (c), Amtrak shall consider the adoption of each recommendation and transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report explaining the reasons for adopting or not adopting each recommendation..
			205.Competition
 (a)Alternate passenger rail service pilot programSection 24711 is amended to read as follows:  24711.Alternate passenger rail service pilot program (a)In generalNot later than 18 months after the date of enactment of the Railroad Reform, Enhancement, and Efficiency Act, the Secretary of Transportation shall promulgate a rule to implement a pilot program for competitive selection of rail carriers for long-distance routes (as defined in section 24102).
							(b)Pilot program requirements
 (1)In generalThe pilot program shall— (A)allow a party described in paragraph (2) to petition the Secretary to provide intercity rail passenger transportation over a long-distance route in lieu of Amtrak for an operations period of 4 years from the date of commencement of service by the winning bidder and, at the option of the Secretary, consistent with the rule promulgated under subsection (a), allow the contract to be renewed for an additional operations period of 4 years, but not to exceed a total of 3 operations periods;
 (B)require the Secretary to— (i)notify the petitioner and Amtrak of receipt of the petition under subparagraph (A) and to publish in the Federal Register a notice of receipt not later than 30 days after the date of receipt; and
 (ii)establish a deadline, of not more than 120 days after the notice of receipt is published in the Federal Register under clause (i), by which both the petitioner and Amtrak, if Amtrak chooses to do so, would be required to submit a complete bid to provide intercity rail passenger transportation over the applicable route;
 (C)require that each bid— (i)describe the capital needs, financial projections, and operational plans, including staffing plans, for the service, and such other factors as the Secretary considers appropriate; and
 (ii)be made available by the winning bidder to the public after the bid award;
 (D)for a route that receives funding from a State or States, require that for each bid received from a party described in paragraph (2), other than a State, the Secretary have the concurrence of the State or States that provide funding for that route;
 (E)for a winning bidder that is not or does not include Amtrak, require the Secretary to execute a contract not later than 270 days after the deadline established under subparagraph (B)(ii) and award to the winning bidder—
 (i)subject to paragraphs (3) and (4), the right and obligation to provide intercity rail passenger transportation over that route subject to such performance standards as the Secretary may require; and
 (ii)an operating subsidy, as determined by the Secretary, for—
 (I)the first year at a level that does not exceed 90 percent of the level in effect for that specific route during the fiscal year preceding the fiscal year in which the petition was received, adjusted for inflation; and
 (II)any subsequent years at the level calculated under subclause (I), adjusted for inflation; and (F)for a winning bidder that is or includes Amtrak, award to that bidder an operating subsidy, as determined by the Secretary, over the applicable route that will not change during the fiscal year in which the bid was submitted solely as a result of the winning bid.
 (2)Eligible petitionersThe following parties are eligible to submit petitions under paragraph (1): (A)A rail carrier or rail carriers that own the infrastructure over which Amtrak operates a long-distance route.
 (B)A rail passenger carrier with a written agreement with the rail carrier or rail carriers that own the infrastructure over which Amtrak operates a long-distance route and that host or would host the intercity rail passenger transportation.
 (C)A State, group of States, or State-supported joint powers authority or other sub-State governance entity responsible for provision of intercity rail passenger transportation with a written agreement with the rail carrier or rail carriers that own the infrastructure over which Amtrak operates a long-distance route and that host or would host the intercity rail passenger transportation.
 (D)A State, group of States, or State-supported joint powers authority or other sub-State governance entity responsible for provision of intercity rail passenger transportation and a rail passenger carrier with a written agreement with the rail carrier or rail carriers that own the infrastructure over which Amtrak operates a long-distance route and that host or would host the intercity rail passenger transportation.
 (3)Performance standardsIf the winning bidder under paragraph (1)(E)(i) is not or does not include Amtrak, the performance standards shall be consistent with the performance required of or achieved by Amtrak on the applicable route during the last fiscal year.
 (4)Agreement governing access issuesUnless the winning bidder already has applicable access agreements in place or includes a rail carrier that owns the infrastructure used in the operation of the route, the winning bidder under paragraph (1)(E)(i) shall enter into a written agreement governing access issues between the winning bidder and the rail carrier or rail carriers that own the infrastructure over which the winning bidder would operate and that host or would host the intercity rail passenger transportation.
 (c)Access to facilities; employeesIf the Secretary awards the right and obligation to provide rail passenger transportation over a route under this section to an entity in lieu of Amtrak—
 (1)the Secretary shall require Amtrak to provide access to the Amtrak-owned reservation system, stations, and facilities directly related to operations of the awarded routes to the rail passenger carrier awarded a contract under this section, in accordance with subsection (g), as necessary to carry out the purposes of this section;
 (2)an employee of any person, except for a freight railroad or a person employed or contracted by a freight railroad, used by such rail passenger carrier in the operation of a route under this section shall be considered an employee of that rail passenger carrier and subject to the applicable Federal laws and regulations governing similar crafts or classes of employees of Amtrak; and
 (3)the winning bidder shall provide hiring preference to qualified Amtrak employees displaced by the award of the bid, consistent with the staffing plan submitted by the bidder, and shall be subject to the grant conditions under section 24405.
 (d)Cessation of serviceIf a rail passenger carrier awarded a route under this section ceases to operate the service or fails to fulfill an obligation under the contract required under subsection (b)(1)(E), the Secretary shall take any necessary action consistent with this title to enforce the contract and ensure the continued provision of service, including—
 (1)the installment of an interim rail passenger carrier; (2)providing to the interim rail passenger carrier under paragraph (1) an operating subsidy necessary to provide service; and
 (3)rebidding the contract to operate the rail passenger transportation. (e)Budget authority (1)In generalThe Secretary shall provide to a winning bidder that is not or does not include Amtrak and that is selected under this section any appropriations withheld under section 101(c) of the Railroad Reform, Enhancement, and Efficiency Act, or any subsequent appropriation for the same purpose, necessary to cover the operating subsidy described in subsection (b)(1)(E)(ii).
 (2)AmtrakIf the Secretary selects a winning bidder that is not or does not include Amtrak, the Secretary may provide to Amtrak an appropriate portion of the appropriations under section 101(a) of the Railroad Reform, Enhancement, and Efficiency Act, or any subsequent appropriation for the same purpose, to cover any cost directly attributable to the termination of Amtrak service on the route and any indirect costs to Amtrak imposed on other Amtrak routes as a result of losing service on the route operated by the winning bidder. Any amount provided by the Secretary to Amtrak under this paragraph shall not be deducted from or have any effect on the operating subsidy described in subsection (b)(1)(E)(ii).
 (f)DeadlineIf the Secretary does not promulgate the final rule and implement the program before the deadline under subsection (a), the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a letter, signed by the Secretary and Administrator of the Federal Railroad Administration, each month until the rule is complete, including—
 (1)the reasons why the rule has not been issued; (2)an updated staffing plan for completing the rule as soon as feasible;
 (3)the contact information of the official that will be overseeing the execution of the staffing plan; and
 (4)the estimated date of completion of the rule. (g)DisputesIf Amtrak and the rail passenger carrier awarded a route under this section cannot agree upon terms to carry out subsection (c)(1), and the Surface Transportation Board finds that access to Amtrak’s facilities or equipment, or the provision of services by Amtrak, is necessary under subsection (c)(1) and that the operation of Amtrak’s other services will not be impaired thereby, the Surface Transportation Board shall issue an order that the facilities and equipment be made available, and that services be provided, by Amtrak, and shall determine reasonable compensation, liability, and other terms for use of the facilities and equipment and provision of the services.
 (h)LimitationNot more than 3 long-distance routes may be selected under this section for operation by a winning bidder that is not or does not include Amtrak.
 (i)Preservation of Right to Competition on State-Supported RoutesNothing in this section shall be construed as prohibiting a State from introducing competition for intercity rail passenger transportation or services on its State-supported route or routes..
 (b)ReportNot later than 4 years after the date of implementation of the pilot program under section 24711 of title 49, United States Code, and quadrennially thereafter until the pilot program is discontinued, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the results on the pilot program to date and any recommendations for further action.
				206.Rolling stock purchases
 (a)In generalPrior to entering into any contract in excess of $100,000,000 for rolling stock and locomotive procurements Amtrak shall submit a business case analysis to the Secretary, the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate and the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives, on the utility of such procurements.
 (b)ContentsThe business case analysis shall—
 (1)include a cost and benefit comparison that describes the total lifecycle costs and the anticipated benefits related to revenue, operational efficiency, reliability, and other factors;
 (2)set forth the total payments by fiscal year; (3)identify the specific source and amounts of funding for each payment, including Federal funds, State funds, Amtrak profits, Federal, State, or private loans or loan guarantees, and other funding;
 (4)include an explanation of whether any payment under the contract will increase Amtrak’s grant request, as required under section 24318 of title 49, United States Code, in that particular fiscal year; and
 (5)describe how Amtrak will adjust the procurement if future funding is not available. (c)Rule of constructionNothing in this section shall be construed as requiring Amtrak to disclose confidential information regarding a potential vendor’s proposed pricing or other sensitive business information prior to contract execution.
				207.Food and beverage policy
 (a)In generalChapter 243, as amended in section 202 of this Act, is further amended by adding after section 24320 the following:
					
						24321.Food and beverage reform
 (a)PlanNot later than 90 days after the date of enactment of the Railroad Reform, Enhancement, and Efficiency Act, Amtrak shall develop and begin implementing a plan to eliminate, not later than 4 years after the date of enactment of that Act, the operating loss associated with providing food and beverage service on board Amtrak trains.
 (b)ConsiderationsIn developing and implementing the plan under subsection (a), Amtrak shall consider a combination of cost management and revenue generation initiatives, including—
 (1)scheduling optimization; (2)onboard logistics;
 (3)product development and supply chain efficiency; (4)training, awards, and accountability;
 (5)technology enhancements and process improvements; and (6)ticket revenue allocation.
 (c)Savings clauseAmtrak shall ensure that no Amtrak employee holding a position as of the date of enactment of the Railroad Reform, Enhancement, and Efficiency Act is involuntarily separated because of—
 (1)the development and implementation of the plan required under subsection (a); or (2)any other action taken by Amtrak to implement this section.
 (d)No Federal funding for operating lossesBeginning on the date that is 4 years after the date of enactment of the Railroad Reform, Enhancement, and Efficiency Act, no Federal funds may be used to cover any operating loss associated with providing food and beverage service on a route operated by Amtrak or an alternative passenger rail service provider that operates a route in lieu of Amtrak under section 24711.
 (e)ReportNot later than 120 days after the date of enactment of the Railroad Reform, Enhancement, and Efficiency Act, and annually thereafter for a period of 4 years, Amtrak shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the plan developed under subsection (a) and a description of progress in the implementation of the plan..
 (b)Conforming amendmentThe table of contents for chapter 243, as amended in section 202 of this Act, is amended by adding at the end the following:
					24321. Food and beverage reform..
				208.Local products and promotional events
 (a)In generalNot later than 6 months after the date of enactment of this Act, Amtrak shall establish a pilot program for a State or States that sponsor a State-supported route operated by Amtrak to facilitate—
 (1)onboard purchase and sale of local food and beverage products; and (2)partnerships with local entities to hold promotional events on trains or in stations.
 (b)Program designThe pilot program under paragraph (1) shall allow a State or States— (1)to nominate and select a local food and beverage products supplier or suppliers or local promotional event partner;
 (2)to charge a reasonable price or fee for local food and beverage products or promotional events and related activities to help defray the costs of program administration and State-supported routes; and
 (3)a mechanism to ensure that State products can effectively be handled and integrated into existing food and beverage services, including compliance with all applicable regulations and standards governing such services.
 (c)Program administrationThe pilot program shall— (1)for local food and beverage products, ensure the products are integrated into existing food and beverage services, including compliance with all applicable regulations and standards;
 (2)for promotional events, ensure the events are held in compliance with all applicable regulations and standards, including terms to address insurance requirements; and
 (3)require an annual report that documents revenues and costs and indicates whether the products or events resulted in a reduction in the financial contribution of a State or States to the applicable State-supported route.
 (d)ReportNot later than 4 years after the date of establishment of the pilot programs under this section, Amtrak shall report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on which States have participated in the pilot programs under this section. The report shall summarize the financial and operational outcomes of the pilot programs.
 (e)Rule of constructionNothing in this subsection shall be construed as limiting Amtrak’s ability to operate special trains in accordance with section 216 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24308 note).
				209.Right-of-way leveraging
				(a)Request for proposals
 (1)In generalNot later than 1 year after the date of enactment of this Act, Amtrak shall issue a Request for Proposals seeking qualified persons or entities to utilize right-of-way and real estate owned, controlled, or managed by Amtrak for telecommunications systems, energy distribution systems, and other activities considered appropriate by Amtrak.
 (2)ContentsThe Request for Proposals shall provide sufficient information on the right-of-way and real estate assets to enable respondents to propose an arrangement that will monetize or generate additional revenue from such assets through revenue sharing or leasing agreements with Amtrak, to the extent possible.
 (b)Consideration of proposalsNot later than 180 days following the deadline for the receipt of proposals under subsection (a), Amtrak shall review and consider each qualified proposal. Amtrak may enter into such agreements as are necessary to implement any qualified proposal.
 (c)ReportNot later than 270 days following the deadline for the receipt of proposals under subsection (a), Amtrak shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the Request for Proposals required by this section, including summary information of any proposals submitted to Amtrak and any proposals accepted by Amtrak.
 (d)Savings ClauseNothing in this section shall be construed to limit Amtrak’s ability to utilize right-of-way or real estate assets that it currently owns, controls, or manages or constrain Amtrak’s ability to enter into agreements with other parties to utilize such assets.
				210.Station development
 (a)Report on development optionsNot later than 1 year after the date of enactment of this Act, Amtrak shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on options to enhance economic development and accessibility of and around Amtrak stations and terminals, for the purposes of—
 (1)improving station condition, functionality, capacity, and customer amenities; (2)generating additional investment capital and development-related revenue streams;
 (3)increasing ridership and revenue; (4)complying with the applicable sections of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.); and
 (5)strengthening multimodal connections, including transit, intercity buses, roll-on and roll-off bicycles, and airports, as appropriate.
 (b)Request for informationNot later than 90 days after the date the report is transmitted under subsection (a), Amtrak shall issue a Request of Information for 1 or more owners of stations served by Amtrak to formally express an interest in completing the requirements of this section.
				(c)Proposals
 (1)Request for proposalsNot later than 180 days after the date the Request for Information is issued under subsection (a), Amtrak shall issue a Request for Proposals from qualified persons, including small business concerns owned and controlled by socially and economically disadvantaged individuals and veteran-owned small businesses, to lead, participate, or partner with Amtrak, a station owner that responded under subsection (b), and other entities in enhancing development in and around such stations and terminals using applicable options identified under subsection (a) at facilities selected by Amtrak.
 (2)Consideration of proposalsNot later than 1 year after the date the Request for Proposals are issued under paragraph (1), Amtrak shall review and consider qualified proposals submitted under paragraph (1). Amtrak or a station owner that responded under subsection (b) may enter into such agreements as are necessary to implement any qualified proposal.
 (d)ReportNot later than 3 years after the date of enactment of this Act, Amtrak shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the Request for Proposals process required under this section, including summary information of any qualified proposals submitted to Amtrak and any proposals acted upon by Amtrak or a station owner that responded under subsection (b).
 (e)DefinitionsIn this section, the terms small business concern, socially and economically disadvantaged individual, and veteran-owned small business have the meanings given the terms in section 304(c) of this Act. (f)Savings clauseNothing in this section shall be construed to limit Amtrak’s ability to develop its stations, terminals, or other assets, to constrain Amtrak’s ability to enter into and carry out agreements with other parties to enhance development at or around Amtrak stations or terminals, or to affect any station development initiatives ongoing as of the date of enactment of this Act.
 211.Amtrak debtSection 205 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note) is amended—
 (1)by striking as of the date of enactment of this Act each place it appears; (2)in subsection (a)—
 (A)by inserting , to the extent provided in advance in appropriations Acts after Amtrak’s indebtedness; and (B)by striking the second sentence;
 (3)in subsection (b), by striking The Secretary of the Treasury, in consultation and inserting To the extent amounts are provided in advance in appropriations Acts, the Secretary of the Treasury, in consultation;
 (4)in subsection (d), by inserting , to the extent provided in advance in appropriations Acts after as appropriate; (5)in subsection (e)—
 (A)in paragraph (1), by striking by section 102 of this division; and (B)in paragraph (2), by striking by section 102 and inserting for Amtrak;
 (6)in subsection (g), by inserting , unless that debt receives credit assistance, including direct loans and loan guarantees, under chapter 6 of title 23, United States Code or title V of the Railroad Revitalization and Regulatory Act of 1976 (45 U.S.C. 821 et seq.) after Secretary; and
 (7)by striking subsection (h). 212.Amtrak pilot program for passengers transporting domesticated cats and dogs (a)In generalNot later than 1 year after the date of enactment of this Act, Amtrak shall develop a pilot program that allows passengers to transport domesticated cats or dogs on certain trains operated by Amtrak.
 (b)Pet policyIn developing the pilot program required under subsection (a), Amtrak shall— (1)in the case of a passenger train that is comprised of more than 1 car, designate, where feasible, at least 1 car in which a ticketed passenger may transport a domesticated cat or dog in the same manner as carry-on baggage if—
 (A)the cat or dog is contained in a pet kennel; (B)the pet kennel complies with Amtrak size requirements for carriage of carry-on baggage;
 (C)the passenger is traveling on a train operating on a route described in subparagraph (A), (B), or (D) of section 24102(6) of title 49, United States Code; and
 (D)the passenger pays a fee described in paragraph (3); (2)allow a ticketed passenger to transport a domesticated cat or dog on a train in the same manner as cargo if—
 (A)the cat or dog is contained in a pet kennel; (B)the pet kennel is stowed in accordance with Amtrak requirements for cargo stowage;
 (C)the passenger is traveling on a train operating on a route described in subparagraph (A), (B), or (D) of section 24102(6) of title 49, United States Code;
 (D)the cargo area is temperature controlled in a manner protective of cat and dog safety and health; and
 (E)the passenger pays a fee described in paragraph (3); and (3)collect fees for each cat or dog transported by a ticketed passenger in an amount that, in the aggregate and at a minimum, covers the full costs of the pilot program.
 (c)ReportNot later than 1 year after the pilot program required under subsection (a) is first implemented, Amtrak shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report containing an evaluation of the pilot program.
				(d)Limitation on statutory construction
 (1)Service animalsThe pilot program under subsection (a) shall be separate from and in addition to the policy governing Amtrak passengers traveling with service animals. Nothing in this section may be interpreted to limit or waive the rights of passengers to transport service animals.
 (2)Additional train carsNothing in this section may be interpreted to require Amtrak to add additional train cars or modify existing train cars.
 (3)Federal fundsNo Federal funds may be used to implement the pilot program required under this section. 213.Amtrak board of directors (a)In generalSection 24302(a) is amended to read as follows:
					
						(a)Composition and terms
 (1)In generalThe Amtrak Board of Directors (referred to in this section as the Board) is composed of the following 9 directors, each of whom must be a citizen of the United States: (A)The Secretary of Transportation.
 (B)The President of Amtrak. (C)7 individuals appointed by the President of the United States, by and with the advice and consent of the Senate, with general business and financial experience, experience or qualifications in transportation, freight and passenger rail transportation, travel, hospitality, or passenger air transportation businesses, or representatives of employees or users of passenger rail transportation or a State government.
 (2)SelectionIn selecting individuals described in paragraph (1)(C) for nominations for appointments to the Board, the President shall consult with the Speaker of the House of Representatives, the minority leader of the House of Representatives, the majority leader of the Senate, and the minority leader of the Senate. The individuals appointed to the Board under paragraph (1)(C) shall be composed of the following;
 (A)2 individuals from the Northeast Corridor. (B)4 individuals from regions of the country outside of the Northeast Corridor and geographically distributed with—
 (i)2 individuals from States with long-distance routes operated by Amtrak; and (ii)2 individuals from States with State-supported routes operated by Amtrak.
 (C)1 individual from the Northeast Corridor or a State with long-distance or State-supported routes.
 (3)TermAn individual appointed under paragraph (1)(C) shall be appointed for a term of 5 years. The term may be extended until the individual’s successor is appointed and qualified. Not more than 4 individuals appointed under paragraph (1)(C) may be members of the same political party.
 (4)Chairperson and vice chairpersonThe Board shall elect a chairperson and vice chairperson, other than the President of Amtrak, from among its membership. The vice chairperson shall serve as chairperson in the absence of the chairperson.
 (5)Secretary's designeeThe Secretary may be represented at Board meetings by the Secretary’s designee.. (b)Rule of constructionNothing in this section shall be construed as affecting the term of any director serving on the Amtrak Board of Directors under section 24302(a)(1)(C) of title 49, United States Code, on the day preceding the date of enactment of this Act.
				IIIIntercity passenger rail policy
			301.Competitive operating grants
 (a)In generalChapter 244 is amended— (1)by striking section 24406; and
 (2)by inserting after section 24405 the following:  24406.Competitive operating grants (a)Applicant definedIn this section, the term applicant means—
 (1)a State; (2)a group of States;
 (3)an Interstate Compact; (4)a public agency or publicly chartered authority established by 1 or more States and having responsibility for providing intercity rail passenger transportation or commuter rail passenger transportation;
 (5)a political subdivision of a State; (6)Amtrak or another rail passenger carrier that provides intercity rail passenger transportation;
 (7)Any rail carrier in partnership with at least 1 of the entities described in paragraphs (1) through (5); and
 (8)any combination of the entities described in paragraphs (1) through (7).
 (b)Grants authorizedThe Secretary of Transportation shall develop and implement a program for issuing 3-year operating assistance grants to applicants, on a competitive basis, for the purpose of initiating, restoring, or enhancing intercity rail passenger service.
 (c)ApplicationAn applicant for a grant under this section shall submit to the Secretary— (1)a capital and mobilization plan that—
 (A)describes any capital investments, service planning actions (such as environmental reviews), and mobilization actions (such as qualification of train crews) required for initiation of service; and
 (B)includes the timeline for undertaking and completing each of the investments and actions referred to in subparagraph (A);
 (2)an operating plan that describes the planned operation of the service, including— (A)the identity and qualifications of the train operator;
 (B)the identity and qualifications of any other service providers; (C)service frequency;
 (D)the planned routes and schedules; (E)the station facilities that will be utilized;
 (F)projected ridership, revenues, and costs; (G)descriptions of how the projections under subparagraph (F) were developed;
 (H)the equipment that will be utilized, how such equipment will be acquired or refurbished, and where such equipment will be maintained; and
 (I)a plan for ensuring safe operations and compliance with applicable safety regulations; (3)a funding plan that—
 (A)describes the funding of initial capital costs and operating costs for the first 3 years of operation;
 (B)includes a commitment by the applicant to provide the funds described in subparagraph (A) to the extent not covered by Federal grants and revenues; and
 (C)describes the funding of operating costs and capital costs, to the extent necessary, after the first 3 years of operation; and
 (4)a description of the status of negotiations and agreements with— (A)each of the railroads or regional transportation authorities whose tracks or facilities would be utilized by the service;
 (B)the anticipated rail passenger carrier, if such entity is not part of the applicant group; and (C)any other service providers or entities expected to provide services or facilities that will be used by the service, including any required access to Amtrak systems, stations, and facilities if Amtrak is not part of the applicant group.
 (d)PrioritiesIn awarding grants under this section, the Secretary shall give priority to applications— (1)for which planning, design, any environmental reviews, negotiation of agreements, acquisition of equipment, construction, and other actions necessary for initiation of service have been completed or nearly completed;
 (2)that would restore service over routes formerly operated by Amtrak, including routes with international connections;
 (3)that would provide daily or daytime service over routes where such service did not previously exist;
 (4)that include private funding (including funding from railroads), and funding or other significant participation by State, local, and regional governmental and private entities;
 (5)that include a funding plan that demonstrates the intercity rail passenger service will be financially sustainable beyond the 3-year grant period;
 (6)that would provide service to regions and communities that are underserved or not served by other intercity public transportation;
 (7)that would foster economic development, particularly in rural communities and for disadvantaged populations;
 (8)that would provide other non-transportation benefits; and (9)that would enhance connectivity and geographic coverage of the existing national network of intercity passenger rail service.
									(e)Limitations
 (1)DurationFederal operating assistance grants authorized under this section for any individual intercity rail passenger transportation route may not provide funding for more than 3 years and may not be renewed.
 (2)LimitationNot more than 6 of the operating assistance grants awarded pursuant to subsection (b) may be simultaneously active.
 (3)Maximum fundingGrants described in paragraph (1) may not exceed— (A)80 percent of the projected net operating costs for the first year of service;
 (B)60 percent of the projected net operating costs for the second year of service; and (C)40 percent of the projected net operating costs for the third year of service.
 (f)Use with capital grants and other Federal fundingA recipient of an operating assistance grant under subsection (b) may use that grant in combination with other grants awarded under this chapter or any other Federal funding that would benefit the applicable service.
 (g)AvailabilityAmounts appropriated for carrying out this section shall remain available until expended. (h)Coordination with AmtrakIf the Secretary awards a grant under this section to a rail passenger carrier other than Amtrak, Amtrak may be required under section 24711(c)(1) of this title to provide access to its reservation system, stations, and facilities that are directly related to operations to such carrier, to the extent necessary to carry out the purposes of this section. The Secretary may award an appropriate portion of the grant to Amtrak as compensation for this access.
								(i)Conditions
 (1)Grant agreementThe Secretary shall require grant recipients under this section to enter into a grant agreement that requires them to provide similar information regarding the route performance, financial, and ridership projections, and capital and business plans that Amtrak is required to provide, and such other data and information as the Secretary deems necessary.
 (2)Installments; terminationThe Secretary may—
 (A)award grants under this section in installments, as the Secretary considers appropriate; and (B)terminate any grant agreement upon—
 (i)the cessation of service; or
 (ii)the violation of any other term of the grant agreement. (3)Grant conditionsExcept as specifically provided in this section, the use of any amounts appropriated for grants under this section shall be subject to the requirements under this chapter.
 (j)ReportNot later than 4 years after the date of enactment of the Railroad Reform, Enhancement, and Efficiency Act, the Secretary, after consultation with grant recipients under this section, shall submit a report to Congress that describes—
 (1)the implementation of this section; (2)the status of the investments and operations funded by such grants;
 (3)the performance of the routes funded by such grants; (4)the plans of grant recipients for continued operation and funding of such routes; and
 (5)any legislative recommendations.. (b)Conforming amendmentsChapter 244 is amended—
 (1)in the table of contents, by inserting after the item relating to section 24405 the following: 24406. Competitive operating grants.; (2)in the chapter title, by striking Intercity passenger rail service corridor capital and inserting Rail capital and operating;
 (3)in section 24401, by striking paragraph (1); (4)in section 24402, by striking subsection (j) and inserting the following:
						
 (j)Applicant definedIn this section, the term applicant means a State (including the District of Columbia), a group of States, an Interstate Compact, a public agency or publicly chartered authority established by 1 or more States and having responsibility for providing intercity rail passenger transportation, or a political subdivision of a State.; and
 (5)in section 24405— (A)in subsection (b)—
 (i)by inserting , or for which an operating grant is issued under section 24406, after chapter; and (ii)in paragraph (2), by striking (43 and inserting (45;
 (B)in subsection (d)(1), in the matter preceding subparagraph (A), by inserting or unless Amtrak ceased providing intercity passenger railroad transportation over the affected route more than 3 years before the commencement of new service after unless such service was provided solely by Amtrak to another entity;
 (C)in subsection (f), by striking under this chapter for commuter rail passenger transportation, as defined in section 24012(4) of this title. and inserting under this chapter for commuter rail passenger transportation (as defined in section 24102(3)).; and
 (D)by adding at the end the following:  (g)Special transportation circumstancesIn carrying out this chapter, the Secretary shall allocate an appropriate portion of the amounts available under this chapter to provide grants to States—
 (1)in which there is no intercity passenger rail service, for the purpose of funding freight rail capital projects that are on a State rail plan developed under chapter 227 that provide public benefits (as defined in chapter 227), as determined by the Secretary; or
 (2)in which the rail transportation system is not physically connected to rail systems in the continental United States or may not otherwise qualify for a grant under this section due to the unique characteristics of the geography of that State or other relevant considerations, for the purpose of funding transportation-related capital projects..
						302.Federal-State partnership for state of good repair
 (a)AmendmentChapter 244 is amended by inserting after section 24406, as added by section 301 of this Act, the following:
					
						24407.Federal-State partnership for state of good repair
 (a)DefinitionsIn this section: (1)ApplicantThe term applicant means—
 (A)a State (including the District of Columbia); (B)a group of States;
 (C)an Interstate Compact; (D)a public agency or publicly chartered authority established by 1 or more States that has responsibility for providing intercity rail passenger transportation or commuter rail passenger transportation;
 (E)a political subdivision of a State; (F)Amtrak, acting on its own behalf or under a cooperative agreement with 1 or more States; or
 (G)any combination of the entities described in subparagraphs (A) through (F).
 (2)Capital projectThe term capital project means— (A)a project primarily intended to replace, rehabilitate, or repair major infrastructure assets utilized for providing intercity passenger rail service, including tunnels, bridges, stations, and other assets, as determined by the Secretary; or
 (B)a project primarily intended to improve intercity passenger rail performance, including reduced trip times, increased train frequencies, higher operating speeds, and other improvements, as determined by the Secretary.
 (3)Northeast CorridorThe term Northeast Corridor means— (A)the main rail line between Boston, Massachusetts and the Virginia Avenue interlocking in the District of Columbia; and
 (B)the branch rail lines connecting to Harrisburg, Pennsylvania, Springfield, Massachusetts, and Spuyten Duyvil, New York.
 (4)Qualified railroad assetThe term qualified railroad asset means infrastructure, equipment, or a facility that— (A)is owned or controlled by an eligible applicant; and
 (B)was not in a state of good repair on the date of enactment of the Railroad Reform, Enhancement, and Efficiency Act. (b)Grant program authorizedThe Secretary of Transportation shall develop and implement a program for issuing grants to applicants, on a competitive basis, to fund capital projects that reduce the state of good repair backlog on qualified railroad assets.
 (c)Eligible projectsProjects eligible for grants under this section include capital projects to replace or rehabilitate qualified railroad assets, including—
 (1)capital projects to replace existing assets in-kind; (2)capital projects to replace existing assets with assets that increase capacity or provide a higher level of service; and
 (3)capital projects to ensure that service can be maintained while existing assets are brought to a state of good repair.
 (d)Project selection criteriaIn selecting an applicant for a grant under this section, the Secretary shall— (1)give preference to eligible projects—
 (A)that are consistent with the goals, objectives, and policies defined in any regional rail planning document that is applicable to a project proposal; and
 (B)for which the proposed Federal share of total project costs does not exceed 50 percent; and (2)take into account—
 (A)the cost-benefit analysis of the proposed project, including anticipated private and public benefits relative to the costs of the proposed project, including—
 (i)effects on system and service performance; (ii)effects on safety, competitiveness, reliability, trip or transit time, and resilience;
 (iii)efficiencies from improved integration with other modes; and (iv)ability to meet existing or anticipated demand;
 (B)the degree to which the proposed project’s business plan considers potential private sector participation in the financing, construction, or operation of the proposed project;
 (C)the applicant’s past performance in developing and delivering similar projects, and previous financial contributions;
 (D)whether the applicant has, or will have— (i)the legal, financial, and technical capacity to carry out the project;
 (ii)satisfactory continuing control over the use of the equipment or facilities; and
 (iii)the capability and willingness to maintain the equipment or facilities;
 (E)if applicable, the consistency of the project with planning guidance and documents set forth by the Secretary or required by law; and
 (F)any other relevant factors, as determined by the Secretary. (e)Planning requirementsA project is not eligible for a grant under this section unless the project is specifically identified—
 (1)on a State rail plan prepared in accordance with chapter 227; or (2)if the project is located on the Northeast Corridor, on the Northeast Corridor Capital Investment Plan developed pursuant to section 24904(a).
								(f)Northeast corridor projects
 (1)Compliance with usage agreementsGrant funds may not be provided under this section to an eligible recipient for an eligible project located on the Northeast Corridor unless Amtrak and the public authorities providing commuter rail passenger transportation on the Northeast Corridor are in compliance with section 24905(c)(2).
 (2)Capital investment planWhen selecting projects located on the Northeast Corridor, the Secretary shall consider the appropriate sequence and phasing of projects as contained in the Northeast Corridor Capital Investment Plan developed pursuant to section 24904(a).
								(g)Federal share of total project costs
 (1)Total project costThe Secretary shall estimate the total cost of a project under this section based on the best available information, including engineering studies, studies of economic feasibility, environmental analyses, and information on the expected use of equipment or facilities.
 (2)Federal shareThe Federal share of total costs for a project under this subsection shall not exceed 80 percent. (3)Treatment of Amtrak revenueIf Amtrak or another rail passenger carrier is an applicant under this section, Amtrak or the other rail passenger carrier, as applicable, may use ticket and other revenues generated from its operations and other sources to satisfy the non-Federal share requirements.
								(h)Letters of intent
 (1)In generalThe Secretary may issue a letter of intent to a grantee under this section that—
 (A)announces an intention to obligate, for a major capital project under this section, an amount from future available budget authority specified in law that is not more than the amount stipulated as the financial participation of the Secretary in the project; and
 (B)states that the contingent commitment— (i)is not an obligation of the Federal Government; and
 (ii)is subject to the availability of appropriations under Federal law and to Federal laws in force or enacted after the date of the contingent commitment.
										(2)Congressional notification
 (A)In generalNot later than 30 days before issuing a letter under paragraph (1), the Secretary shall submit written notification to—
 (i)the Committee on Commerce, Science, and Transportation of the Senate; (ii)the Committee on Appropriations of the Senate;
 (iii)the Committee on Transportation and Infrastructure of the House of Representatives; and (iv)the Committee on Appropriations of the House of Representatives.
 (B)ContentsThe notification submitted pursuant to subparagraph (A) shall include—
 (i)a copy of the proposed letter or agreement;
 (ii)the criteria used under subsection (d) for selecting the project for a grant award; and
 (iii)a description of how the project meets such criteria.
 (3)Appropriations requiredAn obligation or administrative commitment may be made under this section only when amounts are appropriated for such purpose.
 (i)AvailabilityAmounts appropriated for carrying out this section shall remain available until expended. (j)Grant conditionsExcept as specifically provided in this section, the use of any amounts appropriated for grants under this section shall be subject to the requirements under this chapter..
 (b)Conforming amendmentThe table of contents for chapter 244 is amended by inserting after the item relating to section 24406 the following:
					24407. Federal-State partnership for state of good repair..
 303.Large capital project requirementsSection 24402 is amended by adding at the end the following:  (m)Large capital project requirements (1)In generalFor a grant awarded under this chapter for an amount in excess of $1,000,000,000, the following conditions shall apply:
 (A)The Secretary of Transportation may not obligate any funding unless the applicant demonstrates, to the satisfaction of the Secretary, that the applicant has committed, and will be able to fulfill, the non-Federal share required for the grant within the applicant’s proposed project completion timetable.
 (B)The Secretary may not obligate any funding for work activities that occur after the completion of final design unless—
 (i)the applicant submits a financial plan to the Secretary that generally identifies the sources of the non-Federal funding required for any subsequent segments or phases of the corridor service development program covering the project for which the grant is awarded;
 (ii)the grant will result in a useable segment, a transportation facility, or equipment, that has operational independence or is financially sustainable; and
 (iii)the intercity passenger rail benefits anticipated to result from the grant, such as increased speed, improved on-time performance, reduced trip time, increased frequencies, new service, safety improvements, improved accessibility, or other significant enhancements, are detailed by the grantee and approved by the Secretary.
 (C)(i)The Secretary shall ensure that the project is maintained to the level of utility that is necessary to support the benefits approved under subparagraph (B)(iii) for a period of 20 years from the date on which the useable segment, transportation facility, or equipment described in subparagraph (B)(ii) is placed in service.
 (ii)If the project property is not maintained as required under clause (i) for a 12-month period, the grant recipient shall refund a pro-rata share of the Federal contribution, based upon the percentage remaining of the 20-year period that commenced when the project property was placed in service.
 (2)Early workThe Secretary may allow a grantee subject to this subsection to engage in at-risk work activities subsequent to the conclusion of final design if the Secretary determines that such work activities are reasonable and necessary..
			304.Small business participation study
 (a)StudyThe Secretary shall conduct a nationwide disparity and availability study on the availability and use of small business concerns owned and controlled by socially and economically disadvantaged individuals and veteran-owned small businesses in publicly funded intercity passenger rail service projects.
 (b)ReportNot later than 4 years after the date of enactment of this Act, the Secretary shall submit a report containing the results of the study conducted under subsection (a) to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.
 (c)DefinitionsIn this section: (1)Small business concernThe term small business concern has the meaning given such term in section 3 of the Small Business Act (15 U.S.C. 632), except that the term does not include any concern or group of concerns controlled by the same socially and economically disadvantaged individual or individuals that have average annual gross receipts during the preceding 3 fiscal years in excess of $22,410,000, as adjusted annually by the Secretary for inflation.
 (2)Socially and economically disadvantaged individualThe term socially and economically disadvantaged individual has the meaning given such term in section 8(d) of the Small Business Act (15 U.S.C. 637(d)) and relevant subcontracting regulations issued pursuant to such Act, except that women shall be presumed to be socially and economically disadvantaged individuals for purposes of this section.
 (3)Veteran-owned small businessThe term veteran-owned small business has the meaning given the term small business concern owned and controlled by veterans in section 3(q)(3) of the Small Business Act (15 U.S.C. 632(q)(3)), except that the term does not include any concern or group of concerns controlled by the same veterans that have average annual gross receipts during the preceding 3 fiscal years in excess of $22,410,000, as adjusted annually by the Secretary for inflation.
					305.Gulf coast rail service working group
 (a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall convene a working group to evaluate the restoration of intercity rail passenger service in the Gulf Coast region between New Orleans, Louisiana, and Orlando, Florida.
 (b)MembershipThe working group convened pursuant to subsection (a) shall consist of representatives of— (1)the Federal Railroad Administration, which shall serve as chair of the working group;
 (2)Amtrak; (3)the States along the proposed route or routes;
 (4)regional transportation planning organizations and metropolitan planning organizations, municipalities, and communities along the proposed route or routes, which shall be selected by the Administrator;
 (5)the Southern Rail Commission; (6)freight railroad carriers whose tracks may be used for such service; and
 (7)other entities determined appropriate by the Secretary, which may include independent passenger rail operators that express an interest in Gulf Coast service.
 (c)ResponsibilitiesThe working group shall— (1)evaluate all options for restoring intercity rail passenger service in the Gulf Coast region, including options outlined in the report transmitted to Congress pursuant to section 226 of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432);
 (2)select a preferred option for restoring such service; (3)develop a prioritized inventory of capital projects and other actions required to restore such service and cost estimates for such projects or actions; and
 (4)identify Federal and non-Federal funding sources required to restore such service, including options for entering into public-private partnerships to restore such service.
 (d)ReportNot later than 9 months after the date of enactment of this Act, the working group shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that includes—
 (1)the preferred option selected under subsection (c)(2) and the reasons for selecting such option; (2)the information described in subsection (c)(3);
 (3)the funding sources identified under subsection (c)(4); (4)the costs and benefits of restoring intercity rail passenger transportation in the region; and
 (5)any other information the working group determines appropriate. 306.Integrated passenger rail working group (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall convene a working group to review issues relating to—
 (1)the potential operation of State-supported routes by rail passenger carriers other than Amtrak; and (2)their role in establishing an integrated intercity passenger rail network in the United States.
 (b)MembershipThe working group shall consist of a balanced representation of— (1)the Federal Railroad Administration, who shall chair the Working Group;
 (2)States that fund State-sponsored routes; (3)independent passenger rail operators, including those that carry at least 5,000,000 passengers annually in United States or international rail service;
 (4)Amtrak; (5)railroads that host intercity State-supported routes;
 (6)employee representatives from railroad unions and building trade unions with substantial engagement in railroad rights of way construction and maintenance; and
 (7)other entities determined appropriate by the Secretary. (c)ResponsibilitiesThe working group shall evaluate options for improving State-supported routes and may make recommendations, as appropriate, regarding—
 (1)best practices for State or State authority governance of State-supported routes; (2)future sources of Federal and non-Federal funding sources for State-supported routes;
 (3)best practices in obtaining passenger rail operations and services on a competitive basis with the objective of creating the highest quality service at the lowest cost to the taxpayer;
 (4)ensuring potential interoperability of State-supported routes as a part of a national network with multiple providers providing integrated services including ticketing, scheduling, and route planning; and
 (5)the interface between State-supported routes and connecting commuter rail operations, including maximized intra-modal and intermodal connections and common sources of funding for capital projects.
 (d)MeetingsNot later than 60 days after the establishment of the working group by the Secretary under subsection (a), the working group shall convene an organizational meeting outside of the District of Columbia and shall define the rules and procedures governing the proceedings of the working group. The working group shall hold at least 3 meetings per year in States that fund State-supported routes.
				(e)Reports
 (1)Preliminary reportNot later than 1 year after the date the working group is established, the working group shall submit a preliminary report to the Secretary, the Governors of States funding State-supported routes, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives that includes—
 (A)administrative recommendations that can be implemented by a State and State authority or by the Secretary; and
 (B)preliminary legislative recommendations. (2)Final legislative recommendationsNot later than 2 years after the date the working group is established, the working group shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that includes final legislative recommendations.
					307.Shared-use study
 (a)In generalNot later than 3 years after the date of enactment of this Act, the Secretary, in consultation with Amtrak, commuter rail authorities, and other passenger rail operators, railroad carriers that own rail infrastructure over which both passenger and freight trains operate, States, the Surface Transportation Board, the Northeast Corridor Commission established under section 24905, the State-Supported Route Committee established under section 24712, and groups representing rail passengers and customers, as appropriate, shall complete a study that evaluates—
 (1)the shared use of right-of-way by passenger and freight rail systems; and
 (2)the operational, institutional, and legal structures that would best support improvements to the systems referred to in paragraph (1).
 (b)Areas of studyIn conducting the study under subsection (a), the Secretary shall evaluate— (1)the access and use of railroad right-of-way by a rail carrier that does not own the right-of-way, such as passenger rail services that operate over privately-owned right-of-way, including an analysis of—
 (A)access agreements; (B)costs of access; and
 (C)the resolution of disputes relating to such access or costs;
 (2)the effectiveness of existing contractual, statutory, and regulatory mechanisms for establishing, measuring, and enforcing train performance standards, including—
 (A)the manner in which passenger train delays are recorded;
 (B)the assignment of responsibility for such delays; and
 (C)the use of incentives and penalties for performance; (3)strengths and weaknesses in the existing mechanisms described in paragraph (2) and possible approaches to address the weaknesses;
 (4)mechanisms for measuring and maintaining public benefits resulting from publicly funded freight or passenger rail improvements, including improvements directed towards shared-use right-of-way by passenger and freight rail;
 (5)approaches to operations, capacity, and cost estimation modeling that— (A)allows for transparent decisionmaking; and
 (B)protects the proprietary interests of all parties;
 (6)liability requirements and arrangements, including— (A)whether to expand statutory liability limits to additional parties;
 (B)whether to revise the current statutory liability limits; (C)whether current insurance levels of passenger rail operators are adequate and whether to establish minimum insurance requirements for such passenger rail operators; and
 (D)whether to establish a liability regime modeled after section 170 of the Atomic Energy Act of 1954 (42 U.S.C. 2210);
 (7)the effect on rail passenger services, operations, liability limits and insurance levels of the assertion of sovereign immunity by a State; and
 (8)other issues identified by the Secretary. (c)ReportNot later than 60 days after the study under subsection (a) is complete, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes—
 (1)the results of the study; and (2)any recommendations for further action, including any legislative proposals consistent with such recommendations.
 (d)ImplementationThe Secretary shall integrate the recommendations submitted under subsection (c) into its financial assistance programs under subtitle V of title 49, United States Code, and section 502 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822), as appropriate.
				308.Northeast Corridor Commission
 (a)CompositionSection 24905(a) is amended— (1)in paragraph (1)—
 (A)in the matter preceding subparagraph (A), by inserting , infrastructure investments, after rail operations; (B)by amending subparagraph (B) to read as follows:
							
 (B)members representing the Department of Transportation, including the Office of the Secretary, the Federal Railroad Administration, and the Federal Transit Administration;; and
 (C)in subparagraph (D) by inserting and commuter after freight; and (2)by amending paragraph (6) to read as follows:
						
 (6)The members of the Commission shall elect co-chairs consisting of 1 member described in paragraph (1)(B) and 1 member described in paragraph (1)(C)..
 (b)Statement of goals and recommendationsSection 24905(b) is amended— (1)in paragraph (1), by inserting and periodically update after develop;
 (2)in paragraph (2)(A), by striking beyond those specified in the state of good repair plan under section 211 of the Passenger Rail Investment and Improvement Act of 2008; and
 (3)by adding at the end the following:  (3)Submission of statement of goals, recommendations, and performance reportsThe Commission shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives—
 (A)any updates made to the statement of goals developed under paragraph (1) not later than 60 days after such updates are made; and
 (B)annual performance reports and recommendations for improvements, as appropriate, issued not later than March 31 of each year, for the prior fiscal year, which summarize—
 (i)the operations and performance of commuter, intercity, and freight rail transportation along the Northeast Corridor; and
 (ii)the delivery of the capital plan described in section 24904.. (c)Cost allocation policySection 24905(c) is amended—
 (1)in the subsection heading, by striking Access costs and inserting Allocation of costs; (2)in paragraph (1)—
 (A)in the paragraph heading, by striking formula and inserting policy; (B)in the matter preceding subparagraph (A), by striking Within 2 years after the date of enactment of the Passenger Rail Investment and Improvement Act of 2008, the Commission and inserting The Commission;
 (C)in subparagraph (A), by striking formula and inserting policy; and (D)by striking subparagraph (B) through (D) and inserting the following:
							
 (B)develop a proposed timetable for implementing the policy; (C)submit the policy and timetable developed under subparagraph (B) to the Surface Transportation Board, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives;
 (D)not later than October 1, 2015, adopt and implement the policy in accordance with the timetable; and
 (E)with the consent of a majority of its members, the Commission may petition the Surface Transportation Board to appoint a mediator to assist the Commission members through nonbinding mediation to reach an agreement under this section.;
 (3)in paragraph (2)— (A)by striking formula proposed in and inserting policy developed under; and
 (B)in the second sentence— (i)by striking the timetable, the Commission shall petition the Surface Transportation Board to and inserting paragraph (1)(D) or fail to comply with the policy thereafter, the Surface Transportation Board shall; and
 (ii)by striking amounts for such services in accordance with section 24904(c) of this title and inserting for such usage in accordance with the procedures and procedural schedule applicable to a proceeding under section 24903(c), after taking into consideration the policy developed under paragraph (1)(A), as applicable;
 (4)in paragraph (3), by striking formula and inserting policy; and (5)by adding at the end the following:
						
 (4)Request for dispute resolutionIf a dispute arises with the implementation of, or compliance with, the policy developed under paragraph (1), the Commission, Amtrak, or public authorities providing commuter rail passenger transportation on the Northeast Corridor may request that the Surface Transportation Board conduct dispute resolution. The Surface Transportation Board shall establish procedures for resolution of disputes brought before it under this paragraph, which may include the provision of professional mediation services..
 (d)Conforming amendmentsSection 24905 is amended— (1)by striking subsection (d);
 (2)by redesignating subsections (e) and (f) as subsections (d) and (e), respectively;
 (3)in subsection (d), as redesignated, by striking to the Commission such sums as may be necessary for the period encompassing fiscal years 2009 through 2013 to carry out this section and inserting to the Secretary for the use of the Commission and the Northeast Corridor Safety Committee such sums as may be necessary to carry out this section during fiscal year 2016 through 2019, in addition to amounts withheld under section 101(e) of the Railroad Reform, Enhancement, and Efficiency Act; and
 (4)in subsection (e)(2), as redesignated, by striking on the main line. and inserting on the main line and meet annually with the Commission on the topic of Northeast Corridor safety and security..
					(e)Northeast Corridor planning
 (1)AmendmentChapter 249 is amended— (A)by redesignating section 24904 as section 24903; and
 (B)by inserting after section 24903, as redesignated, the following:  24904.Northeast Corridor planning (a)Northeast Corridor Capital Investment Plan (1)RequirementNot later than May 1 of each year, the Northeast Corridor Commission established under section 24905 (referred to in this section as the Commission) shall—
 (A)develop a capital investment plan for the Northeast Corridor main line between Boston, Massachusetts, and the Virginia Avenue interlocking in the District of Columbia, and the Northeast Corridor branch lines connecting to Harrisburg, Pennsylvania, Springfield, Massachusetts, and Spuyten Duyvil, New York, including the facilities and services used to operate and maintain those lines; and
 (B)submit the capital investment plan to the Secretary of Transportation and the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.
 (2)ContentsThe capital investment plan shall— (A)reflect coordination and network optimization across the entire Northeast Corridor;
 (B)integrate the individual capital and service plans developed by each operator using the methods described in the cost allocation policy developed under section 24905(c);
 (C)cover a period of 5 fiscal years, beginning with the first fiscal year after the date on which the plan is completed;
 (D)notwithstanding section 24902(b), identify, prioritize, and phase the implementation of projects and programs to achieve the service outcomes identified in the Northeast Corridor service development plan and the asset condition needs identified in the Northeast Corridor asset management plans, once available, and consider—
 (i)the benefits and costs of capital investments in the plan; (ii)project and program readiness;
 (iii)the operational impacts; and (iv)funding availability;
 (E)categorize capital projects and programs as primarily associated with; (i)normalized capital replacement and basic infrastructure renewals;
 (ii)replacement or rehabilitation of major Northeast Corridor infrastructure assets, including tunnels, bridges, stations, and other assets;
 (iii)statutory, regulatory, or other legal mandates; (iv)improvements to support service enhancements or growth; or
 (v)strategic initiatives that will improve overall operational performance or lower costs; (F)identify capital projects and programs that are associated with more than 1 category described in subparagraph (E);
 (G)describe the anticipated outcomes of each project or program, including an assessment of— (i)the potential effect on passenger accessibility, operations, safety, reliability, and resiliency;
 (ii)the ability of infrastructure owners and operators to meet regulatory requirements if the project or program is not funded; and
 (iii)the benefits and costs; and (H)include a financial plan.
 (3)Financial planThe financial plan under paragraph (2)(H) shall— (A)identify funding sources and financing methods;
 (B)identify the expected allocated shares of costs pursuant to/using the cost allocation policy developed under section 24905(c);
 (C)identify the projects and programs that the Commission expects will receive Federal financial assistance; and
 (D)identify the eligible entity or entities that the Commission expects will receive the Federal financial assistance described under subparagraph (C).
 (b)Failure To Develop a Capital Investment PlanIf a capital investment plan has not been developed by the Commission for a given fiscal year, then the funds assigned to the account established under section 24319(b) for that fiscal year may be spent only on—
 (1)capital projects described in clause (i) or (iii) of subsection (a)(2)(E) of this section; or (2)capital projects described in subsection (a)(2)(E)(iv) of this section that are for the sole benefit of Amtrak.
										(c)Northeast Corridor Asset Management
 (1)ContentsWith regard to its infrastructure, Amtrak and each State and public transportation entity that owns infrastructure that supports or provides for intercity rail passenger transportation on the Northeast Corridor shall develop an asset management system and develop and update, as necessary, a Northeast Corridor asset management plan for each service territory described in subsection (a) that—
 (A)are consistent with the Federal Transit Administration process, as authorized under section 5326, when implemented; and
 (B)include, at a minimum— (i)an inventory of all capital assets owned by the developer of the asset management plan;
 (ii)an assessment of asset condition; (iii)a description of the resources and processes necessary to bring or maintain those assets in a state of good repair, including decision-support tools and investment prioritization methods; and
 (iv)a description of changes in asset condition since the previous version of the plan. (2)TransmittalEach entity described in paragraph (1) shall transmit to the Commission—
 (A)not later than 2 years after the date of enactment of the Railroad Reform, Enhancement, and Efficiency Act, its Northeast Corridor asset management plan developed under paragraph (1); and (B)at least biennial thereafter, an update to its Northeast Corridor asset management plan.
 (d)Northeast Corridor service development plan updatesNot less frequently than once every 10 years, the Commission shall update the Northeast Corridor service development plan..
						(2)Conforming amendments
 (A)Note and mortgageSection 24907(a) is amended by striking section 24904 of this title and inserting section 24903. (B)Table of contents amendmentThe table of contents for chapter 249 is amended—
 (i)by redesignating the item relating to section 24904 as relating to section 24903; and (ii)by inserting after the item relating to section 24903, as redesignated, the following:
								24904. Northeast Corridor planning..
 (3)RepealSection 211 of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432; 49 U.S.C. 24902 note) is repealed.
					309.Northeast Corridor through-ticketing and procurement efficiencies
				(a)Through-Ticketing Study
 (1)In generalNot later than 3 years after the date of enactment of this Act, the Northeast Corridor Commission established under section 24905(a) of title 49, United States Code (referred to in this section as the Commission), in consultation with Amtrak and the commuter rail passenger transportation providers along the Northeast Corridor shall complete a study on the feasibility of and options for permitting through-ticketing between Amtrak service and commuter rail services on the Northeast Corridor.
 (2)ContentsIn completing the study under paragraph (1), the Northeast Corridor Commission shall—
 (A)examine the current state of intercity and commuter rail ticketing technologies, policies, and other relevant aspects on the Northeast Corridor;
 (B)consider and recommend technology, process, policy, or other options that would permit through-ticketing to allow intercity and commuter rail passengers to purchase, in a single transaction, travel that utilizes Amtrak and connecting commuter rail services;
 (C)consider options to expand through-ticketing to include local transit services; (D)summarize costs, benefits, opportunities, and impediments to developing such through-ticketing options; and
 (E)develop a proposed methodology, including cost and schedule estimates, for carrying out a pilot program on through-ticketing on the Northeast Corridor.
 (3)ReportNot later than 60 days after the date the study under paragraph (1) is complete, the Commission shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes—
 (A)the results of the study; and
 (B)any recommendations for further action. (b)Joint procurement study (1)In generalNot later than 3 years after the date of enactment of this Act, the Secretary, in cooperation with the Commission, Amtrak, and commuter rail transportation authorities on the Northeast Corridor shall complete a study of the potential benefits resulting from Amtrak and such authorities undertaking select joint procurements for common materials, assets, and equipment when expending Federal funds for such purchases.
 (2)ContentsIn completing the study under paragraph (1), the Secretary shall consider— (A)the types of materials, assets, and equipment that are regularly purchased by Amtrak and such authorities that are similar and could be jointly procured;
 (B)the potential benefits of such joint procurements, including lower procurement costs, better pricing, greater market relevancy, and other efficiencies;
 (C)the potential costs of such joint procurements; (D)any significant impediments to undertaking joint procurements, including any necessary harmonization and reconciliation of Federal and State procurement or safety regulations or standards and other requirements; and
 (E)whether to create Federal incentives or requirements relating to considering or carrying out joint procurements when expending Federal funds.
 (3)TransmissionNot later than 60 days after completing the study required under this subsection, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes—
 (A)the results of the study; and (B)any recommendations for further action.
 (c)Northeast CorridorIn this section, the term Northeast Corridor means the Northeast Corridor main line between Boston, Massachusetts, and the Virginia Avenue interlocking in the District of Columbia, and the Northeast Corridor branch lines connecting to Harrisburg, Pennsylvania, Springfield, Massachusetts, and Spuyten Duyvil, New York, including the facilities and services used to operate and maintain those lines.
				310.Data and analysis
 (a)DataNot later than 3 years after the date of enactment of this Act, the Secretary, in consultation with the Surface Transportation Board, Amtrak, freight railroads, State and local governments, and regional business, tourism and economic development agencies shall conduct a data needs assessment—
 (1)to support the development of an efficient and effective intercity passenger rail network;
 (2)to identify the data needed to conduct cost-effective modeling and analysis for intercity passenger rail development programs;
 (3)to determine limitations to the data used for inputs; (4)to develop a strategy to address such limitations;
 (5)to identify barriers to accessing existing data; (6)to develop recommendations regarding whether the authorization of additional data collection for intercity passenger rail travel is warranted; and
 (7)to determine which entities will be responsible for generating or collecting needed data. (b)Benefit-Cost AnalysisNot later than 180 days after the date of enactment of this Act, the Secretary shall enhance the usefulness of assessments of benefits and costs, for intercity passenger rail and freight rail projects—
 (1)by providing ongoing guidance and training on developing benefit and cost information for rail projects;
 (2)by providing more direct and consistent requirements for assessing benefits and costs across transportation funding programs, including the appropriate use of discount rates;
 (3)by requiring applicants to clearly communicate the methodology used to calculate the project benefits and costs, including non-proprietary information on—
 (A)assumptions underlying calculations;
 (B)strengths and limitations of data used; and (C)the level of uncertainty in estimates of project benefits and costs; and
 (4)by ensuring that applicants receive clear and consistent guidance on values to apply for key assumptions used to estimate potential project benefits and costs.
 (c)Confidential dataThe Secretary shall protect sensitive or confidential to the greatest extent permitted by law. Nothing in this section shall require any entity to provide information to the Secretary in the absence of a voluntary agreement.
				311.Disaster relief
 (a)Major disaster assistance programsSection 406(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(a)) is amended—
 (1)in paragraph (1)— (A)in subparagraph (A), by striking and at the end;
 (B)in subparagraph (B), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
							
 (C)to entities that receive Federal Government grants to provide critical services for the repair, restoration, reconstruction, or replacement of infrastructure, facilities, and equipment that—
 (i)are owned or operated for the purposes of providing critical services; and
 (ii)are damaged or destroyed by a major disaster.; and
 (2)in paragraph (3)(B)— (A)by striking this paragraph and inserting this subsection; and
 (B)by inserting transportation, after education,. (b)Debris removalSection 407(a)(2) of such Act (42 U.S.C. 5173(a)(2)) is amended by inserting entity that receives Federal Government grants to provide critical services (as defined in section 5172(a)(3)(B)) after government.
				312.Performance-based proposals
				(a)Solicitation of proposals
 (1)In generalNot later than 30 days after the date of enactment of this Act, the Secretary shall issue a request for proposals for projects for the financing, design, construction, operation, and maintenance of an intercity passenger rail system, including—
 (A)the Northeast Corridor; (B)the California Corridor;
 (C)the Empire Corridor; (D)the Pacific Northwest Corridor;
 (E)the South Central Corridor; (F)the Gulf Coast Corridor;
 (G)the Chicago Hub Network; (H)the Florida Corridor;
 (I)the Keystone Corridor; (J)the Northern New England Corridor; and
 (K)the Southeast Corridor. (2)SubmissionProposals shall be submitted to the Secretary not later than 180 days after the publication of such request for proposals under paragraph (1).
 (3)Performance standardProposals submitted under paragraph (2) shall meet any standards established by the Secretary. For corridors with existing intercity passenger rail service, proposals shall also be designed to achieve a reduction of existing minimum intercity rail service trip times between the main corridor city pairs by a minimum of 25 percent. In the case of a proposal submitted with respect to paragraph (1)(A), the proposal shall be designed to achieve a 2-hour or less express service between Washington, District of Columbia, and New York City, New York.
 (4)ContentsA proposal submitted under this subsection shall include— (A)the names and qualifications of the persons submitting the proposal and the entities proposed to finance, design, construct, operate, and maintain the railroad, railroad equipment, and related facilities, stations, and infrastructure;
 (B)a detailed description of the proposed rail service, including possible routes, required infrastructure investments and improvements, equipment needs and type, train frequencies, peak and average operating speeds, and trip times;
 (C)a description of how the project would comply with all applicable Federal rail safety and security laws, orders, and regulations;
 (D)the locations of proposed stations, which maximize the usage of existing infrastructure to the extent possible, and the populations such stations are intended to serve;
 (E)the type of equipment to be used, including any technologies, to achieve trip time goals; (F)a description of any proposed legislation needed to facilitate all aspects of the project;
 (G)a financing plan identifying— (i)projected revenue, and sources thereof;
 (ii)the amount of any requested public contribution toward the project, and proposed sources; (iii)projected annual ridership projections for the first 10 years of operations;
 (iv)annual operations and capital costs; (v)the projected levels of capital investments required both initially and in subsequent years to maintain a state-of-good-repair necessary to provide the initially proposed level of service or higher levels of service;
 (vi)projected levels of private investment and sources thereof, including the identity of any person or entity that has made or is expected to make a commitment to provide or secure funding and the amount of such commitment; and
 (vii)projected funding for the full fair market compensation for any asset, property right or interest, or service acquired from, owned, or held by a private person or Federal entity that would be acquired, impaired, or diminished in value as a result of a project, except as otherwise agreed to by the private person or entity;
 (H)a description of how the project would contribute to the development of the intercity passenger rail system and an intermodal plan describing how the system will facilitate convenient travel connections with other transportation services;
 (I)a description of how the project will ensure compliance with Federal laws governing the rights and status of employees associated with the route and service, including those specified in section 24405 of title 49, United States Code;
 (J)a description of how the design, construction, implementation, and operation of the project will accommodate and allow for future growth of existing and projected intercity, commuter, and freight rail service;
 (K)a description of how the project would comply with Federal and State environmental laws and regulations, of what environmental impacts would result from the project, and of how any adverse impacts would be mitigated; and
 (L)a description of the project's impacts on highway and aviation congestion, energy consumption, land use, and economic development in the service area.
 (b)Determination and establishment of commissionsNot later than 90 days after receipt of the proposals under subsection (a), the Secretary shall— (1)make a determination as to whether any such proposals—
 (A)contain the information required under paragraphs (3) and (4) of subsection (a); (B)are sufficiently credible to warrant further consideration;
 (C)are likely to result in a positive impact on the Nation's transportation system; and (D)are cost-effective and in the public interest;
 (2)establish a commission under subsection (c) for each corridor with 1 or more proposals that the Secretary determines satisfy the requirements of paragraph (1); and
 (3)forward to each commission established under paragraph (2) the applicable proposals for review and consideration.
					(c)Commissions
 (1)MembersEach commission established under subsection (b)(2) shall include— (A)the governors of the affected States, or their respective designees;
 (B)mayors of appropriate municipalities with stops along the proposed corridor, or their respective designees;
 (C)a representative from each freight railroad carrier using the relevant corridor, if applicable; (D)a representative from each transit authority using the relevant corridor, if applicable;
 (E)representatives of nonprofit employee labor organizations representing affected railroad employees; and
 (F)the President of Amtrak or his or her designee. (2)Appointment and selectionThe Secretary shall appoint the members under paragraph (1). In selecting each commission's members to fulfill the requirements under subparagraphs (B) and (E) of paragraph (1), the Secretary shall consult with the Chairperson and Ranking Member of the Committee on Commerce, Science, and Transportation of the Senate and of the Committee on Transportation and Infrastructure of the House of Representatives.
 (3)Chairperson and vice-chairperson selectionThe Chairperson and Vice-Chairperson shall be elected from among members of each commission. (4)Quorum and vacancy (A)QuorumA majority of the members of each commission shall constitute a quorum.
 (B)VacancyAny vacancy in each commission shall not affect its powers and shall be filled in the same manner in which the original appointment was made.
 (5)Application of lawExcept where otherwise provided by this section, the Federal Advisory Committee Act (5 U.S.C. App.) shall apply to each commission created under this section.
					(d)Commission consideration
 (1)In generalEach commission established under subsection (b)(2) shall be responsible for reviewing the proposal or proposals forwarded to it under that subsection and not later than 90 days after the establishment of the commission, shall transmit to the Secretary a report, including—
 (A)a summary of each proposal received; (B)services to be provided under each proposal, including projected ridership, revenues, and costs;
 (C)proposed public and private contributions for each proposal; (D)the advantages offered by the proposal over existing intercity passenger rail services;
 (E)public operating subsidies or assets needed for the proposed project; (F)possible risks to the public associated with the proposal, including risks associated with project financing, implementation, completion, safety, and security;
 (G)a ranked list of the proposals recommended for further consideration under subsection (e) in accordance with each proposal's projected positive impact on the Nation's transportation system;
 (H)an identification of any proposed Federal legislation that would facilitate implementation of the projects and Federal legislation that would be required to implement the projects; and
 (I)any other recommendations by the commission concerning the proposed projects. (2)Verbal presentationProposers shall be given an opportunity to make a verbal presentation to the commission to explain their proposals.
 (3)Authorization of appropriationsThere is authorized to be appropriated to the Secretary for the use of each commission established under subsection (b)(2) such sums as are necessary to carry out this section.
					(e)Selection by Secretary
 (1)In generalNot later than 60 days after receiving the recommended proposals of the commissions established under subsection (b)(2), the Secretary shall—
 (A)review such proposals and select any proposal that provides substantial benefits to the public and the national transportation system, is cost-effective, offers significant advantages over existing services, and meets other relevant factors determined appropriate by the Secretary; and
 (B)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report containing any proposal with respect to subsection (a)(1)(A) that is selected by the Secretary under subparagraph (A) of this paragraph, all the information regarding the proposal provided to the Secretary under subsection (d), and any other information the Secretary considers relevant.
 (2)Subsequent reportFollowing the submission of the report under paragraph (1)(B), the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report containing any proposal with respect to subparagraphs (B) through (K) of subsection (a)(1) that are selected by the Secretary under paragraph (1) of this subsection, all the information regarding the proposal provided to the Secretary under subsection (d), and any other information the Secretary considers relevant.
 (3)Limitation on report submissionThe report required under paragraph (2) shall not be submitted by the Secretary until the report submitted under paragraph (1)(B) has been considered through a hearing by the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on the report submitted under paragraph (1)(B).
 (f)No actions without additional authorityNo Federal agency may take any action to implement, establish, facilitate, or otherwise act upon any proposal submitted under this section, other than those actions specifically authorized by this section, without explicit statutory authority enacted after the date of enactment of this Act.
 (g)DefinitionsIn this section: (1)Intercity passenger railThe term intercity passenger rail means intercity rail passenger transportation as defined in section 24102 of title 49, United States Code.
 (2)StateThe term State means any of the 50 States or the District of Columbia. 313.Amtrak Inspector General (a)Authority (1)In generalThe Inspector General of Amtrak shall have the authority available to other Inspectors General, as necessary in carrying out the duties specified in the Inspector General Act of 1978 (5 U.S.C. App.), to investigate any alleged violation of sections 286, 287, 371, 641, 1001, 1002 and 1516 of title 18, United States Code.
 (2)AgencyFor purposes of sections 286, 287, 371, 641, 1001, 1002, and 1516 of title 18, United States Code, Amtrak and the Amtrak Office of Inspector General, shall be considered a corporation in which the United States has a proprietary interest as set forth in section 6 of that title.
 (b)AssessmentThe Inspector General of Amtrak shall— (1)not later than 60 days after the date of enactment of this Act, initiate an assessment to determine whether current expenditures or procurements involving Amtrak’s fulfillment of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) utilize competitive, market-driven provisions that are applicable throughout the entire term of such related expenditures or procurements; and
 (2)not later than 6 months after the date of enactment of this Act, transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives the assessment under paragraph (1).
 (c)LimitationThe authority provided by subsections (a) and (b) shall be effective only with respect to a fiscal year for which Amtrak receives a Federal subsidy.
				314.Miscellaneous provisions
				(a)Title 49 amendments
 (1)Contingent interest recoveriesSection 22106(b) is amended by striking interest thereof and inserting interest thereon. (2)AuthoritySection 22702(b)(4) is amended by striking 5 years for reapproval by the Secretary and inserting 4 years for acceptance by the Secretary.
 (3)Contents of State rail plansSection 22705(a) is amended by striking paragraph (12). (4)MissionSection 24101(b) is amended by striking of subsection (d) and inserting set forth in subsection (c).
 (5)Table of contents amendmentThe table of contents for chapter 243 is amended by striking the item relating to section 24316 and inserting the following:
						24316. Plans to address the needs of families of passengers involved in rail passenger accidents..
 (6)UpdateSection 24305(f)(3) is amended by striking $1,000,000 and inserting $5,000,000. (7)AmtrakChapter 247 is amended—
 (A)in section 24702(a), by striking not included in the national rail passenger transportation system; (B)in section 24706—
 (i)in subsection (a)— (I)in paragraph (1), by striking a discontinuance under section 24704 or or; and
 (II)in paragraph (2), by striking section 24704 or; and (ii)in subsection (b), by striking section 24704 or; and
 (C)in section 24709, by striking The Secretary of the Treasury and the Attorney General, and inserting The Secretary of Homeland Security,. (b)Passenger Rail Investment and Improvement Act amendmentsSection 305(a) of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note) is amended by inserting nonprofit organizations representing employees who perform overhaul and maintenance of passenger railroad equipment, after equipment manufacturers,.
				IVRail safety
			ASafety improvement
				401.Highway-rail grade crossing safety
					(a)Model State Highway-Rail Grade Crossing Action Plan
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall develop a model of a State-specific highway-rail grade crossing action plan and distribute the model plan to each State.
 (2)ContentsThe plan developed under paragraph (1) shall include— (A)methodologies, tools, and data sources for identifying and evaluating highway-rail grade crossing safety risks;
 (B)best practices to reduce the risk of highway-rail grade crossing accidents or incidents, including strategies for—
 (i)education, including model stakeholder engagement plans or tools; (ii)engineering, including the benefits and costs of different designs and technologies used to mitigate highway-rail grade crossing safety risks; and
 (iii)enforcement, including the strengths and weaknesses associated with different enforcement methods; (C)for each State, a customized list and data set of the highway-rail grade crossing accidents or incidents in that State over the past 3 years, including the location, number of deaths, and number of injuries for each accident or incident; and
 (D)contact information of a Department of Transportation safety official available to assist the State in adapting the model plan to satisfy the requirements under subsection (b).
							(b)State Highway-Rail Grade Crossing Action Plans
 (1)RequirementsNot later than 18 months after the Secretary develops and distributes the model plan under subsection (a), the Secretary shall promulgate a rule that requires—
 (A)each State, except the 10 States identified under section 202 of the Rail Safety Improvement Act of 2008 (49 U.S.C. 22501 note), to develop and implement a State highway-rail grade crossing action plan; and
 (B)each State that was identified under section 202 of the Rail Safety Improvement Act of 2008 (49 U.S.C. 22501 note), to update its State action plan under that section and submit to the Secretary the updated State action plan and a report describing what the State did to implement its previous State action plan under that section and how it will continue to reduce highway-rail grade crossing safety risks.
 (2)ContentsEach State plan required under this subsection shall— (A)identify highway-rail grade crossings that have experienced recent highway-rail grade crossing accidents or incidents, or are at high-risk for accidents or incidents;
 (B)identify specific strategies for improving safety at highway-rail grade crossings, including highway-rail grade crossing closures or grade separations; and
 (C)designate a State official responsible for managing implementation of the State plan under subparagraph (A) or (B) of paragraph (1), as applicable.
 (3)AssistanceThe Secretary shall provide assistance to each State in developing and carrying out, as appropriate, the State plan under this subsection.
 (4)Public availabilityEach State shall submit its final State plan under this subsection to the Secretary for publication. The Secretary shall make each approved State plan publicly available on an official Internet Web site.
 (5)ConditionsThe Secretary may condition the awarding of a grant to a State under chapter 244 of title 49, United States Code, on that State submitting an acceptable State plan under this subsection.
 (6)Review of action plansNot later than 60 days after the date of receipt of a State plan under this subsection, the Secretary shall—
 (A)if the State plan is approved, notify the State and publish the State plan under paragraph (4); and (B)if the State plan is incomplete or deficient, notify the State of the specific areas in which the plan is deficient and allow the State to complete the plan or correct the deficiencies and resubmit the plan under paragraph (1).
 (7)DeadlineNot later than 60 days after the date of a notice under paragraph (6)(B), a State shall complete the plan or correct the deficiencies and resubmit the plan.
 (8)Failure to complete or correct planIf a State fails to meet the deadline under paragraph (7), the Secretary shall post on the Web site under paragraph (4) a notice that the State has an incomplete or deficient highway-rail grade crossing action plan.
 (c)Railway-Highway Crossings FundsThe Secretary may use funds made available to carry out section 130 of title 23, United States Code, to provide States with funds to develop a State highway-rail grade crossing action plan under subsection (b)(1)(A) of this section or to update a State action plan under subsection (b)(1)(B) of this section.
 (d)DefinitionsIn this section: (1)Highway-rail grade crossingThe term highway-rail grade crossing means a location within a State, other than a location where 1 or more railroad tracks cross 1 or more railroad tracks at grade where—
 (A)a public highway, road, or street, or a private roadway, including associated sidewalks and pathways, crosses 1 or more railroad tracks either at grade or grade-separated; or
 (B)a pathway explicitly authorized by a public authority or a railroad carrier that is dedicated for the use of non-vehicular traffic, including pedestrians, bicyclists, and others, that is not associated with a public highway, road, or street, or a private roadway, crosses 1 or more railroad tracks either at grade or grade-separated.
 (2)StateThe term State means a State of the United States or the District of Columbia. 402.Confidential close call reporting system (a)In generalNot later than 3 years after the date of enactment of this Act, the Secretary shall promulgate a rule to encourage and facilitate the voluntary participation of railroad carriers, railroad carrier contractors, and employees of railroad carriers or railroad carrier contractors (including any non-profit labor organizations representing a class or craft of directly affected employees of railroads carriers or railroad carrier contractors) in a confidential close call reporting system.
					(b)Program elements
 (1)In generalThe Secretary shall use any information and experience gathered through research and pilot programs on confidential close call reporting systems in developing a rule for the voluntary adoption of confidential close call reporting system programs under this section.
						(2)Rulemaking
 (A)In generalEach confidential close call reporting system program shall be designed to improve railroad safety by facilitating greater collection and analysis of reports that describe unsafe conditions and events in the railroad industry, as reported voluntarily and confidentially by employees.
 (B)RequirementsThe rule shall specify— (i)the use of independent third parties for the collection of close call reports, de-identification of data, and distribution of close call data;
 (ii)the criteria for participating voluntarily in the confidential close call reporting system; (iii)the criteria for accepting confidential close call reports;
 (iv)the appropriate use and protection, including the information protections described in subsection (d), of peer review teams and participation of the Secretary’s representatives;
 (v)the relief from specific railroad safety regulatory provisions and the conditions under which the relief will and will not be granted; and
 (vi)the appropriate use and protection, including the information protections described in subsection (d), of confidential data generated under voluntary participation in the confidential close call reporting system.
								(c)Program development
 (1)In generalA railroad carrier voluntarily participating in a confidential close call reporting system program, pursuant to program elements contained in the final rule promulgated under subsection (b) and in collaboration with the Secretary, railroad carrier contractors (as appropriate), and employees of railroad carriers or railroad carrier contractors (including any non-profit labor organization representing a class or craft of directly affected employees of railroad carriers or railroad carrier contractors), shall develop an implementing memorandum of understanding that establishes agreed-upon terms for participation in the confidential close call reporting system.
 (2)Signatures requiredAn implementing memorandum of understanding under paragraph (1) shall be signed by— (A)the Secretary or the Secretary's designee;
 (B)the participating railroad carrier or the representative thereof; (C)if appropriate, each participating railroad carrier contractor or the representative thereof; and
 (D)the participating employees and contractors or the representative thereof (such as 1 or more non-profit labor organizations representing a class or craft of directly affected employees of the railroad carrier or railroad carrier contractor).
							(d)Information protection
 (1)In generalFor a confidential close call reporting system program established through an implementing memorandum of understanding described in subsection (c), the rule shall include provisions that withhold from discovery or admission into evidence (in a Federal or State court proceeding for damages involving personal injury, wrongful death, or property damage against a railroad carrier or railroad carrier contractor) any plan, document, report, survey, schedule, list, or data compiled or collected for the sole purpose of developing, evaluating, planning, or implementing a confidential close call reporting system program, including a railroad carrier's analysis of its close calls or near misses.
 (2)Retroactive applicationsWith regard to a voluntary confidential close call reporting system that was in effect prior to the date of final rule under subsection (a), the Secretary—
 (A)shall allow the parties participating in that system to sign a new or revised implementing memorandum of understanding that prospectively entitles the parties to the information protections under paragraph (1); and
 (B)may retroactively apply the information protections under paragraph (1) to any information and analyses that was generated under that system prior to the date of the final rule.
 (3)ConfidentialityFor a confidential close call reporting system program established through an implementing memorandum of understanding described in subsection (c), the Secretary shall ensure that the Department of Transportation and any entity collecting close call reports, de-identifying data, or distributing close call data provide the same level of confidentiality as contained in the Confidential Information Protection and Statistical Efficiency Act of 2002 (44 U.S.C. 3501 note), as administered by the Bureau of Transportation Statistics.
 (e)Savings clauseNothing in this section shall— (1)require a railroad carrier to adopt a confidential close call reporting system program;
 (2)prohibit a railroad carrier from voluntarily adopting a confidential close call reporting system program outside of the rulemaking framework; and
 (3)require the Secretary to develop a confidential close call reporting system program with a railroad carrier, a railroad carrier contractor, employees of the railroad carrier or railroad carrier contractor, or any non-profit labor organizations representing a class or craft of employees of a railroad carrier or a railroad carrier contractor.
 (f)Definition of railroad carrierIn this section, the term railroad carrier has the meaning given the term in section 20102 of title 49, United States Code. (g)Additional information protectionsSection 20118 is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1)—
 (i)by inserting “, confidential close call reporting system program,” after “safety risk reduction program”; and
 (ii)by inserting pursuant to section 552(b)(3) of that title, after section 552 of title 5; (B)in paragraph (1), by inserting “, confidential close call reporting system program,” after “safety risk reduction program”; and
 (C)in paragraph (2), by inserting “, confidential close call reporting system program,” after “safety risk reduction program”;
 (2)in subsection (b), by inserting “, confidential close call reporting system program,” after “safety risk reduction program”; and
 (3)in subsection (c), by inserting “, of any information or analyses generated as part of a confidential close call reporting system program,” after “risk mitigation analyses”.
						403.Speed limit action plans
 (a)In generalNot later than 90 days after the date of enactment of this Act, each railroad carrier providing intercity rail passenger transportation or commuter rail passenger transportation, in consultation with any applicable host railroad carrier, shall survey its entire system and identify each main track location where there is a reduction of more than 20 miles per hour from the approach speed to a curve or bridge and the maximum authorized operating speed for passenger trains at that curve or bridge.
 (b)Action plansNot later than 120 days after the date that the survey under subsection (a) is complete, a rail passenger carrier shall submit to the Secretary an action plan that—
 (1)identifies each main track location where there is a reduction of more than 20 miles per hour from the approach speed to a curve or bridge and the maximum authorized operating speed for passenger trains at that curve or bridge;
 (2)describes appropriate actions, including modification to automatic train control systems, if applicable, other signal systems, or other practices, including increased crew communication, to enable warning and enforcement of the maximum authorized speed for passenger trains at each location identified under paragraph (1);
 (3)contains milestones and target dates for implementing each appropriate action described under paragraph (2); and
 (4)ensures compliance with the maximum authorized speed at each location identified under paragraph (1).
 (c)ApprovalNot later than 90 days after the date an action plan is submitted under subsection (a), the Secretary shall approve, approve with conditions, or disapprove the action plan.
 (d)Alternative safety measuresThe Secretary may exempt from the requirements of this section each segment of track for which operations are governed by a positive train control system certified under section 20157 of title 49, United States Code, or any other safety technology or practice that would achieve an equivalent or greater level of safety in reducing derailment risk.
 (e)Savings clauseNothing in this section shall prohibit the Secretary from applying the requirements of this section to other segments of track at high risk of overspeed derailment.
					404.Signage
 (a)In generalThe Secretary shall promulgate such regulations as the Secretary considers necessary to require each railroad carrier providing intercity rail passenger transportation or commuter rail passenger transportation, in consultation with any applicable host railroad carrier, to install signs to warn train crews before the train approaches a location that the Secretary identifies as having high risk of overspeed derailment.
 (b)Alternative safety measuresThe Secretary may exempt from the requirements of this section each segment of track for which operations are governed by a positive train control system certified under section 20157 of title 49, United States Code, or any other safety technology or practice that would achieve an equivalent or greater level of safety in reducing derailment risk.
					405.Alerters
 (a)In generalThe Secretary shall promulgate a rule to require a working alerter in the controlling locomotive of each passenger train in intercity rail passenger transportation (as defined in section 24102 of title 49, United States Code) or commuter rail passenger transportation (as defined in section 24102 of title 49, United States Code).
					(b)Rulemaking
 (1)In generalThe Secretary may promulgate a rule to specify the essential functionalities of a working alerter, including the manner in which the alerter can be reset.
 (2)Alternate practice or technologyThe Secretary may require or allow a technology or practice in lieu of a working alerter if the Secretary determines that the technology or practice would achieve an equivalent or greater level of safety in enhancing or ensuring appropriate locomotive control.
						406.Signal protection
 (a)In generalThe Secretary shall promulgate such regulations as the Secretary considers necessary to require that on-track safety regulations, whenever practicable and consistent with other safety requirements and operational considerations, include requiring implementation of redundant signal protection, such as shunting or other practices and technologies that achieve an equivalent or greater level of safety, for maintenance-of-way work crews who depend on a train dispatcher to provide signal protection.
 (b)Alternative safety measuresThe Secretary may exempt from the requirements of this section each segment of track for which operations are governed by a positive train control system certified under section 20157 of title 49, United States Code, or any other safety technology or practice that would achieve an equivalent or greater level of safety in providing additional signal protection.
 407.Technology implementation plansSection 20156(e) is amended— (1)in paragraph (4)—
 (A)in subparagraph (A), by striking and at the end; and (B)in subparagraph (B), by striking the period at the end and inserting ; and; and
 (2)by adding at the end the following:  (C)each railroad carrier required to submit such a plan, until the implementation of a positive train control system by the railroad carrier, shall analyze and, as appropriate, prioritize technologies and practices to mitigate the risk of overspeed derailments..
					408.Commuter rail track inspections
 (a)In generalThe Secretary shall evaluate track inspection regulations to determine if a railroad carrier providing commuter rail passenger transportation on high density commuter railroad lines should be required to inspect the lines in the same manner as currently required for other commuter railroad lines.
 (b)RulemakingConsidering safety, including railroad carrier employee and contractor safety, and system capacity, the Secretary may promulgate a rule for high density commuter railroad lines. If, after the evaluation under subsection (a), the Secretary determines that it is necessary to promulgate a rule, the Secretary shall specifically consider the following regulatory requirements for high density commuter railroad lines:
 (1)At least once every 2 weeks— (A)traverse each main line by vehicle; or
 (B)inspect each main line on foot. (2)At least once each month, traverse and inspect each siding by vehicle or by foot.
 (c)ReportIf, after the evaluation under subsection (a), the Secretary determines it is not necessary to revise the regulations under this section, the Secretary, not later than 2 years after the date of enactment of this Act, shall transmit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives explaining the reasons for not revising the regulations.
 (d)ConstructionNothing in this section may be construed to limit the authority of the Secretary to promulgate regulations or issue orders under any other law.
					409.Emergency response
 (a)In generalThe Secretary, in consultation with railroad carriers, shall conduct a study to determine whether limitations or weaknesses exist in the emergency response information carried by train crews transporting hazardous materials.
 (b)ContentsIn conducting the study under subsection (a), the Secretary shall evaluate the differences between the emergency response information carried by train crews transporting hazardous materials and the emergency response guidance provided in the Emergency Response Guidebook issued by the Department of Transportation.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report of the findings of the study under subsection (a) and any recommendations for legislative action.
					410.Private highway-rail grade crossings
 (a)In generalThe Secretary, in consultation with railroad carriers, shall conduct a study— (1)to determine whether limitations or weaknesses exist regarding the availability and usefulness for safety purposes of data on private highway-rail grade crossings; and
 (2)to evaluate existing engineering practices on private highway-rail grade crossings. (b)ContentsIn conducting the study under subsection (a), the Secretary shall make recommendations as necessary to improve—
 (1)the utility of the data on private highway-rail grade crossings; and (2)the implementation of private highway-rail crossing safety measures, including signage and warning systems.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report of the findings of the study and any recommendations for further action.
					411.Repair and replacement of damaged track inspection equipment
 (a)In generalSubchapter I of chapter 201 is amended by inserting after section 20120 the following:
						
 20121.Repair and replacement of damaged track inspection equipmentThe Secretary of Transportation may receive and expend cash, or receive and utilize spare parts and similar items, from non-United States Government sources to repair damages to or replace United States Government owned automated track inspection cars and equipment as a result of third-party liability for such damages, and any amounts collected under this section shall be credited directly to the Railroad Safety and Operations account of the Federal Railroad Administration, and shall remain available until expended for the repair, operation, and maintenance of automated track inspection cars and equipment in connection with the automated track inspection program..
 (b)Conforming amendmentThe table of contents for subchapter I of chapter 201 is amended by adding after section 21020 the following:
						20121. Repair and replacement of damaged track inspection equipment..
					412.Rail police officers
 (a)In generalSection 28101 is amended— (1)by striking employed by each place it appears and inserting directly employed by or contracted by;
 (2)in subsection (b), by inserting or agent, as applicable, after an employee; and (3)by adding at the end the following:
							
								(c)Transfers
 (1)In generalIf a railroad police officer directly employed by or contracted by a rail carrier and certified or commissioned as a police officer under the laws of a State transfers primary employment or residence from the certifying or commissioning State to another State or jurisdiction, the railroad police officer, not later than 1 year after the date of transfer, shall apply to be certified or commissioned as a police office under the laws of the State of new primary employment or residence.
 (2)Interim periodDuring the period beginning on the date of transfer and ending 1 year after the date of transfer, a railroad police officer directly employed by or contracted by a rail carrier and certified or commissioned as a police officer under the laws of a State may enforce the laws of the new jurisdiction in which the railroad police officer resides, to the same extent as provided in subsection (a).
									(d)Training
 (1)In generalA State shall recognize as meeting that State's basic police officer certification or commissioning requirements for qualification as a rail police officer under this section any individual who successfully completes a program at a State-recognized police training academy in another State or at a Federal law enforcement training center and who is certified or commissioned as a police officer by that other State.
 (2)Rule of constructionNothing in this subsection shall be construed as superseding or affecting any unique State training requirements related to criminal law, criminal procedure, motor vehicle code, or State-mandated comparative or annual in-service training academy or Federal law enforcement training center..
 (b)RegulationsNot later than 1 year after the date of enactment of this Act, the Secretary shall revise the regulations in part 207 of title 49, Code of Federal Regulations (relating to railroad police officers), to permit a railroad to designate an individual, who is commissioned in the individual's State of legal residence or State of primary employment and directly employed by or contracted by a railroad to enforce State laws for the protection of railroad property, personnel, passengers, and cargo, to serve in the States in which the railroad owns property.
					(c)Conforming amendments
 (1)Amtrak rail policeSection 24305(e) is amended— (A)by striking may employ and inserting may directly employ or contract with;
 (B)by striking employed by and inserting directly employed by or contracted by; and (C)by striking employed without and inserting directly employed or contracted without.
 (2)Secure gun storage or safety device; exceptionsSection 922(z)(2)(B) of title 18 is amended by striking employed by and inserting directly employed by or contracted by. 413.Technical and conforming amendments (a)Assistance to families of passengers involved in rail passenger accidentsSection 1139 is amended—
 (1)in subsection (a)(1), by striking phone number and inserting telephone number; (2)in subsection (a)(2), by striking post trauma communication with families and inserting post-trauma communication with families; and
 (3)in subsection (j), by striking railroad passenger accident each place it appears and inserting rail passenger accident. (b)Solid Waste Rail Transfer Facility Land-Use ExemptionSection 10909 is amended—
 (1)in subsection (b), in the matter preceding paragraph (1), by striking Clean Railroad Act of 2008 and inserting Clean Railroads Act of 2008; and (2)in subsection (e), by striking Upon the granting of petition from the State and inserting Upon the granting of a petition from the State.
 (c)Rulemaking processSection 20116 is amended— (1)by inserting (2) before the code, rule, standard, requirement, or practice has been subject to notice and comment under a rule or order issued under this part. and indenting accordingly;
 (2)by inserting (1) before unless and indenting accordingly; (3)in paragraph (1), as redesignated, by striking order, or  and inserting order; or; and
 (4)in the matter preceding paragraph (1), as redesignated, by striking unless and inserting unless—. (d)Enforcement reportSection 20120(a) is amended—
 (1)in the matter preceding paragraph (1), by striking website and inserting Web site; (2)in paragraph (1), by striking accident and incidence reporting and inserting accident and incident reporting;
 (3)in paragraph (2)(G), by inserting and at the end; and (4)in paragraph (5)(B), by striking Administrative Hearing Officer or Administrative Law Judge and inserting administrative hearing officer or administrative law judge.
 (e)Railroad safety risk reduction programSection 20156 is amended— (1)in subsection (c), by inserting a comma after In developing its railroad safety risk reduction program; and
 (2)in subsection (g)(1)— (A)by inserting a comma after good faith; and
 (B)by striking non-profit and inserting nonprofit. (f)Roadway User Sight Distance at Highway-Rail Grade CrossingsSection 20159 is amended by striking the Secretary and inserting the Secretary of Transportation.
 (g)National crossing inventorySection 20160 is amended— (1)in subsection (a)(1), by striking concerning each previously unreported crossing through which it operates or with respect to the trackage over which it operates and inserting concerning each previously unreported crossing through which it operates with respect to the trackage over which it operates; and
 (2)in subsection (b)(1)(A), by striking concerning each crossing through which it operates or with respect to the trackage over which it operates and inserting concerning each crossing through which it operates with respect to the trackage over which it operates.
 (h)Minimum training standards and plansSection 20162(a)(3) is amended by striking railroad compliance with Federal standards and inserting railroad carrier compliance with Federal standards. (i)Development and use of rail safety technologySection 20164(a) is amended by striking after enactment of the Railroad Safety Enhancement Act of 2008 and inserting after the date of enactment of the Rail Safety Improvement Act of 2008.
					(j)Rail Safety Improvement Act of 2008
 (1)Table of contentsSection 1(b) of division A of the Rail Safety Improvement Act of 2008 (Public Law 110–432; 122 Stat. 4848) is amended—
 (A)in the item relating to section 307, by striking website and inserting Web site; (B)in the item relating to title VI, by striking solid waste facilities and inserting solid waste rail transfer facilities; and
 (C)in the item relating to section 602, by striking solid waste transfer facilities and inserting solid waste rail transfer facilities. (2)DefinitionsSection 2(a)(1) of division A of the Rail Safety Improvement Act of 2008 (Public Law 110–432; 122 Stat. 4849) is amended in the matter preceding subparagraph (A), by inserting a comma after at grade.
 (3)Railroad safety strategySection 102(a)(6) of title I of division A of the Rail Safety Improvement Act of 2008 (49 U.S.C. 20101 note) is amended by striking Improving the safety of railroad bridges, tunnels, and related infrastructure to prevent accidents, incidents, injuries, and fatalities caused by catastrophic failures and other bridge and tunnel failures. and inserting Improving the safety of railroad bridges, tunnels, and related infrastructure to prevent accidents, incidents, injuries, and fatalities caused by catastrophic and other failures of such infrastructure..
 (4)Operation LifesaverSection 206(a) of title II of division A of the Rail Safety Improvement Act of 2008 (49 U.S.C. 22501 note) is amended by striking Public Service Announcements and inserting public service announcements.
 (5)Update of Federal Railroad Administration's Web SiteSection 307 of title III of division A of the Rail Safety Improvement Act of 2008 (49 U.S.C. 103 note) is amended—
 (A)in the heading by striking Federal Railroad Administration's website and inserting Federal Railroad Administration Web site; (B)by striking website each place it appears and inserting Web site; and
 (C)by striking website's and inserting Web site's. (6)Alcohol and controlled substance testing for maintenance-of-way employeesSection 412 of title IV of division A of the Rail Safety Improvement Act of 2008 (49 U.S.C. 20140 note) is amended by striking Secretary of Transportation and inserting Secretary.
 (7)Tunnel informationSection 414 of title IV of division A of the Rail Safety Improvement Act of 2008 (49 U.S.C. 20103 note) is amended—
 (A)by striking parts 171.8, 173.115 and inserting sections 171.8, 173.115; and (B)by striking part 1520.5 and inserting section 1520.5.
 (8)Safety inspections in MexicoSection 416 of title IV of division A of the Rail Safety Improvement Act of 2008 (49 U.S.C. 20107 note) is amended—
 (A)in the matter preceding paragraph (1), by striking Secretary of Transportation and inserting Secretary; and (B)in paragraph (4), by striking subsection and inserting section.
 (9)Heading of title VIThe heading of title VI of division A of the Rail Safety Improvement Act of 2008 (122 Stat. 4900) is amended by striking solid waste facilities and inserting solid waste rail transfer facilities.
 (10)Heading of section 602Section 602 of title VI of division A of the Rail Safety Improvement Act of 2008 (122 Stat. 4900) is amended by striking solid waste transfer facilities and inserting solid waste rail transfer facilities.
						BConsolidated rail infrastructure and safety improvements
				421.Consolidated rail infrastructure and safety improvements
 (a)In generalChapter 244, as amended by section 302 of this Act, is further amended by adding at the end the following:
						
							24408.Consolidated rail infrastructure and safety improvements
 (a)General authorityThe Secretary may make grants under this section to an eligible recipient to assist in financing the cost of improving passenger and freight rail transportation systems in terms of safety, efficiency, or reliability.
 (b)Eligible recipientsThe following entities are eligible to receive a grant under this section: (1)A State.
 (2)A group of States. (3)An Interstate Compact.
 (4)A public agency or publicly chartered authority established by 1 or more States and having responsibility for providing intercity rail passenger, commuter rail passenger, or freight rail transportation service.
 (5)A political subdivision of a State. (6)Amtrak or another rail passenger carrier that provides intercity rail passenger transportation (as defined in section 24102) or commuter rail passenger transportation (as defined in section 24102).
 (7)A Class II railroad or Class III railroad (as those terms are defined in section 20102). (8)Any rail carrier or rail equipment manufacturer in partnership with at least 1 of the entities described in paragraphs (1) through (5).
 (9)Any entity established to procure, manage, or maintain passenger rail equipment under section 305 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note).
 (10)An organization that is actively involved in the development of operational and safety-related standards for rail equipment and operations or the implementation of safety-related programs.
 (11)The Transportation Research Board and any entity with which it contracts in the development of rail-related research, including cooperative research programs.
 (12)A University transportation center actively engaged in rail-related research. (13)A non-profit labor organization representing a class or craft of employees of railroad carriers or railroad carrier contractors.
 (c)Eligible projectsThe following projects are eligible to receive grants under this section: (1)Deployment of railroad safety technology, including positive train control and rail integrity inspection systems.
 (2)A capital project as defined in section 24401, except that a project shall not be required to be in a State rail plan developed under chapter 227.
 (3)A capital project identified by the Secretary as being necessary to address congestion challenges affecting rail service.
 (4)A highway-rail grade crossing improvement, including grade separations, private highway-rail grade crossing improvements, and safety engineering improvements to reduce risk in quiet zones or potential quiet zones.
 (5)A rail line relocation project. (6)A capital project to improve short-line or regional railroad infrastructure.
 (7)Paying all or a portion of the credit risk premium, as determined under section 502(f) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(f)), and loan charges described in section 503(l) of that Act (45 U.S.C. 823(l)) for a project eligible for Federal credit assistance under that Act (45 U.S.C. 801 et seq.).
 (8)Development of public education, awareness, and targeted law enforcement activities to reduce violations of traffic laws at highway-rail grade crossings and to help prevent and reduce injuries and fatalities along railroad rights-of-way.
 (9)The preparation of regional rail and corridor service development plans and corresponding environmental analyses.
 (10)Any project that the Secretary considers necessary to enhance multimodal connections or facilitate service integration between rail service and other modes, including between intercity rail passenger transportation and intercity bus service.
 (11)The development of rail-related capital, operations, and safety standards. (12)The implementation and operation of a safety program or institute designed to improve rail safety culture and rail safety performance.
 (13)Any research that the Secretary considers necessary to advance any particular aspect of rail-related capital, operations, or safety improvements.
 (14)Workforce development activities, coordinated to the extent practicable with the existing local training programs supported by the Department of Transportation, Department of Labor, and Department of Education.
 (d)Application processThe Secretary shall prescribe the form and manner of filing an application under this section.
								(e)Project selection criteria
 (1)In generalIn selecting a recipient of a grant for an eligible project, the Secretary shall— (A)give preference to a proposed project for which the proposed Federal share of total project costs does not exceed 50 percent; and
 (B)after factoring in preference to projects under subparagraph (A), select projects that will maximize the net benefits of the funds appropriated for use under this section, considering the cost-benefit analysis of the proposed project, including anticipated private and public benefits relative to the costs of the proposed project and factoring in the other considerations described in paragraph (2).
 (2)Other considerationsThe Secretary shall also consider the following: (A)The degree to which the proposed project’s business plan considers potential private sector participation in the financing, construction, or operation of the project;
 (B)The recipient’s past performance in developing and delivering similar projects, and previous financial contributions;
 (C)Whether the recipient has or will have the legal, financial, and technical capacity to carry out the proposed project, satisfactory continuing control over the use of the equipment or facilities, and the capability and willingness to maintain the equipment or facilities;
 (D)If applicable, the consistency of the proposed project with planning guidance and documents set forth by the Secretary or required by law or State rail plans developed under chapter 227;
 (E)If applicable, any technical evaluation ratings that proposed project received under previous competitive grant programs administered by the Secretary; and
 (F)Such other factors as the Secretary considers relevant to the successful delivery of the project.
 (3)BenefitsThe benefits described in paragraph (1)(B) may include the effects on system and service performance, including measures such as improved safety, competitiveness, reliability, trip or transit time, resilience, efficiencies from improved integration with other modes, and ability to meet existing or anticipated demand.
 (f)Performance measuresThe Secretary shall establish performance measures for each grant recipient to assess progress in achieving strategic goals and objectives. The Secretary may require a grant recipient to periodically report information related to such performance measures.
								(g)Rural areas
 (1)In generalOf the amounts appropriated under this section, at least 25 percent shall be available for projects in rural areas. The Secretary shall consider a project to be in a rural area if all or the majority of the project (determined by the geographic location or locations where the majority of the project funds will be spent) is located in a rural area.
 (2)Definition of rural areaIn this subsection, the term rural area means any area not in an urbanized area, as defined by the Census Bureau. (h)Federal share of total project costs (1)Total project costsThe Secretary shall estimate the total costs of a project under this subsection based on the best available information, including engineering studies, studies of economic feasibility, environmental analyses, and information on the expected use of equipment or facilities.
 (2)Federal shareThe Federal share of total project costs under this subsection shall not exceed 80 percent. (3)Treatment of passenger rail revenueIf Amtrak or another rail passenger carrier is an applicant under this section, Amtrak or the other rail passenger carrier, as applicable, may use ticket and other revenues generated from its operations and other sources to satisfy the non-Federal share requirements.
 (i)ApplicabilityExcept as specifically provided in this section, the use of any amounts appropriated for grants under this section shall be subject to the requirements of this chapter.
 (j)AvailabilityAmounts appropriated for carrying out this section shall remain available until expended.. (b)Conforming amendmentThe table of contents of chapter 244, as amended by section 302 of this Act, is amended by adding after the item relating to section 24407 the following:
						24408. Consolidated rail infrastructure and safety improvements..
					VProject delivery
 501.Short titleThis title may be cited as the Track, Railroad, and Infrastructure Network Act. 502.Preservation of public lands (a)HighwaysSection 138 of title 23, United States Code, is amended—
 (1)in subsection (b)(2)(A)(i), by inserting , taking into consideration any avoidance, minimization, and mitigation or enhancement measures incorporated into the program or project after historic site; and
 (2)by adding at the end the following:  (c)Rail and transitImprovements to, or the maintenance, rehabilitation, or operation of, railroad or rail transit lines or elements of such lines, with the exception of stations, that are in use or were historically used for the transportation of goods or passengers, shall not be considered a use of an historic site under subsection (a), regardless of whether the railroad or rail transit line or element of such line is listed on, or eligible for listing on, the National Register of Historic Places..
 (b)Transportation projectsSection 303 is amended— (1)in subsection (c), by striking subsection (d) and inserting subsections (d) and (e);
 (2)in subsection (d)(2)(A)(i), by inserting , taking into consideration any avoidance, minimization, and mitigation or enhancement measures incorporated into the program or project after historic site; and
 (3)by adding at the end the following:  (e)Rail and transitImprovements to, or the maintenance, rehabilitation, or operation of, railroad or rail transit lines or elements of such lines, with the exception of stations, that are in use or were historically used for the transportation of goods or passengers, shall not be considered a use of an historic site under subsection (c), regardless of whether the railroad or rail transit line or element of such line is listed on, or eligible for listing on, the National Register of Historic Places..
					503.Efficient environmental reviews
 (a)In generalSection 304 is amended— (1)in the heading, by striking for multimodal projects and inserting and increasing the efficiency of environmental reviews; and
 (2)by adding at the end the following:  (e)Efficient environmental reviews (1)In generalThe Secretary of Transportation shall apply the project development procedures, to the greatest extent feasible, described in section 139 of title 23, United States Code, to any rail project that requires the approval of the Secretary of Transportation under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (2)Regulations and proceduresThe Secretary of Transportation shall incorporate such project development procedures into the agency regulations and procedures pertaining to rail projects.
								(f)Applicability of NEPA decisions
 (1)In generalA Department of Transportation operating administration may apply a categorical exclusion designated by another Department of Transportation operating administration under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (2)FindingsA Department of Transportation operating administration may adopt, in whole or in part, another Department of Transportation operating administration’s Record of Decision, Finding of No Significant Impact, and any associated evaluations, determinations, or findings demonstrating compliance with any law related to environmental review or historic preservation..
					504.Advance acquisition
 (a)In generalChapter 241 is amended by inserting after section 24105 the following—
					
						24106.Advance acquisition
 (a)Rail corridor preservationThe Secretary may assist a recipient of funding in acquiring right-of-way and adjacent real property interests before or during the completion of the environmental reviews for any project receiving funding under subtitle V of title 49, United States Code, that may use such property interests if the acquisition is otherwise permitted under Federal law, and the recipient requesting Federal funding for the acquisition certifies, with the concurrence of the Secretary, that—
 (1)the recipient has authority to acquire the right-of-way or adjacent real property interest; and (2)the acquisition of the right-of-way or adjacent real property interest—
 (A)is for a transportation or transportation-related purpose; (B)will not cause significant adverse environmental impact;
 (C)will not limit the choice of reasonable alternatives for the proposed project or otherwise influence the decision of the Secretary on any approval required for the proposed project;
 (D)does not prevent the lead agency for the review process from making an impartial decision as to whether to accept an alternative that is being considered;
 (E)complies with other applicable Federal law, including regulations; (F)will be acquired through negotiation and without the threat of condemnation; and
 (G)will not result in the elimination or reduction of benefits or assistance to a displaced person under the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.) and title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.).
									(b)Environmental reviews
 (1)Completion of NEPA reviewBefore authorizing any Federal funding for the acquisition of a real property interest that is the subject of a grant or other funding under this subtitle, the Secretary shall complete, if required, the review process under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to the acquisition.
 (2)Completion of section 106An acquisition of a real property interest involving an historic site shall not occur unless the section 106 process, if required, under the National Historic Preservation Act (54 U.S.C. 306108) is complete.
 (3)Timing of acquisitionsA real property interest acquired under subsection (a) may not be developed in anticipation of the proposed project until all required environmental reviews for the project have been completed..
 (b)Conforming amendmentThe table of contents of chapter 241 is amended by inserting after the item relating to section 24105 the following:
					24106. Advance acquisition..
 505.Railroad rights-of-waySection 306108 of title 54, United States Code, is amended— (1)by inserting (b) Opportunity To Comment.— before The head of the Federal agency shall afford and indenting accordingly;
 (2)in the matter before subsection (b), by inserting (a) In general.— before The head of any Federal agency having direct and indenting accordingly; and (3)by adding at the end the following:
					
						(c)Exemption for Railroad Rights-of-Way
 (1)In generalNot later than 1 year after the date of enactment of the Track, Railroad, and Infrastructure Network Act, the Secretary of Transportation shall submit a proposed exemption of railroad rights-of-way from the review under this chapter to the Council for its consideration, consistent with the exemption for interstate highways approved on March 10, 2005 (70 Fed. Reg. 11,928).
 (2)Final exemptionNot later than 180 days after the date that the Secretary submits the proposed exemption under paragraph (1) to the Council, the Council shall issue a final exemption of railroad rights-of-way from review under this chapter, consistent with the exemption for interstate highways approved on March 10, 2005 (70 Fed. Reg. 11,928).. 
				506.Improving State and Federal agency engagement in environmental reviews
 (a)In generalChapter 3 is amended by inserting after section 306 the following:  307.Improving State and Federal agency engagement in environmental reviews (a)In generalAn entity receiving financial assistance from the Secretary of Transportation for 1 or more projects or for a program of projects, may request that the Secretary allow the entity to provide funds to any Federal agency, including the Department of Transportation, State agency, or Indian tribe (as defined in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a)) participating in the environmental planning and review process for the project, projects, or program. The funds may be provided only to support activities that directly and meaningfully contribute to expediting and improving permitting and review processes, including planning, approval, and consultation processes for the project, projects, or program.
 (b)Activities eligible for fundingActivities for which funds may be provided under subsection (a) include transportation planning activities that precede the initiation of the environmental review process, activities directly related to the environmental review process, dedicated staffing, training of agency personnel, information gathering and mapping, and development of programmatic agreements.
 (c)AmountsRequests under subsection (a) may be approved only for the additional amounts that the Secretary determines are necessary for the Federal agencies, State agencies, or Indian tribes participating in the environmental planning and review process to timely conduct the reviews in an expedited manner.
 (d)AgreementsPrior to providing funds approved by the Secretary for dedicated staffing at an affected Federal agency under subsections (a) and (b), the affected Federal agency, State agency or Indian tribe, as appropriate, and the requesting entity shall enter into an agreement that establishes a process to identify the projects or priorities to be addressed by the use of the funds.
 (e)Rule of constructionNothing in this section shall be construed to be inconsistent with or to interfere with section 139(j) of title 23..
 (b)Conforming amendmentThe table of contents of chapter 3 is amended by inserting after the item relating to section 306 the following:
					307. Improving State and Federal agency engagement in environmental reviews..
 507.Savings clauseNothing in this title, or any amendment made by this title, shall be construed as superceding, amending, or modifying the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or affect the responsibility of any Federal officer to comply with or enforce any such statute.
 508.TransitionNothing in this title, or any amendment made by this title, shall affect any existing environmental review process, program, agreement, or funding arrangement approved by the Secretary under title 49, United States Code, as that title was in effect on the day preceding the date of enactment of this title.
			VIFinancing
			601.Short title; references
 (a)Short titleThis title may be cited as the Railroad Infrastructure Financing Improvement Act.
 (b)References to the Railroad Revitalization and Regulatory Reform Act of 1976Except as otherwise expressly provided, wherever in this title an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Railroad Revitalization and Regulatory Reform Act of 1976, as amended (45 U.S.C. 801 et seq.).
 602.DefinitionsSection 501 (45 U.S.C. 821) is amended— (1)by redesignating paragraph (8) as paragraph (10);
 (2)by redesignating paragraphs (6) and (7) as paragraphs (7) and (8), respectively; (3)by inserting after paragraph (5) the following:
					
 (6)The term investment-grade rating means a rating of BBB minus, Baa 3, bbb minus, BBB(low), or higher assigned by a rating agency.; (4)by inserting after paragraph (8), as redesignated, the following:
					
 (9)The term master credit agreement means an agreement to make 1 or more direct loans or loan guarantees at future dates for a program of related projects on terms acceptable to the Secretary.; and
 (5)by adding at the end the following:  (11)The term obligor means a party that—
 (A)is primarily liable for payment of the principal of or interest on a direct loan or loan guarantee under this section; and
 (B)may be a corporation, limited liability company, partnership, joint venture, trust, or governmental entity, agency, or instrumentality.
 (12)The term project obligation means a note, bond, debenture, or other debt obligation issued by a borrower in connection with the financing of a project, other than a direct loan or loan guarantee under this title.
 (13)The term railroad has the meaning given the term railroad carrier in section 20102 of title 49, United States Code. (14)The term rating agency means a credit rating agency registered with the Securities and Exchange Commission as a nationally recognized statistical rating organization (as defined in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a))).
 (15)The term substantial completion means— (A)the opening of a project to passenger or freight traffic; or
 (B)a comparable event, as determined by the Secretary and specified in the direct loan.. 603.Eligible applicantsSection 502(a) (45 U.S.C. 822(a)) is amended—
 (1)in paragraph (5), by striking one railroad; and and inserting 1 of the entities described in paragraph (1), (2), (3), (4), or (6);; (2)by amending paragraph (6) to read as follows:
					
 (6)solely for the purpose of constructing a rail connection between a plant or facility and a rail carrier, limited option freight shippers that own or operate a plant or other facility; and; and
 (3)by adding at the end the following:  (7)any obligor, as designated by an entity otherwise eligible to receive a direct loan or loan guarantee under this section, including a special purpose entity receiving user fees or other payments or revenues from dedicated sources for debt service and maintenance of the equipment or facilities to be acquired or improved; and
 (8)a public-private or private partnership between at least 1 other entity listed in any of paragraphs (1) through (7) and a consortium that specializes in real estate development..
 604.Eligible purposesSection 502(b)(1) (45 U.S.C. 822(b)(1)) is amended— (1)in subparagraph (A), by inserting , and costs related to these activities, including pre-construction costs after shops;
 (2)in subparagraph (B), by striking subparagraph (A); or and inserting subparagraph (A) or (C);; (3)in subparagraph (C), by striking the period at the end and inserting a semicolon; and
 (4)by adding at the end the following:  (D)reimburse planning and design expenses relating to projects described in subparagraph (A) or (C); or
 (E)finance economic development, including commercial and residential development, and related infrastructure and activities, that—
 (i)incorporates private investment; (ii)is physically or functionally related to a passenger rail station or multimodal station that includes rail service;
 (iii)has a high probability of the applicant commencing the contracting process for construction not later than 90 days after the date on which the direct loan or loan guarantee is obligated for the project under this title; and
 (iv)has a high probability of reducing the need for financial assistance under any other Federal program for the relevant passenger rail station or service by increasing ridership, tenant lease payments, or other activities that generate revenue exceeding costs..
				605.Program administration
 (a)Application processing proceduresSection 502(i) (45 U.S.C. 822(i)) is amended to read as follows:  (i)Application processing procedures (1)Application status noticesNot later than 30 days after the date that the Secretary receives an application under this section, the Secretary shall provide the applicant written notice as to whether the application is complete or incomplete.
 (2)Incomplete applicationsIf the Secretary determines that an application is incomplete, the Secretary shall— (A)provide the applicant with a description of all of the specific information or material that is needed to complete the application; and
 (B)allow the applicant to resubmit the information and material described under subparagraph (A) to complete the application.
								(3)Application approvals and disapprovals
 (A)In generalNot later than 60 days after the date the Secretary notifies an applicant that an application is complete under paragraph (1), the Secretary shall provide the applicant written notice as to whether the Secretary has approved or disapproved the application.
 (B)Actions by the Office of Management and BudgetIn order to enable compliance with the time limit under subparagraph (A), the Office of Management and Budget shall take any action required with respect to the application within that 60-day period.
 (4)Expedited processingThe Secretary shall implement procedures and measures to economize the time and cost involved in obtaining an approval or a disapproval of credit assistance under this title.
 (5)DashboardThe Secretary shall post on the Department of Transportation's public Web site a monthly report that includes for each application—
 (A)the name of the applicant or applicants; (B)the location of the project;
 (C)a brief description of the project, including its purpose; (D)the requested direct loan or loan guarantee amount;
 (E)the date on which the Secretary provided application status notice under paragraph (1); and
 (F)the date that the Secretary provided notice of approval or disapproval under paragraph (3).. (b)Administration of direct loans and loan guaranteesSection 503 (45 U.S.C. 823) is amended—
 (1)in subsection (a), by striking the period at the end and inserting , including a program guide and standard term sheet and specific timetables.;
 (2)by redesignating subsections (c) through (l) as subsections (d) through (m), respectively; (3)by striking (b) Assignment of loan guarantees.— and inserting (c) Assignment of loan guarantees.—;
 (4)in subsection (d), as redesignated— (A)in paragraph (1), by striking ; and and inserting a semicolon;
 (B)in paragraph (2), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
							
 (3)the modification cost has been covered under section 502(f).; and (5)by amending subsection (l), as redesignated, to read as follows:
						
							(l)Charges and loan servicing
 (1)PurposesThe Secretary may collect and spend from each applicant, obligor, or loan party a reasonable charge for—
 (A)the cost of evaluating the application, amendments, modifications, and waivers, including for evaluating project viability, applicant creditworthiness, and the appraisal of the value of the equipment or facilities for which the direct loan or loan guarantee is sought, and for making necessary determinations and findings;
 (B)the cost of award management and project management oversight; (C)the cost of services from expert firms, including counsel, and independent financial advisors to assist in the underwriting, auditing, servicing, and exercise of rights with respect to direct loans and loan guarantees; and
 (D)the cost of all other expenses incurred as a result of a breach of any term or condition or any event of default on a direct loan or loan guarantee.
 (2)StandardsThe Secretary may charge different amounts under this subsection based on the different costs incurred under paragraph (1).
								(3)Servicer
 (A)In generalThe Secretary may appoint a financial entity to assist the Secretary in servicing a direct loan or loan guarantee under this section.
 (B)DutiesA servicer appointed under subparagraph (A) shall act as the agent of the Secretary in serving a direct loan or loan guarantee under this section.
 (C)FeesA servicer appointed under subparagraph (A) shall receive a servicing fee from the obligor or other loan party, subject to approval by the Secretary.
 (4)Use of other Federal fundsNotwithstanding any other provision of law, an applicant may use grants under chapter 244 of title 49, United States Code, to pay any charge under this subsection.
 (5)Safety and operations accountAmounts collected under this subsection shall— (A)be credited directly to the Safety and Operations account of the Federal Railroad Administration; and
 (B)remain available until expended to pay for the costs described in this subsection..
					606.Loan terms and repayment
 (a)Prerequisites for assistanceSection 502(g)(1) (45 U.S.C. 822(g)(1)) is amended by striking 35 years from the date of its execution and inserting the lesser of 35 years after the date of substantial completion of the project or the estimated useful life of the rail equipment or facilities to be acquired, rehabilitated, improved, developed, or established.
 (b)Repayment schedulesSection 502(j) (45 U.S.C. 822(j)) is amended— (1)in paragraph (1), by striking the sixth anniversary date of the original loan disbursement and inserting 5 years after the date of substantial completion; and
 (2)by adding at the end the following:  (3)Deferred payments (A)In generalIf at any time after the date of substantial completion the project is unable to generate sufficient revenues to pay the scheduled loan repayments of principal and interest on the direct loan, the Secretary, subject to subparagraph (B), may allow, for a maximum aggregate time of 1 year over the duration of the direct loan, the obligor to add unpaid principal and interest to the outstanding balance of the direct loan.
 (B)InterestA payment deferred under subparagraph (A) shall— (i)continue to accrue interest under paragraph (2) until the loan is fully repaid; and
 (ii)be scheduled to be amortized over the remaining term of the loan. (4)Prepayments (A)Use of excess revenuesAny excess revenues that remain after satisfying scheduled debt service requirements on the project obligations and direct loan and all deposit requirements under the terms of any trust agreement, bond resolution, or similar agreement securing project obligations may be applied annually to prepay the direct loan without penalty.
 (B)Use of proceeds of refinancingThe direct loan may be prepaid at any time without penalty from the proceeds of refinancing from non-Federal funding sources..
 (c)Sale of direct loansSection 502 (45 U.S.C. 822) is amended by adding at the end the following:  (k)Sale of direct loans (1)In generalSubject to paragraph (2) and as soon as practicable after substantial completion of a project, the Secretary, after notifying the obligor, may sell to another entity or reoffer into the capital markets a direct loan for the project if the Secretary determines that the sale or reoffering has a high probability of being made on favorable terms.
 (2)Consent of obligorIn making a sale or reoffering under paragraph (1), the Secretary may not change the original terms and conditions of the secured loan without the prior written consent of the obligor.
 (d)NonsubordinationSection 502 (45 U.S.C. 822), as amended in subsection (c), is further amended by adding at the end the following:
					
						(l)Nonsubordination
 (1)In generalExcept as provided in paragraph (2)(B), a direct loan shall not be subordinated to the claims of any holder of project obligations in the event of bankruptcy, insolvency, or liquidation of the obligor.
							(2)Preexisting indentures
 (A)In generalThe Secretary may waive the requirement under paragraph (1) for a public agency borrower that is financing ongoing capital programs and has outstanding senior bonds under a preexisting indenture if—
 (i)the direct loan is rated in the A category or higher; (ii)the direct loan is secured and payable from pledged revenues not affected by project performance, such as a tax-based revenue pledge or a system-backed pledge of project revenues; and
 (iii)the program share, under this title, of eligible project costs is 50 percent or less. (B)LimitationThe Secretary may impose limitations for the waiver of the nonsubordination requirement under this paragraph if the Secretary determines that such limitations would be in the financial interest of the Federal Government..
 607.Credit risk premiumsSection 502(f) (45 U.S.C. 822(f)) is amended— (1)in paragraph (1), by amending the first sentence to read as follows: In lieu of or in combination with appropriations of budget authority to cover the costs of direct loans and loan guarantees as required under section 504(b)(1) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661c(b)(1)), including the cost of a modification thereof, the Secretary may accept on behalf of an applicant for assistance under this section a commitment from a non-Federal source, including a State or local government or agency or public benefit corporation or public authority thereof, to fund in whole or in part credit risk premiums and modification costs with respect to the loan that is the subject of the application or modification.;
 (2)in paragraph (2)— (A)in subparagraph (D), by adding and after the semicolon;
 (B)by striking subparagraph (E); and (C)by redesignating subparagraph (F) as subparagraph (E);
 (3)by striking paragraph (4); (4)by redesignating paragraph (3) as paragraph (4);
 (5)by inserting after paragraph (2) the following:  (3)CreditworthinessAn applicant may propose and the Secretary may accept as a basis for determining the amount of the credit risk premium under paragraph (2) any of the following in addition to the value of any tangible asset:
 (A)The net present value of a future stream of State or local subsidy income or other dedicated revenues/revenue pledges to secure the direct loan or loan guarantee.
 (B)Adequate coverage requirements to ensure repayment, on a non-recourse basis, from cash flows generated by the project or any other dedicated revenue source, including—
 (i)tolls; (ii)user fees; or
 (iii)payments owing to the obligor under a public-private partnership. (C)An investment-grade rating on the direct loan or loan guarantee, as applicable, except that if the total amount of the direct loan or loan guarantee is greater than $75,000,000, the applicant shall have an investment-grade rating from at least 2 rating agencies on the direct loan or loan guarantee.;
 (6)in paragraph (4), as redesignated, by striking amounts and inserting amounts (and in the case of a modification, before the modification is executed), to the extent appropriations are not available to the Secretary to meet the costs of direct loans and loan guarantees, including costs of modifications thereof; and
 (7)by adding at the end the following:  (5)Use of other Federal fundsNotwithstanding any other provision of law, an applicant may use grants under chapter 244 of title 49, United States Code, to pay part or all of a credit risk premium or modification cost under this subsection..
 608.Master credit agreementsSection 502 (45 U.S.C. 822), as amended by subsections (c) and (d) of section 606 of this Act, is further amended by adding at the end the following:
				
					(m)Master credit agreements
 (1)In generalSubject to section 502(d) and paragraph (2) of this subsection, the Secretary may enter into a master credit agreement that provides for all of the conditions for the provision of a direct loan or loan guarantee, as applicable, under this title and other applicable requirements to be satisfied prior to the issuance of the direct loan or loan guarantee.
 (2)ConditionsEach master credit agreement shall— (A)establish the maximum amount and general terms and conditions of each applicable direct loan or loan guarantee;
 (B)identify 1 or more dedicated non-Federal revenue sources that will secure the repayment of each applicable direct loan or loan guarantee;
 (C)provide for the obligation of funds for the direct loans or loan guarantees after all requirements have been met for the projects subject to the master credit agreement; and
 (D)provide 1 or more dates, as determined by the Secretary, before which the master credit agreement results in each of the direct loans or loan guarantees or in the release of the master credit agreement..
			609.Priorities and conditions
 (a)Priority projectsSection 502(c) (45 U.S.C. 822(c)) is amended— (1)in paragraph (1), by inserting , including projects for the installation of a positive train control system (as defined in section 20157(i) of title 49, United States Code) after public safety;
 (2)by redesignating paragraphs (2) and (3) as paragraphs (3) and (2), respectively; (3)in paragraph (5), by inserting or chapter 227 of title 49 after section 135 of title 23;
 (4)by redesignating paragraphs (6) through (8) as paragraphs (7) through (9), respectively; and (5)by inserting after paragraph (5) the following:
						
 (6)improve railroad stations and passenger facilities and increase transit-oriented development;. (b)Conditions of assistanceSection 502(h) (45 U.S.C. 822(h)) is amended—
 (1)in paragraph (2), by inserting , if applicable after project; and (2)by adding at the end the following:
						
 (4)For a project described in subsection (b)(1)(E), the Secretary shall require the applicant, obligor, or other loan party, in addition to the interest required under subsection (e), to provide the sponsor of the intercity passenger rail service or its designee, a fee or payment in an amount determined appropriate by the Secretary to provide an equitable share of project revenue to support the capital or operating costs of the routes serving the passenger rail station or multimodal station where the development is located..
					610.Savings provision
 (a)In generalExcept as provided in subsection (b), this Act, and the amendments made by this Act, shall not affect any direct loan (or direct loan obligation) or an outstanding loan guarantee (or loan guarantee commitment) that was in effect prior to the date of enactment of this Act. Any such transaction entered into before the date of enactment of this Act shall be administered until completion under its terms as if this Act were not enacted.
 (b)Modification costsAt the discretion of the Secretary, the authority to accept modification costs on behalf of an applicant under section 502(f) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(f)), as amended by section 607 of this Act, may apply with respect to any direct loan (or direct loan obligation) or an outstanding loan guarantee (or loan guarantee commitment) that was in effect prior to the date of enactment of this Act.
	
		1.Short title; table of contents; references
 (a)Short titleThis Act may be cited as the Railroad Reform, Enhancement, and Efficiency Act. (b)Table of contentsThe table of contents of this Act is as follows:
					Sec. 1. Short title; table of contents; references.
					Sec. 2. Definition of Secretary.
					Sec. 3. Passenger transportation; definitions.
					TITLE I—Authorization of appropriations
					Sec. 101. Authorization of grants to Amtrak.
					Sec. 102. National infrastructure and safety investments.
					Sec. 103. Authorization of appropriations for National Transportation Safety Board rail
			 investigations.
					Sec. 104. Authorization of appropriations for Amtrak Office of Inspector General.
					Sec. 105. National cooperative rail research program.
					TITLE II—Amtrak reform
					Sec. 201. Amtrak grant process.
					Sec. 202. 5-year business line and assets plans.
					Sec. 203. State-supported route committee.
					Sec. 204. Route and service planning decisions.
					Sec. 205. Competition.
					Sec. 206. Rolling stock purchases.
					Sec. 207. Food and beverage policy.
					Sec. 208. Local products and promotional events.
					Sec. 209. Right-of-way leveraging.
					Sec. 210. Station development.
					Sec. 211. Amtrak debt.
					Sec. 212. Amtrak pilot program for passengers transporting domesticated cats and dogs.
					Sec. 213. Amtrak board of directors.
					TITLE III—Intercity passenger rail policy
					Sec. 301. Competitive operating grants.
					Sec. 302. Federal-State partnership for state of good repair.
					Sec. 303. Large capital project requirements.
					Sec. 304. Small business participation study.
					Sec. 305. Gulf coast rail service working group.
					Sec. 306. Integrated passenger rail working group.
					Sec. 307. Shared-use study.
					Sec. 308. Northeast Corridor Commission.
					Sec. 309. Northeast Corridor through-ticketing and procurement efficiencies.
					Sec. 310. Data and analysis.
					Sec. 311. Disaster relief.
					Sec. 312. Performance-based proposals.
					Sec. 313. Amtrak Inspector General.
					Sec. 314. Miscellaneous provisions.
					TITLE IV—Rail safety
					Subtitle A—Safety improvement
					Sec. 401. Highway-rail grade crossing safety.
					Sec. 402. Confidential close call reporting system.
					Sec. 403. Speed limit action plans.
					Sec. 404. Signage.
					Sec. 405. Alerters.
					Sec. 406. Signal protection.
					Sec. 407. Technology implementation plans.
					Sec. 408. Commuter rail track inspections.
					Sec. 409. Emergency response.
					Sec. 410. Private highway-rail grade crossings.
					Sec. 411. Repair and replacement of damaged track inspection equipment.
					Sec. 412. Rail police officers.
					Sec. 413. Operation deep dive; report.
					Sec. 414. Post-accident assessment.
					Sec. 415. Technical and conforming amendments.
					Subtitle B—Consolidated rail infrastructure and safety improvements
					Sec. 421. Consolidated rail infrastructure and safety improvements.
					Subtitle C—Hazardous materials by rail
					Sec. 431. Real-time emergency response information.
					Sec. 432. Thermal blankets.
					Sec. 433. Comprehensive oil spill response plans.
					Sec. 434. Hazardous materials by rail liability study.
					Sec. 435. Study and testing of electronically-controlled pneumatic brakes.
					Sec. 436. Recording devices.
					Sec. 437. Rail passenger transportation liability.
					Sec. 438. Modification reporting.
					TITLE V—Project delivery
					Sec. 501. Short title.
					Sec. 502. Preservation of public lands.
					Sec. 503. Efficient environmental reviews.
					Sec. 504. Advance acquisition.
					Sec. 505. Railroad rights-of-way.
					Sec. 506. Improving State and Federal agency engagement in environmental reviews.
					Sec. 507. Savings clause.
					Sec. 508. Transition.
					TITLE VI—Financing
					Sec. 601. Short title; references.
					Sec. 602. Definitions.
					Sec. 603. Eligible applicants.
					Sec. 604. Eligible purposes.
					Sec. 605. Program administration.
					Sec. 606. Loan terms and repayment.
					Sec. 607. Credit risk premiums.
					Sec. 608. Master credit agreements.
					Sec. 609. Priorities and conditions.
					Sec. 610. Savings provision.
				
 (c)References to title 49, United States CodeExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 49, United States Code.
 2.Definition of SecretaryIn this Act, except as otherwise expressly provided, the term Secretary means the Secretary of Transportation. 3.Passenger transportation; definitionsSection 24102 is amended—
 (1)by redesignating paragraphs (5) through (9) as paragraphs (6) through (10), respectively; (2)by inserting after paragraph (4), the following:
				
 (5)long-distance route means a route described in paragraph (6)(C).; (3)by amending paragraph (6)(A), as redesignated, to read as follows:
				
 (A)the Northeast Corridor main line between Boston, Massachusetts and the Virginia Avenue interlocking in the District of Columbia, and the facilities and services used to operate and maintain that line;;
 (4)in paragraph (7), as redesignated, by striking the period at the end and inserting , except that the term Northeast Corridor for the purposes of chapter 243 means the main line between Boston, Massachusetts and the Virginia Avenue interlocking in the District of Columbia, and the facilities and services used to operate and maintain that line.; and
 (5)by adding at the end the following:  (11)state-of-good-repair means a condition in which physical assets, both individually and as a system, are—
 (A)performing at a level at least equal to that called for in their as-built or as-modified design specification during any period when the life cycle cost of maintaining the assets is lower than the cost of replacing them; and
 (B)sustained through regular maintenance and replacement programs. (12)State-supported route means a route described in paragraph (6)(B) or paragraph (6)(D), or in section 24702(a)..
			IAuthorization of appropriations
			101.Authorization of grants to Amtrak
 (a)In generalThere are authorized to be appropriated to the Secretary for the use of Amtrak for deposit into the accounts established under section 24319(a) of title 49, United States Code, the following amounts:
 (1)For fiscal year 2016, $1,450,000,000. (2)For fiscal year 2017, $1,550,000,000.
 (3)For fiscal year 2018, $1,700,000,000. (4)For fiscal year 2019, $1,900,000,000.
 (b)Project management oversightThe Secretary may withhold up to one half of 1 percent of the amount appropriated under subsection (a) for the costs of management oversight of Amtrak.
 (c)CompetitionIn administering grants to Amtrak under section 24318 of title 49, United States Code, the Secretary may withhold, from amounts that would otherwise be made available to Amtrak, such sums as are necessary from the amount appropriated under subsection (a) of this section to cover the operating subsidy described in section 24711(b)(1)(E)(ii) of title 49, United States Code.
 (d)State-Supported Route CommitteeThe Secretary may withhold up to $2,000,000 from the amount appropriated in each fiscal year under subsection (a) of this section for the use of the State-Supported Route Committee established under section 24712 of title 49, United States Code.
 (e)Northeast Corridor CommissionThe Secretary may withhold up to $5,000,000 from the amount appropriated in each fiscal year under subsection (a) of this section for the use of the Northeast Corridor Commission established under section 24905 of title 49, United States Code.
				102.National infrastructure and safety investments
 (a)In generalThere are authorized to be appropriated to the Secretary for grants under chapter 244 of title 49, United States Code, the following amounts:
 (1)For fiscal year 2016, $350,000,000. (2)For fiscal year 2017, $430,000,000.
 (3)For fiscal year 2018, $600,000,000. (4)For fiscal year 2019, $900,000,000.
 (b)Project management oversightThe Secretary may withhold up to 1 percent from the amount appropriated under subsection (a) of this section for the costs of project management oversight of grants carried out under chapter 244 of title 49, United States Code.
				103.Authorization of appropriations for National Transportation Safety Board rail investigations
 (a)In generalNotwithstanding any other provision of law, there are authorized to be appropriated to the National Transportation Safety Board to carry out railroad accident investigations under section 1131(a)(1)(C) of title 49, United States Code, the following amounts:
 (1)For fiscal year 2016, $6,300,000. (2)For fiscal year 2017, $6,400,000.
 (3)For fiscal year 2018, $6,500,000. (4)For fiscal year 2019, $6,600,000.
 (b)Investigation personnelAmounts appropriated under subsection (a) of this section shall be available to the National Transportation Safety Board for personnel, in regional offices and in Washington, DC, whose duties involve railroad accident investigations.
 104.Authorization of appropriations for Amtrak Office of Inspector GeneralThere are authorized to be appropriated to the Office of Inspector General of Amtrak the following amounts:
 (1)For fiscal year 2016, $20,000,000. (2)For fiscal year 2017, $20,500,000.
 (3)For fiscal year 2018, $21,000,000. (4)For fiscal year 2019, $21,500,000.
				105.National cooperative rail research program
 (a)In generalSection 24910 is amended— (1)in subsection (b)—
 (A)in paragraph (12), by striking and; (B)in paragraph (13), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (14)to improve the overall safety of intercity passenger and freight rail operations.; and
 (2)by amending subsection (e) to read as follows:  (e)AllocationAt least $5,000,000 of the amounts appropriated to the Secretary for a fiscal year to carry out railroad research and development programs shall be available to carry out this section..
					IIAmtrak reform
			201.Amtrak grant process
 (a)Requirements and proceduresChapter 243 is amended by adding at the end the following:  24317.Costs and revenues (a)AllocationNot later than 180 days after the date of enactment of the Railroad Reform, Enhancement, and Efficiency Act, Amtrak shall establish and maintain internal controls to ensure Amtrak’s costs, revenues, and other compensation are appropriately and proportionally allocated to its Northeast Corridor train services or infrastructure, its State-supported routes, its long-distance routes, and its other national network activities.
 (b)Rule of constructionNothing in this section shall be construed to limit the ability of Amtrak to enter into an agreement with 1 or more States to allocate operating and capital costs under section 209 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note).
							24318.Grant process
 (a)Procedures for grant requestsNot later than 90 days after the date of enactment of the Railroad Reform, Enhancement, and Efficiency Act, the Secretary of Transportation shall establish and transmit to the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate and the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives substantive and procedural requirements, including schedules, for grant requests under this section.
 (b)Grant requestsAmtrak shall transmit grant requests for Federal funds appropriated to the Secretary of Transportation for the use of Amtrak to—
 (1)the Secretary; and (2)the Committee on Commerce, Science, and Transportation, the Committee on Appropriations, and the Committee on the Budget of the Senate and the Committee on Transportation and Infrastructure, the Committee on Appropriations, and the Committee on the Budget of the House of Representatives.
 (c)ContentsA grant request under subsection (b) shall— (1)describe projected operating and capital costs for the upcoming fiscal year for Northeast Corridor train services and infrastructure, Amtrak's State-supported routes, and Amtrak's long-distance routes, and Amtrak's other national network activities, as applicable, in comparison to prior fiscal year actual financial performance;
 (2)describe the capital projects to be funded, with cost estimates and an estimated timetable for completion of the projects covered by the request;
 (3)assess Amtrak's financial condition; (4)be displayed on Amtrak’s Web site within a reasonable timeframe following its transmission under subsection (b); and
 (5)describe how the funding requested in a grant will be allocated to the accounts established under section 24319(a), considering the projected operating losses or capital costs for services and activities associated with such accounts over the time period intended to be covered by the grants.
								(d)Review and approval
								(1)Thirty-day approval process
 (A)In generalNot later than 30 days after the date that Amtrak submits a grant request under this section, the Secretary of Transportation shall complete a review of the request and provide notice to Amtrak that—
 (i)the request is approved; or (ii)the request is disapproved, including the reason for the disapproval and an explanation of any incomplete or deficient items.
 (B)Grant agreementIf a grant request is approved, the Secretary shall enter into a grant agreement with Amtrak that allocates the grant funding to 1 of the 4 accounts established under section 24319(a).
 (2)Fifteen-day modification periodNot later than 15 days after the date of the notice under paragraph (1)(A)(ii), Amtrak shall submit a modified request for the Secretary’s review.
 (3)Modified requestsNot later than 15 days after the date that Amtrak submits a modified request under paragraph (2), the Secretary shall either approve the modified request, or, if the Secretary finds that the request is still incomplete or deficient, the Secretary shall identify in writing to the Committee on Commerce, Science, and Transportation, the Committee on Appropriations, and the Committee on the Budget of the Senate and the Committee on Transportation and Infrastructure, the Committee on Appropriations, and the Committee on the Budget of the House of Representatives the remaining deficiencies and recommend a process for resolving the outstanding portions of the request.
								(e)Payments to Amtrak
 (1)In generalA grant agreement entered into under subsection (d) shall specify the operations, services, and other activities to be funded by the grant. The grant agreement shall include provisions, consistent with the requirements of this chapter, to measure Amtrak’s performance and ensure accountability in delivering the operations, services, or activities to be funded by the grant.
 (2)ScheduleExcept as provided in paragraph (3), in each fiscal year for which amounts are appropriated to the Secretary for the use of Amtrak, and for which the Secretary and Amtrak have entered into a grant agreement under subsection (d), the Secretary shall disburse grant funds to Amtrak on the following schedule:
 (A)50 percent on October 1. (B)25 percent on January 1.
 (C)25 percent on April 1. (3)ExceptionsThe Secretary may make a payment to Amtrak of appropriated funds—
 (A)more frequently than the schedule under paragraph (2) if Amtrak, for good cause, requests more frequent payment before the end of a payment period; or
 (B)with a different frequency or in different percentage allocations in the event of a continuing resolution or in the absence of an appropriations Act for the duration of a fiscal year.
 (f)Availability of amounts and early appropriationsAmounts appropriated to the Secretary for the use of Amtrak shall remain available until expended. Amounts for capital acquisitions and improvements may be appropriated for a fiscal year before the fiscal year in which the amounts will be obligated.
 (g)Limitations on useAmounts appropriated to the Secretary for the use of Amtrak may not be used to cross-subsidize operating losses or capital costs of commuter rail passenger or freight rail transportation.
							24319.Accounts
 (a)Establishment of accountsBeginning not later than October 1, 2016, Amtrak, in consultation with the Secretary of Transportation, shall define and establish—
 (1)a Northeast Corridor investment account, including subaccounts for Amtrak train services and infrastructure;
 (2)a State-supported account; (3)a long-distance account; and
 (4)an other national network activities account. (b)Northeast Corridor investment account (1)DepositsAmtrak shall deposit in the Northeast Corridor investment account established under subsection (a)(1)—
 (A)a portion of the grant funds appropriated under the authorization in section 101(a) of the Railroad Reform, Enhancement, and Efficiency Act, or any subsequent Act appropriating funds for the use of Amtrak, as specified in a grant agreement entered into under section 24318;
 (B)any compensation received from commuter rail passenger transportation providers for such providers' share of capital costs on the Northeast Corridor provided to Amtrak under section 24905(c);
 (C)any operating surplus of the Northeast Corridor train services or infrastructure, as allocated under section 24317; and
 (D)any other net revenue received in association with the Northeast Corridor, including freight access fees, electric propulsion, and commercial development.
 (2)Use of Northeast Corridor investment accountExcept as provided in subsection (f), amounts deposited in the Northeast Corridor investment account shall be made available for the use of Amtrak for its share of—
 (A)capital projects described in section 24904(a)(2)(E)(i), and developed under the planning process established under that section, to bring Northeast Corridor infrastructure to a state-of-good-repair;
 (B)capital projects described in clauses (ii) and (iv) of section 24904(a)(2)(E) that are developed under the planning process established under that section intended to increase corridor capacity, improve service reliability, and reduce travel time on the Northeast Corridor;
 (C)capital projects to improve safety and security; (D)capital projects to improve customer service and amenities;
 (E)acquiring, rehabilitating, manufacturing, remanufacturing, overhauling, or improving equipment and associated facilities used for intercity rail passenger transportation by Northeast Corridor train services;
 (F)retirement of principal and payment of interest on loans for capital projects described in this paragraph or for capital leases for equipment and related to the Northeast Corridor;
 (G)participation in public-private partnerships, joint ventures, and other mechanisms or arrangements that result in the completion of capital projects described in this paragraph; and
 (H)indirect, common, corporate, or other costs directly incurred by or allocated to the Northeast Corridor.
									(c)State-Supported Account
 (1)DepositsAmtrak shall deposit in the State-supported account established under subsection (a)(2)— (A)a portion of the grant funds appropriated under the authorization in section 101(a) of the Railroad Reform, Enhancement, and Efficiency Act, or any subsequent Act appropriating funds for the use of Amtrak, as specified in a grant agreement entered into under section 24318;
 (B)any compensation received from States provided to Amtrak under section 209 of the Passenger Rail Investment and Improvement Act of 2008 (42 U.S.C. 24101 note); and
 (C)any operating surplus from its State-supported routes, as allocated under section 24317. (2)Use of State-supported accountExcept as provided in subsection (f), amounts deposited in the State-supported account shall be made available for the use of Amtrak for capital expenses and operating costs, including indirect, common, corporate, or other costs directly incurred by or allocated to State-supported routes, of its State-supported routes and retirement of principal and payment of interest on loans or capital leases attributable to its State-supported routes.
								(d)Long-Distance Account
 (1)DepositsAmtrak shall deposit in the long-distance account established under subsection (a)(3)— (A)a portion of the grant funds appropriated under the authorization in section 101(a) of the Railroad Reform, Enhancement, and Efficiency Act, or any subsequent Act appropriating funds for the use of Amtrak, as specified in a grant agreement entered into under section 24318;
 (B)any compensation received from States provided to Amtrak for costs associated with its long-distance routes; and
 (C)any operating surplus from its long-distance routes, as allocated under section 24317. (2)Use of long-distance accountExcept as provided in subsection (f), amounts deposited in the long-distance account shall be made available for the use of Amtrak for capital expenses and operating costs, including indirect, common, corporate, or other costs directly incurred by or allocated to long-distance routes, of its long-distance routes and retirement of principal and payment of interest on loans or capital leases attributable to the long-distance routes.
								(e)Other national network activities account
 (1)DepositsAmtrak shall deposit in the other national network activities account established under subsection (a)(4)—
 (A)a portion of the grant funds appropriated under the authorization in section 101(a) of the Railroad Reform, Enhancement, and Efficiency Act, or any subsequent Act appropriating funds for the use of Amtrak, as specified in a grant agreement entered into under section 24318;
 (B)any compensation received from States provided to Amtrak for costs associated with its other national network activities; and
 (C)any operating surplus from its other national network activities. (2)Use of other national network activities accountExcept as provided in subsection (f), amounts deposited into the other national network activities account shall be made available for the use of Amtrak for capital and operating costs not allocated to the Northeast Corridor investment account, State-supported account, or long-distance account, and retirement of principal and payment of interest on loans or capital leases attributable to other national network activities.
								(f)Transfer authority
 (1)AuthorityAmtrak may transfer any funds appropriated under the authorization in section 101(a) of the Railroad Reform, Enhancement, and Efficiency Act, or any subsequent Act appropriating funds for the use of Amtrak for deposit into the accounts described in that section, or any surplus generated by operations, between the Northeast Corridor, State-supported, long-distance, and other national network activities accounts—
 (A)upon the expiration of 10 days after the date that Amtrak notifies the Amtrak Board of Directors, including the Secretary, of the planned transfer; and
 (B)with the approval of the Secretary. (2)ReportNot later than 5 days after the date that Amtrak notifies the Amtrak Board of Directors of a planned transfer under paragraph (1), Amtrak shall transmit to the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate and the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives a report that includes—
 (A)the amount of the transfer; and (B)a detailed explanation of the reason for the transfer, including—
 (i)the effects on Amtrak services funded by the account from which the transfer is drawn, in comparison to a scenario in which no transfer was made; and
 (ii)the effects on Amtrak services funded by the account receiving the transfer, in comparison to a scenario in which no transfer was made.
										(3)Notifications
 (A)State-supported accountNot later than 5 days after the date that Amtrak notifies the Amtrak Board of Directors of a planned transfer under paragraph (1) of funds to or from the State-supported account, Amtrak shall transmit to each State that sponsors a State-supported route a letter that includes the information described under subparagraphs (A) and (B) of paragraph (2).
 (B)Northeast Corridor accountNot later than 5 days after the date that Amtrak notifies the Amtrak Board of Directors of a planned transfer under paragraph (1) of funds to or from the Northeast Corridor account, Amtrak shall transmit to the Northeast Corridor Commission a letter that includes the information described under subparagraphs (A) and (B) of paragraph (2).
 (g)EnforcementThe Secretary shall enforce the provisions of each grant agreement under section 24318(d), including any deposit into an account under this section.
							(h)Letters of intent
 (1)RequirementThe Secretary may issue a letter of intent to Amtrak announcing an intention to obligate, for a major capital project described in clauses (ii) and (iv) of section 24904(a)(2)(E), an amount from future available budget authority specified in law that is not more than the amount stipulated as the financial participation of the Secretary in the project.
 (2)Notice to CongressAt least 30 days before issuing a letter under paragraph (1), the Secretary shall notify in writing the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate and the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives of the proposed letter. The Secretary shall include with the notice a copy of the proposed letter, the criteria used for selecting the project for a grant award, and a description of how the project meets the criteria under this section.
 (3)Contingent nature of obligation or commitmentAn obligation or administrative commitment may be made only when amounts are appropriated. The letter of intent shall state that the contingent commitment is not an obligation of the Federal Government, and is subject to the availability of appropriations under Federal law and to Federal laws in force or enacted after the date of the contingent commitment..
 (b)Conforming amendmentsThe table of contents for chapter 243 is amended by adding at the end the following:
					24317. Costs and revenues.24318. Grant process.24319. Accounts..
				(c)Repeals
 (1)Establishment of grant processSection 206 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note) and the item relating to that section in the table of contents of that Act are repealed.
 (2)Authorization of appropriationsSection 24104 and the item relating to that section in the table of contents of chapter 241 are repealed.
					202.5-year business line and assets plans
 (a)Amtrak 5-Year Business Line and Asset PlansChapter 243, as amended by section 201 of this Act, is further amended by inserting after section 24319 the following:
					
						24320.Amtrak 5-year business line and asset plans
							(a)In general
 (1)Final plansNot later than February 15 of each year, Amtrak shall submit to Congress and the Secretary final 5-year business line plans and 5-year asset plans prepared in accordance with this section. These final plans shall form the basis for Amtrak's general and legislative annual report to the President and Congress required by section 24315(b).
 (2)Fiscal constraintEach plan prepared under this section shall be based on funding levels authorized or otherwise available to Amtrak in a fiscal year. In the absence of an authorization or appropriation of funds for a fiscal year, the plans shall be based on the amount of funding available in the previous fiscal year, plus inflation. Amtrak may include an appendix to the asset plan required in subsection (c) that describes any capital funding requirements in excess of amounts authorized or otherwise available to Amtrak in a fiscal year for capital investment.
								(b)Amtrak 5-Year Business Line Plans
 (1)Amtrak business linesAmtrak shall prepare a 5-year business line plan for each of the following business lines and services:
 (A)Northeast Corridor train services. (B)State-supported routes operated by Amtrak.
 (C)Long-distance routes operated by Amtrak. (D)Ancillary services operated by Amtrak, including commuter operations and other revenue generating activities as determined by the Secretary in consultation with Amtrak.
 (2)Contents of 5-year business line plansThe 5-year business line plan for each business line shall include, at a minimum—
 (A)a statement of Amtrak's vision, goals, and service plan for the business line, coordinated with any entities that are contributing capital or operating funding to support passenger rail services within those business lines, and aligned with Amtrak's Strategic Plan and 5-year asset plans under subsection (c);
 (B)all projected revenues and expenditures for the business line, including identification of revenues and expenditures incurred by—
 (i)passenger operations; (ii)non-passenger operations that are directly related to the business line; and
 (iii)governmental funding sources, including revenues and other funding received from States; (C)projected ridership levels for all passenger operations;
 (D)estimates of long-term and short-term debt and associated principal and interest payments (both current and forecasts);
 (E)annual profit and loss statements and forecasts and balance sheets; (F)annual cash flow forecasts;
 (G)a statement describing the methodologies and significant assumptions underlying estimates and forecasts;
 (H)specific performance measures that demonstrate year over year changes in the results of Amtrak’s operations;
 (I)financial performance for each route within each business line, including descriptions of the cash operating loss or contribution and labor productivity for each route;
 (J)specific costs and savings estimates resulting from reform initiatives; (K)prior fiscal year and projected equipment reliability statistics; and
 (L)an identification and explanation of any major adjustments made from previously-approved plans. (3)5-year business line plans processIn meeting the requirements of this section, Amtrak shall—
 (A)coordinate the development of the business line plans with the Secretary; (B)for the Northeast Corridor business line plan, coordinate with the Northeast Corridor Commission and transmit to the Commission the final plan under subsection (a)(1), and consult with other entities, as appropriate;
 (C)for the State-supported route business line plan, coordinate with the State-Supported Route Committee established under section 24712;
 (D)for the long-distance route business line plan, coordinate with any States or Interstate Compacts that provide funding for such routes, as appropriate;
 (E)ensure that Amtrak's annual budget request to Congress is consistent with the information in the 5-year business line plans; and
 (F)identify the appropriate Amtrak officials that are responsible for each business line. (4)Standards to promote financial stabilityIn meeting the requirements under this subsection, Amtrak shall use the categories specified in the financial accounting and reporting system developed under section 203 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note) when preparing its 5-year business line plans.
								(c)Amtrak 5-Year Asset plans
 (1)Asset categoriesAmtrak shall prepare a 5-year asset plan for each of the following asset categories:
 (A)Infrastructure, including all Amtrak-controlled Northeast Corridor assets and other Amtrak-owned infrastructure, and the associated facilities that support the operation, maintenance, and improvement of those assets.
 (B)Passenger rail equipment, including all Amtrak-controlled rolling stock, locomotives, and mechanical shop facilities that are used to overhaul equipment.
 (C)Stations, including all Amtrak-controlled passenger rail stations and elements of other stations for which Amtrak has legal responsibility or intends to make capital investments.
 (D)National assets, including national reservations, security, training and training centers, and other assets associated with Amtrak’s national passenger rail transportation system.
 (2)Contents of 5-year asset plansEach asset plan shall include, at a minimum— (A)a summary of Amtrak's 5-year strategic plan for each asset category, including goals, objectives, any relevant performance metrics, and statutory or regulatory actions affecting the assets;
 (B)an inventory of existing Amtrak capital assets, to the extent practicable, including information regarding shared use or ownership, if applicable;
 (C)a prioritized list of proposed capital investments that— (i)categorizes each capital project as being primarily associated with—
 (I)normalized capital replacement; (II)backlog capital replacement;
 (III)improvements to support service enhancements or growth; (IV)strategic initiatives that will improve overall operational performance, lower costs, or otherwise improve Amtrak's corporate efficiency; or
 (V)statutory, regulatory, or other legal mandates; (ii)identifies each project or program that is associated with more than 1 category described in clause (i); and
 (iii)describes the anticipated business outcome of each project or program identified under this subparagraph, including an assessment of—
 (I)the potential effect on passenger operations, safety, reliability, and resilience; (II)the potential effect on Amtrak's ability to meet regulatory requirements if the project or program is not funded; and
 (III)the benefits and costs; and (D)annual profit and loss statements and forecasts and balance sheets for each asset category.
 (3)5-year asset plan processIn meeting the requirements of this subsection, Amtrak shall— (A)coordinate with each business line described in subsection (b)(1) in the preparation of each 5-year asset plan and ensure integration of each 5-year asset plan with the 5-year business line plans;
 (B)as applicable, coordinate with the Northeast Corridor Commission, the State-Supported Route Committee, and owners of assets affected by 5-year asset plans; and
 (C)identify the appropriate Amtrak officials that are responsible for each asset category. (4)Evaluation of national assets costsThe Secretary shall—
 (A)evaluate the costs and scope of all national assets; and (B)determine the activities and costs that are—
 (i)required in order to ensure the efficient operations of a national passenger rail system; (ii)appropriate for allocation to 1 of the other Amtrak business lines; and
 (iii)extraneous to providing an efficient national passenger rail system or are too costly relative to the benefits or performance outcomes they provide.
 (5)Definition of national assetsIn this section, the term national assets means the Nation’s core rail assets shared among Amtrak services, including national reservations, security, training and training centers, and other assets associated with Amtrak’s national passenger rail transportation system.
 (6)Restructuring of national assetsNot later than 1 year after the date of completion of the evaluation under paragraph (4), the Administrator of the Federal Railroad Administration, in consultation with the Amtrak Board of Directors, the governors of each relevant State, and the Mayor of the District of Columbia, or their designees, shall restructure or reallocate, or both, the national assets costs in accordance with the determination under that section, including making appropriate updates to Amtrak’s cost accounting methodology and system..
 (b)Effective dateThe requirements for Amtrak to submit final 5-year business line plans and 5-year asset plans under section 24320 of title 49, United States Code, shall take effect 1 year after the date of enactment of this Act.
 (c)Conforming amendmentsThe table of contents for chapter 243, as amended by section 201 of this Act, is further amended by adding at the end the following:
					24320. Amtrak 5-year business line and asset plans..
 (d)Repeal of 5-Year Financial PlanSection 204 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note), and the item relating to that section in the table of contents of that Act, are repealed.
 (e)Identification of duplicative reporting requirementsNot later than 1 year after the date of enactment of this Act, the Secretary shall— (1)review existing Amtrak reporting requirements and identify where the existing requirements are duplicative with the business line and capital plans required by section 24320 of title 49, United States Code;
 (2)if the duplicative reporting requirements are administrative, the Secretary shall eliminate the duplicative requirements; and
 (3)submit to Congress a report with any recommendations for repealing any other duplicative Amtrak reporting requirements.
					203.State-supported route committee
 (a)AmendmentChapter 247 is amended by adding at the end the following:  24712.State-supported routes operated by Amtrak (a)State-Supported Route Committee (1)EstablishmentNot later than 180 days after the date of enactment of the Railroad Reform, Enhancement, and Efficiency Act, the Secretary of Transportation shall establish the State-Supported Route Committee (referred to in this section as the Committee) to promote mutual cooperation and planning pertaining to the rail operations of Amtrak and related activities of trains operated by Amtrak on State-supported routes and to further implement section 209 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note).
								(2)Membership
 (A)In generalThe Committee shall consist of— (i)members representing Amtrak;
 (ii)members representing the Department of Transportation, including the Federal Railroad Administration; and
 (iii)members representing States, including other public entities that sponsor the operation of trains by Amtrak on a State-supported route, designated by, and serving at the pleasure of, the chief executive officer thereof.
 (B)Non-voting membersThe Committee may invite and accept other non-voting members to participate in Committee activities, as appropriate.
 (3)DecisionmakingThe Committee shall establish a bloc voting system under which, at a minimum— (A)there are 3 separate voting blocs to represent the Committee’s voting members, including—
 (i)1 voting bloc to represent the members described in paragraph (2)(A)(i);
 (ii)1 voting bloc to represent the members described in paragraph (2)(A)(ii); and (iii)1 voting bloc to represent the members described in paragraph (2)(A)(iii);
 (B)each voting bloc has 1 vote; (C)the vote of the voting bloc representing the members described in paragraph (2)(A)(iii) requires the support of at least two-thirds of that voting bloc’s members; and
 (D)the Committee makes decisions by unanimous consent of the 3 voting blocs. (4)Meetings; rules and proceduresThe Committee shall convene a meeting and shall define and implement the rules and procedures governing the Committee’s proceedings not later than 180 days after the date of establishment of the Committee by the Secretary. The rules and procedures shall—
 (A)incorporate and further describe the decisionmaking procedures to be used in accordance with paragraph (3); and
 (B)be adopted in accordance with such decisionmaking procedures. (5)Committee decisionsDecisions made by the Committee in accordance with the Committee’s rules and procedures, once established, are binding on all Committee members.
								(6)Cost allocation methodology
 (A)In generalSubject to subparagraph (B), the Committee may amend the cost allocation methodology required and previously approved under section 209 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note).
 (B)Procedures for changing methodologyThe rules and procedures implemented under paragraph (4) shall include procedures for changing the cost allocation methodology.
 (C)RequirementsThe cost allocation methodology shall— (i)ensure equal treatment in the provision of like services of all States and groups of States; and
 (ii)allocate to each route the costs incurred only for the benefit of that route and a proportionate share, based upon factors that reasonably reflect relative use, of costs incurred for the common benefit of more than 1 route.
 (b)Invoices and reportsNot later than February 15, 2016, and monthly thereafter, Amtrak shall provide to each State that sponsors a State-supported route a monthly invoice of the cost of operating such route, including fixed costs and third-party costs. The Committee shall determine the frequency and contents of the financial and performance reports that Amtrak shall provide to the States, as well as the planning and demand reports that the States shall provide to Amtrak.
							(c)Dispute resolution
 (1)Request for dispute resolutionIf a dispute arises with respect to the rules and procedures implemented under subsection (a)(4), an invoice or a report provided under subsection (b), implementation or compliance with the cost allocation methodology developed under section 209 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note) or amended under subsection (a)(6) of this section, either Amtrak or the State may request that the Surface Transportation Board conduct dispute resolution under this subsection.
 (2)ProceduresThe Surface Transportation Board shall establish procedures for resolution of disputes brought before it under this subsection, which may include provision of professional mediation services.
 (3)Binding effectA decision of the Surface Transportation Board under this subsection shall be binding on the parties to the dispute.
 (4)ObligationNothing in this subsection shall affect the obligation of a State to pay an amount not in dispute. (d)Assistance (1)In generalThe Secretary may provide assistance to the parties in the course of negotiations for a contract for operation of a State-supported route.
 (2)Financial assistanceFrom among available funds, the Secretary shall—
 (A)provide financial assistance to Amtrak or 1 or more States to perform requested independent technical analysis of issues before the Committee; and
 (B)reimburse Members for travel expenses, including per diem in lieu of subsistence, in accordance with section 5703 of title 5.
 (e)Performance metricsIn negotiating a contract for operation of a State-supported route, Amtrak and the State or States that sponsor the route shall consider including provisions that provide penalties and incentives for performance.
							(f)Statement of goals and objectives
 (1)In generalThe Committee shall develop a statement of goals, objectives, and associated recommendations concerning the future of State-supported routes operated by Amtrak. The statement shall identify the roles and responsibilities of Committee members and any other relevant entities, such as host railroads, in meeting the identified goals and objectives, or carrying out the recommendations. The Committee may consult with such relevant entities, as the Committee considers appropriate, when developing the statement.
 (2)Transmission of statement of goals and objectivesNot later than 2 years after the date of enactment of the Railroad Reform, Enhancement, and Efficiency Act the Committee shall transmit the statement developed under paragraph (1) to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.
 (g)Rule of ConstructionThe decisions of the Committee— (1)shall pertain to the rail operations of Amtrak and related activities of trains operated by Amtrak on State-sponsored routes; and
 (2)shall not pertain to the rail operations or related activities of services operated by other rail passenger carriers on State-supported routes.
 (h)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Committee. (i)Definition of StateIn this section, the term State means each of the 50 States, the District of Columbia, and a public entity that sponsors the operation of trains by Amtrak on a State-supported route..
 (b)Technical and conforming amendmentsThe table of contents for chapter 247 is amended by adding at the end the following: 24712. State-supported routes operated by Amtrak.. 204.Route and service planning decisionsSection 208 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note) is amended to read as follows:
				
					208.Methodologies for Amtrak route and service planning decisions
 (a)Methodology developmentNot later than 180 days after the date of enactment of the Railroad Reform, Enhancement, and Efficiency Act, as a condition of receiving a grant under section 101 of that Act, Amtrak shall obtain the services of an independent entity to develop and recommend objective methodologies for Amtrak to use in determining what intercity rail passenger transportation routes and services it should provide, including the establishment of new routes, the elimination of existing routes, and the contraction or expansion of services or frequencies over such routes.
 (b)ConsiderationsAmtrak shall require the independent entity, in developing the methodologies described in subsection (a), to consider—
 (1)the current and expected performance and service quality of intercity rail passenger transportation operations, including cost recovery, on-time performance, ridership, on-board services, stations, facilities, equipment, and other services;
 (2)the connectivity of a route with other routes; (3)the transportation needs of communities and populations that are not well served by intercity rail passenger transportation service or by other forms of intercity transportation;
 (4)the methodologies of Amtrak and major intercity rail passenger transportation service providers in other countries for determining intercity passenger rail routes and services;
 (5)the financial and operational effects on the overall network, including the effects on indirect costs;
 (6)the views of States and the recommendations described in State rail plans, rail carriers that own infrastructure over which Amtrak operates, Interstate Compacts established by Congress and States, Amtrak employee representatives, stakeholder organizations, and other interested parties; and
 (7)the funding levels that will be available under authorization levels that have been enacted into law.
 (c)RecommendationsNot later than 1 year after the date of enactment of the Railroad Reform, Enhancement, and Efficiency Act, Amtrak shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives recommendations developed by the independent entity under subsection (a).
 (d)Consideration of recommendationsNot later than 90 days after the date the recommendations are transmitted under subsection (c), Amtrak shall consider the adoption of each recommendation and transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report explaining the reasons for adopting or not adopting each recommendation..
			205.Competition
 (a)Alternate passenger rail service pilot programSection 24711 is amended to read as follows:  24711.Alternate passenger rail service pilot program (a)In generalNot later than 18 months after the date of enactment of the Railroad Reform, Enhancement, and Efficiency Act, the Secretary of Transportation shall promulgate a rule to implement a pilot program for competitive selection of rail carriers for long-distance routes (as defined in section 24102).
							(b)Pilot program requirements
 (1)In generalThe pilot program shall— (A)allow a party described in paragraph (2) to petition the Secretary to provide intercity rail passenger transportation over a long-distance route in lieu of Amtrak for an operations period of 4 years from the date of commencement of service by the winning bidder and, at the option of the Secretary, consistent with the rule promulgated under subsection (a), allow the contract to be renewed for an additional operations period of 4 years, but not to exceed a total of 3 operations periods;
 (B)require the Secretary to— (i)notify the petitioner and Amtrak of receipt of the petition under subparagraph (A) and to publish in the Federal Register a notice of receipt not later than 30 days after the date of receipt; and
 (ii)establish a deadline, of not more than 120 days after the notice of receipt is published in the Federal Register under clause (i), by which both the petitioner and Amtrak, if Amtrak chooses to do so, would be required to submit a complete bid to provide intercity rail passenger transportation over the applicable route;
 (C)require that each bid— (i)describe the capital needs, financial projections, and operational plans, including staffing plans, for the service, and such other factors as the Secretary considers appropriate; and
 (ii)be made available by the winning bidder to the public after the bid award;
 (D)for a route that receives funding from a State or States, require that for each bid received from a party described in paragraph (2), other than a State, the Secretary have the concurrence of the State or States that provide funding for that route;
 (E)for a winning bidder that is not or does not include Amtrak, require the Secretary to execute a contract not later than 270 days after the deadline established under subparagraph (B)(ii) and award to the winning bidder—
 (i)subject to paragraphs (3) and (4), the right and obligation to provide intercity rail passenger transportation over that route subject to such performance standards as the Secretary may require; and
 (ii)an operating subsidy, as determined by the Secretary, for—
 (I)the first year at a level that does not exceed 90 percent of the level in effect for that specific route during the fiscal year preceding the fiscal year in which the petition was received, adjusted for inflation; and
 (II)any subsequent years at the level calculated under subclause (I), adjusted for inflation; and (F)for a winning bidder that is or includes Amtrak, award to that bidder an operating subsidy, as determined by the Secretary, over the applicable route that will not change during the fiscal year in which the bid was submitted solely as a result of the winning bid.
 (2)Eligible petitionersThe following parties are eligible to submit petitions under paragraph (1): (A)A rail carrier or rail carriers that own the infrastructure over which Amtrak operates a long-distance route.
 (B)A rail passenger carrier with a written agreement with the rail carrier or rail carriers that own the infrastructure over which Amtrak operates a long-distance route and that host or would host the intercity rail passenger transportation.
 (C)A State, group of States, or State-supported joint powers authority or other sub-State governance entity responsible for provision of intercity rail passenger transportation with a written agreement with the rail carrier or rail carriers that own the infrastructure over which Amtrak operates a long-distance route and that host or would host the intercity rail passenger transportation.
 (D)A State, group of States, or State-supported joint powers authority or other sub-State governance entity responsible for provision of intercity rail passenger transportation and a rail passenger carrier with a written agreement with the rail carrier or rail carriers that own the infrastructure over which Amtrak operates a long-distance route and that host or would host the intercity rail passenger transportation.
 (3)Performance standardsIf the winning bidder under paragraph (1)(E)(i) is not or does not include Amtrak, the performance standards shall be consistent with the performance required of or achieved by Amtrak on the applicable route during the last fiscal year.
 (4)Agreement governing access issuesUnless the winning bidder already has applicable access agreements in place or includes a rail carrier that owns the infrastructure used in the operation of the route, the winning bidder under paragraph (1)(E)(i) shall enter into a written agreement governing access issues between the winning bidder and the rail carrier or rail carriers that own the infrastructure over which the winning bidder would operate and that host or would host the intercity rail passenger transportation.
 (c)Access to facilities; employeesIf the Secretary awards the right and obligation to provide rail passenger transportation over a route under this section to an entity in lieu of Amtrak—
 (1)the Secretary shall require Amtrak to provide access to the Amtrak-owned reservation system, stations, and facilities directly related to operations of the awarded routes to the rail passenger carrier awarded a contract under this section, in accordance with subsection (g), as necessary to carry out the purposes of this section;
 (2)an employee of any person, except for a freight railroad or a person employed or contracted by a freight railroad, used by such rail passenger carrier in the operation of a route under this section shall be considered an employee of that rail passenger carrier and subject to the applicable Federal laws and regulations governing similar crafts or classes of employees of Amtrak; and
 (3)the winning bidder shall provide hiring preference to qualified Amtrak employees displaced by the award of the bid, consistent with the staffing plan submitted by the bidder, and shall be subject to the grant conditions under section 24405.
 (d)Cessation of serviceIf a rail passenger carrier awarded a route under this section ceases to operate the service or fails to fulfill an obligation under the contract required under subsection (b)(1)(E), the Secretary shall take any necessary action consistent with this title to enforce the contract and ensure the continued provision of service, including—
 (1)the installment of an interim rail passenger carrier; (2)providing to the interim rail passenger carrier under paragraph (1) an operating subsidy necessary to provide service; and
 (3)rebidding the contract to operate the rail passenger transportation. (e)Budget authority (1)In generalThe Secretary shall provide to a winning bidder that is not or does not include Amtrak and that is selected under this section any appropriations withheld under section 101(c) of the Railroad Reform, Enhancement, and Efficiency Act, or any subsequent appropriation for the same purpose, necessary to cover the operating subsidy described in subsection (b)(1)(E)(ii).
 (2)AmtrakIf the Secretary selects a winning bidder that is not or does not include Amtrak, the Secretary may provide to Amtrak an appropriate portion of the appropriations under section 101(a) of the Railroad Reform, Enhancement, and Efficiency Act, or any subsequent appropriation for the same purpose, to cover any cost directly attributable to the termination of Amtrak service on the route and any indirect costs to Amtrak imposed on other Amtrak routes as a result of losing service on the route operated by the winning bidder. Any amount provided by the Secretary to Amtrak under this paragraph shall not be deducted from or have any effect on the operating subsidy described in subsection (b)(1)(E)(ii).
 (f)DeadlineIf the Secretary does not promulgate the final rule and implement the program before the deadline under subsection (a), the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a letter, signed by the Secretary and Administrator of the Federal Railroad Administration, each month until the rule is complete, including—
 (1)the reasons why the rule has not been issued; (2)an updated staffing plan for completing the rule as soon as feasible;
 (3)the contact information of the official that will be overseeing the execution of the staffing plan; and
 (4)the estimated date of completion of the rule. (g)DisputesIf Amtrak and the rail passenger carrier awarded a route under this section cannot agree upon terms to carry out subsection (c)(1), and the Surface Transportation Board finds that access to Amtrak’s facilities or equipment, or the provision of services by Amtrak, is necessary under subsection (c)(1) and that the operation of Amtrak’s other services will not be impaired thereby, the Surface Transportation Board shall issue an order that the facilities and equipment be made available, and that services be provided, by Amtrak, and shall determine reasonable compensation, liability, and other terms for use of the facilities and equipment and provision of the services.
 (h)LimitationNot more than 3 long-distance routes may be selected under this section for operation by a winning bidder that is not or does not include Amtrak.
 (i)Preservation of Right to Competition on State-Supported RoutesNothing in this section shall be construed as prohibiting a State from introducing competition for intercity rail passenger transportation or services on its State-supported route or routes..
 (b)ReportNot later than 4 years after the date of implementation of the pilot program under section 24711 of title 49, United States Code, and quadrennially thereafter until the pilot program is discontinued, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the results on the pilot program to date and any recommendations for further action.
				206.Rolling stock purchases
 (a)In generalPrior to entering into any contract in excess of $100,000,000 for rolling stock and locomotive procurements Amtrak shall submit a business case analysis to the Secretary, the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate and the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives, on the utility of such procurements.
 (b)ContentsThe business case analysis shall—
 (1)include a cost and benefit comparison that describes the total lifecycle costs and the anticipated benefits related to revenue, operational efficiency, reliability, and other factors;
 (2)set forth the total payments by fiscal year; (3)identify the specific source and amounts of funding for each payment, including Federal funds, State funds, Amtrak profits, Federal, State, or private loans or loan guarantees, and other funding;
 (4)include an explanation of whether any payment under the contract will increase Amtrak’s grant request, as required under section 24318 of title 49, United States Code, in that particular fiscal year; and
 (5)describe how Amtrak will adjust the procurement if future funding is not available. (c)Rule of constructionNothing in this section shall be construed as requiring Amtrak to disclose confidential information regarding a potential vendor’s proposed pricing or other sensitive business information prior to contract execution.
				207.Food and beverage policy
 (a)In generalChapter 243, as amended in section 202 of this Act, is further amended by adding after section 24320 the following:
					
						24321.Food and beverage reform
 (a)PlanNot later than 90 days after the date of enactment of the Railroad Reform, Enhancement, and Efficiency Act, Amtrak shall develop and begin implementing a plan to eliminate, not later than 4 years after the date of enactment of that Act, the operating loss associated with providing food and beverage service on board Amtrak trains.
 (b)ConsiderationsIn developing and implementing the plan under subsection (a), Amtrak shall consider a combination of cost management and revenue generation initiatives, including—
 (1)scheduling optimization; (2)onboard logistics;
 (3)product development and supply chain efficiency; (4)training, awards, and accountability;
 (5)technology enhancements and process improvements; and (6)ticket revenue allocation.
 (c)Savings clauseAmtrak shall ensure that no Amtrak employee holding a position as of the date of enactment of the Railroad Reform, Enhancement, and Efficiency Act is involuntarily separated because of—
 (1)the development and implementation of the plan required under subsection (a); or (2)any other action taken by Amtrak to implement this section.
 (d)No Federal funding for operating lossesBeginning on the date that is 4 years after the date of enactment of the Railroad Reform, Enhancement, and Efficiency Act, no Federal funds may be used to cover any operating loss associated with providing food and beverage service on a route operated by Amtrak or an alternative passenger rail service provider that operates a route in lieu of Amtrak under section 24711.
 (e)ReportNot later than 120 days after the date of enactment of the Railroad Reform, Enhancement, and Efficiency Act, and annually thereafter for a period of 4 years, Amtrak shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the plan developed under subsection (a) and a description of progress in the implementation of the plan..
 (b)Conforming amendmentThe table of contents for chapter 243, as amended in section 202 of this Act, is amended by adding at the end the following:
					24321. Food and beverage reform..
				208.Local products and promotional events
 (a)In generalNot later than 6 months after the date of enactment of this Act, Amtrak shall establish a pilot program for a State or States that sponsor a State-supported route operated by Amtrak to facilitate—
 (1)onboard purchase and sale of local food and beverage products; and (2)partnerships with local entities to hold promotional events on trains or in stations.
 (b)Program designThe pilot program under paragraph (1) shall allow a State or States— (1)to nominate and select a local food and beverage products supplier or suppliers or local promotional event partner;
 (2)to charge a reasonable price or fee for local food and beverage products or promotional events and related activities to help defray the costs of program administration and State-supported routes; and
 (3)a mechanism to ensure that State products can effectively be handled and integrated into existing food and beverage services, including compliance with all applicable regulations and standards governing such services.
 (c)Program administrationThe pilot program shall— (1)for local food and beverage products, ensure the products are integrated into existing food and beverage services, including compliance with all applicable regulations and standards;
 (2)for promotional events, ensure the events are held in compliance with all applicable regulations and standards, including terms to address insurance requirements; and
 (3)require an annual report that documents revenues and costs and indicates whether the products or events resulted in a reduction in the financial contribution of a State or States to the applicable State-supported route.
 (d)ReportNot later than 4 years after the date of establishment of the pilot programs under this section, Amtrak shall report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on which States have participated in the pilot programs under this section. The report shall summarize the financial and operational outcomes of the pilot programs.
 (e)Rule of constructionNothing in this subsection shall be construed as limiting Amtrak’s ability to operate special trains in accordance with section 216 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24308 note).
				209.Right-of-way leveraging
				(a)Request for proposals
 (1)In generalNot later than 1 year after the date of enactment of this Act, Amtrak shall issue a Request for Proposals seeking qualified persons or entities to utilize right-of-way and real estate owned, controlled, or managed by Amtrak for telecommunications systems, energy distribution systems, and other activities considered appropriate by Amtrak.
 (2)ContentsThe Request for Proposals shall provide sufficient information on the right-of-way and real estate assets to enable respondents to propose an arrangement that will monetize or generate additional revenue from such assets through revenue sharing or leasing agreements with Amtrak, to the extent possible.
 (b)Consideration of proposalsNot later than 180 days following the deadline for the receipt of proposals under subsection (a), Amtrak shall review and consider each qualified proposal. Amtrak may enter into such agreements as are necessary to implement any qualified proposal.
 (c)ReportNot later than 270 days following the deadline for the receipt of proposals under subsection (a), Amtrak shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the Request for Proposals required by this section, including summary information of any proposals submitted to Amtrak and any proposals accepted by Amtrak.
 (d)Savings ClauseNothing in this section shall be construed to limit Amtrak’s ability to utilize right-of-way or real estate assets that it currently owns, controls, or manages or constrain Amtrak’s ability to enter into agreements with other parties to utilize such assets.
				210.Station development
 (a)Report on development optionsNot later than 1 year after the date of the enactment of this Act, Amtrak shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that describes—
 (1)options to enhance economic development and accessibility of and around Amtrak stations and terminals, for the purposes of—
 (A)improving station condition, functionality, capacity, and customer amenities; (B)generating additional investment capital and development-related revenue streams;
 (C)increasing ridership and revenue; (D)complying with the applicable sections of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.); and
 (E)strengthening multimodal connections, including transit, intercity buses, roll-on and roll-off bicycles, and airports, as appropriate; and
 (2)options for additional Amtrak stops that would have a positive incremental financial impact to Amtrak, based on Amtrak feasibility studies that demonstrate a financial benefit to Amtrak by generating additional revenue that exceeds any incremental costs.
 (b)Request for informationNot later than 90 days after the date the report is transmitted under subsection (a), Amtrak shall issue a Request of Information for 1 or more owners of stations served by Amtrak to formally express an interest in completing the requirements of this section.
				(c)Proposals
 (1)Request for proposalsNot later than 180 days after the date the Request for Information is issued under subsection (a), Amtrak shall issue a Request for Proposals from qualified persons, including small business concerns owned and controlled by socially and economically disadvantaged individuals and veteran-owned small businesses, to lead, participate, or partner with Amtrak, a station owner that responded under subsection (b), and other entities in enhancing development in and around such stations and terminals using applicable options identified under subsection (a) at facilities selected by Amtrak.
 (2)Consideration of proposalsNot later than 1 year after the date the Request for Proposals are issued under paragraph (1), Amtrak shall review and consider qualified proposals submitted under paragraph (1). Amtrak or a station owner that responded under subsection (b) may enter into such agreements as are necessary to implement any qualified proposal.
 (d)ReportNot later than 3 years after the date of enactment of this Act, Amtrak shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the Request for Proposals process required under this section, including summary information of any qualified proposals submitted to Amtrak and any proposals acted upon by Amtrak or a station owner that responded under subsection (b).
 (e)DefinitionsIn this section, the terms small business concern, socially and economically disadvantaged individual, and veteran-owned small business have the meanings given the terms in section 304(c) of this Act. (f)Savings clauseNothing in this section shall be construed to limit Amtrak’s ability to develop its stations, terminals, or other assets, to constrain Amtrak’s ability to enter into and carry out agreements with other parties to enhance development at or around Amtrak stations or terminals, or to affect any station development initiatives ongoing as of the date of enactment of this Act.
 211.Amtrak debtSection 205 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note) is amended—
 (1)by striking as of the date of enactment of this Act each place it appears; (2)in subsection (a)—
 (A)by inserting , to the extent provided in advance in appropriations Acts after Amtrak’s indebtedness; and (B)by striking the second sentence;
 (3)in subsection (b), by striking The Secretary of the Treasury, in consultation and inserting To the extent amounts are provided in advance in appropriations Acts, the Secretary of the Treasury, in consultation;
 (4)in subsection (d), by inserting , to the extent provided in advance in appropriations Acts after as appropriate; (5)in subsection (e)—
 (A)in paragraph (1), by striking by section 102 of this division; and (B)in paragraph (2), by striking by section 102 and inserting for Amtrak;
 (6)in subsection (g), by inserting , unless that debt receives credit assistance, including direct loans and loan guarantees, under chapter 6 of title 23, United States Code or title V of the Railroad Revitalization and Regulatory Act of 1976 (45 U.S.C. 821 et seq.) after Secretary; and
 (7)by striking subsection (h). 212.Amtrak pilot program for passengers transporting domesticated cats and dogs (a)In generalNot later than 1 year after the date of enactment of this Act, Amtrak shall develop a pilot program that allows passengers to transport domesticated cats or dogs on certain trains operated by Amtrak.
 (b)Pet policyIn developing the pilot program required under subsection (a), Amtrak shall— (1)in the case of a passenger train that is comprised of more than 1 car, designate, where feasible, at least 1 car in which a ticketed passenger may transport a domesticated cat or dog in the same manner as carry-on baggage if—
 (A)the cat or dog is contained in a pet kennel; (B)the pet kennel complies with Amtrak size requirements for carriage of carry-on baggage;
 (C)the passenger is traveling on a train operating on a route described in subparagraph (A), (B), or (D) of section 24102(6) of title 49, United States Code; and
 (D)the passenger pays a fee described in paragraph (3); (2)allow a ticketed passenger to transport a domesticated cat or dog on a train in the same manner as cargo if—
 (A)the cat or dog is contained in a pet kennel; (B)the pet kennel is stowed in accordance with Amtrak requirements for cargo stowage;
 (C)the passenger is traveling on a train operating on a route described in subparagraph (A), (B), or (D) of section 24102(6) of title 49, United States Code;
 (D)the cargo area is temperature controlled in a manner protective of cat and dog safety and health; and
 (E)the passenger pays a fee described in paragraph (3); and (3)collect fees for each cat or dog transported by a ticketed passenger in an amount that, in the aggregate and at a minimum, covers the full costs of the pilot program.
 (c)ReportNot later than 1 year after the pilot program required under subsection (a) is first implemented, Amtrak shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report containing an evaluation of the pilot program.
				(d)Limitation on statutory construction
 (1)Service animalsThe pilot program under subsection (a) shall be separate from and in addition to the policy governing Amtrak passengers traveling with service animals. Nothing in this section may be interpreted to limit or waive the rights of passengers to transport service animals.
 (2)Additional train carsNothing in this section may be interpreted to require Amtrak to add additional train cars or modify existing train cars.
 (3)Federal fundsNo Federal funds may be used to implement the pilot program required under this section. 213.Amtrak board of directors (a)In generalSection 24302(a) is amended to read as follows:
					
						(a)Composition and terms
 (1)In generalThe Amtrak Board of Directors (referred to in this section as the Board) is composed of the following 9 directors, each of whom must be a citizen of the United States: (A)The Secretary of Transportation.
 (B)The President of Amtrak. (C)7 individuals appointed by the President of the United States, by and with the advice and consent of the Senate, with general business and financial experience, experience or qualifications in transportation, freight and passenger rail transportation, travel, hospitality, or passenger air transportation businesses, or representatives of employees or users of passenger rail transportation or a State government.
 (2)SelectionIn selecting individuals described in paragraph (1)(C) for nominations for appointments to the Board, the President shall consult with the Speaker of the House of Representatives, the minority leader of the House of Representatives, the majority leader of the Senate, and the minority leader of the Senate. The individuals appointed to the Board under paragraph (1)(C) shall be composed of the following;
 (A)2 individuals from the Northeast Corridor. (B)4 individuals from regions of the country outside of the Northeast Corridor and geographically distributed with—
 (i)2 individuals from States with long-distance routes operated by Amtrak; and (ii)2 individuals from States with State-supported routes operated by Amtrak.
 (C)1 individual from the Northeast Corridor or a State with long-distance or State-supported routes.
 (3)TermAn individual appointed under paragraph (1)(C) shall be appointed for a term of 5 years. The term may be extended until the individual’s successor is appointed and qualified. Not more than 4 individuals appointed under paragraph (1)(C) may be members of the same political party.
 (4)Chairperson and vice chairpersonThe Board shall elect a chairperson and vice chairperson, other than the President of Amtrak, from among its membership. The vice chairperson shall serve as chairperson in the absence of the chairperson.
 (5)Secretary's designeeThe Secretary may be represented at Board meetings by the Secretary’s designee.. (b)Rule of constructionNothing in this section shall be construed as affecting the term of any director serving on the Amtrak Board of Directors under section 24302(a)(1)(C) of title 49, United States Code, on the day preceding the date of enactment of this Act.
				IIIIntercity passenger rail policy
			301.Competitive operating grants
 (a)In generalChapter 244 is amended— (1)by striking section 24406; and
 (2)by inserting after section 24405 the following:  24406.Competitive operating grants (a)Applicant definedIn this section, the term applicant means—
 (1)a State; (2)a group of States;
 (3)an Interstate Compact; (4)a public agency or publicly chartered authority established by 1 or more States and having responsibility for providing intercity rail passenger transportation or commuter rail passenger transportation;
 (5)a political subdivision of a State; (6)Amtrak or another rail passenger carrier that provides intercity rail passenger transportation;
 (7)Any rail carrier in partnership with at least 1 of the entities described in paragraphs (1) through (5); and
 (8)any combination of the entities described in paragraphs (1) through (7).
 (b)Grants authorizedThe Secretary of Transportation shall develop and implement a program for issuing 3-year operating assistance grants to applicants, on a competitive basis, for the purpose of initiating, restoring, or enhancing intercity rail passenger service.
 (c)ApplicationAn applicant for a grant under this section shall submit to the Secretary— (1)a capital and mobilization plan that—
 (A)describes any capital investments, service planning actions (such as environmental reviews), and mobilization actions (such as qualification of train crews) required for initiation of service; and
 (B)includes the timeline for undertaking and completing each of the investments and actions referred to in subparagraph (A);
 (2)an operating plan that describes the planned operation of the service, including— (A)the identity and qualifications of the train operator;
 (B)the identity and qualifications of any other service providers; (C)service frequency;
 (D)the planned routes and schedules; (E)the station facilities that will be utilized;
 (F)projected ridership, revenues, and costs; (G)descriptions of how the projections under subparagraph (F) were developed;
 (H)the equipment that will be utilized, how such equipment will be acquired or refurbished, and where such equipment will be maintained; and
 (I)a plan for ensuring safe operations and compliance with applicable safety regulations; (3)a funding plan that—
 (A)describes the funding of initial capital costs and operating costs for the first 3 years of operation;
 (B)includes a commitment by the applicant to provide the funds described in subparagraph (A) to the extent not covered by Federal grants and revenues; and
 (C)describes the funding of operating costs and capital costs, to the extent necessary, after the first 3 years of operation; and
 (4)a description of the status of negotiations and agreements with— (A)each of the railroads or regional transportation authorities whose tracks or facilities would be utilized by the service;
 (B)the anticipated rail passenger carrier, if such entity is not part of the applicant group; and (C)any other service providers or entities expected to provide services or facilities that will be used by the service, including any required access to Amtrak systems, stations, and facilities if Amtrak is not part of the applicant group.
 (d)PrioritiesIn awarding grants under this section, the Secretary shall give priority to applications— (1)for which planning, design, any environmental reviews, negotiation of agreements, acquisition of equipment, construction, and other actions necessary for initiation of service have been completed or nearly completed;
 (2)that would restore service over routes formerly operated by Amtrak, including routes with international connections;
 (3)that would provide daily or daytime service over routes where such service did not previously exist;
 (4)that include private funding (including funding from railroads), and funding or other significant participation by State, local, and regional governmental and private entities;
 (5)that include a funding plan that demonstrates the intercity rail passenger service will be financially sustainable beyond the 3-year grant period;
 (6)that would provide service to regions and communities that are underserved or not served by other intercity public transportation;
 (7)that would foster economic development, particularly in rural communities and for disadvantaged populations;
 (8)that would provide other non-transportation benefits; and (9)that would enhance connectivity and geographic coverage of the existing national network of intercity passenger rail service.
									(e)Limitations
 (1)DurationFederal operating assistance grants authorized under this section for any individual intercity rail passenger transportation route may not provide funding for more than 3 years and may not be renewed.
 (2)LimitationNot more than 6 of the operating assistance grants awarded pursuant to subsection (b) may be simultaneously active.
 (3)Maximum fundingGrants described in paragraph (1) may not exceed— (A)80 percent of the projected net operating costs for the first year of service;
 (B)60 percent of the projected net operating costs for the second year of service; and (C)40 percent of the projected net operating costs for the third year of service.
 (f)Use with capital grants and other Federal fundingA recipient of an operating assistance grant under subsection (b) may use that grant in combination with other grants awarded under this chapter or any other Federal funding that would benefit the applicable service.
 (g)AvailabilityAmounts appropriated for carrying out this section shall remain available until expended. (h)Coordination with AmtrakIf the Secretary awards a grant under this section to a rail passenger carrier other than Amtrak, Amtrak may be required under section 24711(c)(1) of this title to provide access to its reservation system, stations, and facilities that are directly related to operations to such carrier, to the extent necessary to carry out the purposes of this section. The Secretary may award an appropriate portion of the grant to Amtrak as compensation for this access.
								(i)Conditions
 (1)Grant agreementThe Secretary shall require grant recipients under this section to enter into a grant agreement that requires them to provide similar information regarding the route performance, financial, and ridership projections, and capital and business plans that Amtrak is required to provide, and such other data and information as the Secretary deems necessary.
 (2)Installments; terminationThe Secretary may—
 (A)award grants under this section in installments, as the Secretary considers appropriate; and (B)terminate any grant agreement upon—
 (i)the cessation of service; or
 (ii)the violation of any other term of the grant agreement. (3)Grant conditionsExcept as specifically provided in this section, the use of any amounts appropriated for grants under this section shall be subject to the requirements under this chapter.
 (j)ReportNot later than 4 years after the date of enactment of the Railroad Reform, Enhancement, and Efficiency Act, the Secretary, after consultation with grant recipients under this section, shall submit a report to Congress that describes—
 (1)the implementation of this section; (2)the status of the investments and operations funded by such grants;
 (3)the performance of the routes funded by such grants; (4)the plans of grant recipients for continued operation and funding of such routes; and
 (5)any legislative recommendations.. (b)Conforming amendmentsChapter 244 is amended—
 (1)in the table of contents, by inserting after the item relating to section 24405 the following: 24406. Competitive operating grants.; (2)in the chapter title, by striking Intercity passenger rail service corridor capital and inserting Rail capital and operating;
 (3)in section 24401— (A)by striking paragraph (1); and
 (B)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2) respectively; (4)in section 24402, by striking subsection (j) and inserting the following:
						
 (j)Applicant definedIn this section, the term applicant means a State (including the District of Columbia), a group of States, an Interstate Compact, a public agency or publicly chartered authority established by 1 or more States and having responsibility for providing intercity rail passenger transportation, or a political subdivision of a State.; and
 (5)in section 24405— (A)in subsection (b)—
 (i)by inserting , or for which an operating grant is issued under section 24406, after chapter; and (ii)in paragraph (2), by striking (43 and inserting (45;
 (B)in subsection (d)(1), in the matter preceding subparagraph (A), by inserting or unless Amtrak ceased providing intercity passenger railroad transportation over the affected route more than 3 years before the commencement of new service after unless such service was provided solely by Amtrak to another entity;
 (C)in subsection (f), by striking under this chapter for commuter rail passenger transportation, as defined in section 24012(4) of this title. and inserting under this chapter for commuter rail passenger transportation (as defined in section 24102(3)).; and
 (D)by adding at the end the following:  (g)Special transportation circumstancesIn carrying out this chapter, the Secretary shall allocate an appropriate portion of the amounts available under this chapter to provide grants to States—
 (1)in which there is no intercity passenger rail service, for the purpose of funding freight rail capital projects that are on a State rail plan developed under chapter 227 that provide public benefits (as defined in chapter 227), as determined by the Secretary; or
 (2)in which the rail transportation system is not physically connected to rail systems in the continental United States or may not otherwise qualify for a grant under this section due to the unique characteristics of the geography of that State or other relevant considerations, for the purpose of funding transportation-related capital projects..
						302.Federal-State partnership for state of good repair
 (a)AmendmentChapter 244 is amended by inserting after section 24406, as added by section 301 of this Act, the following:
					
						24407.Federal-State partnership for state of good repair
 (a)DefinitionsIn this section: (1)ApplicantThe term applicant means—
 (A)a State (including the District of Columbia); (B)a group of States;
 (C)an Interstate Compact; (D)a public agency or publicly chartered authority established by 1 or more States that has responsibility for providing intercity rail passenger transportation or commuter rail passenger transportation;
 (E)a political subdivision of a State; (F)Amtrak, acting on its own behalf or under a cooperative agreement with 1 or more States; or
 (G)any combination of the entities described in subparagraphs (A) through (F).
 (2)Capital projectThe term capital project means— (A)a project primarily intended to replace, rehabilitate, or repair major infrastructure assets utilized for providing intercity passenger rail service, including tunnels, bridges, stations, and other assets, as determined by the Secretary; or
 (B)a project primarily intended to improve intercity passenger rail performance, including reduced trip times, increased train frequencies, higher operating speeds, and other improvements, as determined by the Secretary.
 (3)Northeast CorridorThe term Northeast Corridor means— (A)the main rail line between Boston, Massachusetts and the Virginia Avenue interlocking in the District of Columbia; and
 (B)the branch rail lines connecting to Harrisburg, Pennsylvania, Springfield, Massachusetts, and Spuyten Duyvil, New York.
 (4)Qualified railroad assetThe term qualified railroad asset means infrastructure, equipment, or a facility that— (A)is owned or controlled by an eligible applicant; and
 (B)was not in a state of good repair on the date of enactment of the Railroad Reform, Enhancement, and Efficiency Act. (b)Grant program authorizedThe Secretary of Transportation shall develop and implement a program for issuing grants to applicants, on a competitive basis, to fund capital projects that reduce the state of good repair backlog on qualified railroad assets.
 (c)Eligible projectsProjects eligible for grants under this section include capital projects to replace or rehabilitate qualified railroad assets, including—
 (1)capital projects to replace existing assets in-kind; (2)capital projects to replace existing assets with assets that increase capacity or provide a higher level of service; and
 (3)capital projects to ensure that service can be maintained while existing assets are brought to a state of good repair.
 (d)Project selection criteriaIn selecting an applicant for a grant under this section, the Secretary shall— (1)give preference to eligible projects—
 (A)that are consistent with the goals, objectives, and policies defined in any regional rail planning document that is applicable to a project proposal; and
 (B)for which the proposed Federal share of total project costs does not exceed 50 percent; and (2)take into account—
 (A)the cost-benefit analysis of the proposed project, including anticipated private and public benefits relative to the costs of the proposed project, including—
 (i)effects on system and service performance; (ii)effects on safety, competitiveness, reliability, trip or transit time, and resilience;
 (iii)efficiencies from improved integration with other modes; and (iv)ability to meet existing or anticipated demand;
 (B)the degree to which the proposed project’s business plan considers potential private sector participation in the financing, construction, or operation of the proposed project;
 (C)the applicant’s past performance in developing and delivering similar projects, and previous financial contributions;
 (D)whether the applicant has, or will have— (i)the legal, financial, and technical capacity to carry out the project;
 (ii)satisfactory continuing control over the use of the equipment or facilities; and
 (iii)the capability and willingness to maintain the equipment or facilities;
 (E)if applicable, the consistency of the project with planning guidance and documents set forth by the Secretary or required by law; and
 (F)any other relevant factors, as determined by the Secretary. (e)Planning requirementsA project is not eligible for a grant under this section unless the project is specifically identified—
 (1)on a State rail plan prepared in accordance with chapter 227; or (2)if the project is located on the Northeast Corridor, on the Northeast Corridor Capital Investment Plan developed pursuant to section 24904(a).
								(f)Northeast corridor projects
 (1)Compliance with usage agreementsGrant funds may not be provided under this section to an eligible recipient for an eligible project located on the Northeast Corridor unless Amtrak and the public authorities providing commuter rail passenger transportation on the Northeast Corridor are in compliance with section 24905(c)(2).
 (2)Capital investment planWhen selecting projects located on the Northeast Corridor, the Secretary shall consider the appropriate sequence and phasing of projects as contained in the Northeast Corridor Capital Investment Plan developed pursuant to section 24904(a).
								(g)Federal share of total project costs
 (1)Total project costThe Secretary shall estimate the total cost of a project under this section based on the best available information, including engineering studies, studies of economic feasibility, environmental analyses, and information on the expected use of equipment or facilities.
 (2)Federal shareThe Federal share of total costs for a project under this subsection shall not exceed 80 percent. (3)Treatment of Amtrak revenueIf Amtrak or another rail passenger carrier is an applicant under this section, Amtrak or the other rail passenger carrier, as applicable, may use ticket and other revenues generated from its operations and other sources to satisfy the non-Federal share requirements.
								(h)Letters of intent
 (1)In generalThe Secretary may issue a letter of intent to a grantee under this section that—
 (A)announces an intention to obligate, for a major capital project under this section, an amount from future available budget authority specified in law that is not more than the amount stipulated as the financial participation of the Secretary in the project; and
 (B)states that the contingent commitment— (i)is not an obligation of the Federal Government; and
 (ii)is subject to the availability of appropriations under Federal law and to Federal laws in force or enacted after the date of the contingent commitment.
										(2)Congressional notification
 (A)In generalNot later than 30 days before issuing a letter under paragraph (1), the Secretary shall submit written notification to—
 (i)the Committee on Commerce, Science, and Transportation of the Senate; (ii)the Committee on Appropriations of the Senate;
 (iii)the Committee on Transportation and Infrastructure of the House of Representatives; and (iv)the Committee on Appropriations of the House of Representatives.
 (B)ContentsThe notification submitted pursuant to subparagraph (A) shall include—
 (i)a copy of the proposed letter or agreement;
 (ii)the criteria used under subsection (d) for selecting the project for a grant award; and
 (iii)a description of how the project meets such criteria.
 (3)Appropriations requiredAn obligation or administrative commitment may be made under this section only when amounts are appropriated for such purpose.
 (i)AvailabilityAmounts appropriated for carrying out this section shall remain available until expended. (j)Grant conditionsExcept as specifically provided in this section, the use of any amounts appropriated for grants under this section shall be subject to the requirements under this chapter..
 (b)Conforming amendmentThe table of contents for chapter 244 is amended by inserting after the item relating to section 24406 the following:
					24407. Federal-State partnership for state of good repair..
 303.Large capital project requirementsSection 24402 is amended by adding at the end the following:  (m)Large capital project requirements (1)In generalFor a grant awarded under this chapter for an amount in excess of $1,000,000,000, the following conditions shall apply:
 (A)The Secretary of Transportation may not obligate any funding unless the applicant demonstrates, to the satisfaction of the Secretary, that the applicant has committed, and will be able to fulfill, the non-Federal share required for the grant within the applicant’s proposed project completion timetable.
 (B)The Secretary may not obligate any funding for work activities that occur after the completion of final design unless—
 (i)the applicant submits a financial plan to the Secretary that generally identifies the sources of the non-Federal funding required for any subsequent segments or phases of the corridor service development program covering the project for which the grant is awarded;
 (ii)the grant will result in a useable segment, a transportation facility, or equipment, that has operational independence or is financially sustainable; and
 (iii)the intercity passenger rail benefits anticipated to result from the grant, such as increased speed, improved on-time performance, reduced trip time, increased frequencies, new service, safety improvements, improved accessibility, or other significant enhancements, are detailed by the grantee and approved by the Secretary.
 (C)(i)The Secretary shall ensure that the project is maintained to the level of utility that is necessary to support the benefits approved under subparagraph (B)(iii) for a period of 20 years from the date on which the useable segment, transportation facility, or equipment described in subparagraph (B)(ii) is placed in service.
 (ii)If the project property is not maintained as required under clause (i) for a 12-month period, the grant recipient shall refund a pro-rata share of the Federal contribution, based upon the percentage remaining of the 20-year period that commenced when the project property was placed in service.
 (2)Early workThe Secretary may allow a grantee subject to this subsection to engage in at-risk work activities subsequent to the conclusion of final design if the Secretary determines that such work activities are reasonable and necessary..
			304.Small business participation study
 (a)StudyThe Secretary shall conduct a nationwide disparity and availability study on the availability and use of small business concerns owned and controlled by socially and economically disadvantaged individuals and veteran-owned small businesses in publicly funded intercity passenger rail service projects.
 (b)ReportNot later than 4 years after the date of enactment of this Act, the Secretary shall submit a report containing the results of the study conducted under subsection (a) to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.
 (c)DefinitionsIn this section: (1)Small business concernThe term small business concern has the meaning given such term in section 3 of the Small Business Act (15 U.S.C. 632), except that the term does not include any concern or group of concerns controlled by the same socially and economically disadvantaged individual or individuals that have average annual gross receipts during the preceding 3 fiscal years in excess of $22,410,000, as adjusted annually by the Secretary for inflation.
 (2)Socially and economically disadvantaged individualThe term socially and economically disadvantaged individual has the meaning given such term in section 8(d) of the Small Business Act (15 U.S.C. 637(d)) and relevant subcontracting regulations issued pursuant to such Act, except that women shall be presumed to be socially and economically disadvantaged individuals for purposes of this section.
 (3)Veteran-owned small businessThe term veteran-owned small business has the meaning given the term small business concern owned and controlled by veterans in section 3(q)(3) of the Small Business Act (15 U.S.C. 632(q)(3)), except that the term does not include any concern or group of concerns controlled by the same veterans that have average annual gross receipts during the preceding 3 fiscal years in excess of $22,410,000, as adjusted annually by the Secretary for inflation.
					305.Gulf coast rail service working group
 (a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall convene a working group to evaluate the restoration of intercity rail passenger service in the Gulf Coast region between New Orleans, Louisiana, and Orlando, Florida.
 (b)MembershipThe working group convened pursuant to subsection (a) shall consist of representatives of— (1)the Federal Railroad Administration, which shall serve as chair of the working group;
 (2)Amtrak; (3)the States along the proposed route or routes;
 (4)regional transportation planning organizations and metropolitan planning organizations, municipalities, and communities along the proposed route or routes, which shall be selected by the Administrator;
 (5)the Southern Rail Commission; (6)freight railroad carriers whose tracks may be used for such service; and
 (7)other entities determined appropriate by the Secretary, which may include independent passenger rail operators that express an interest in Gulf Coast service.
 (c)ResponsibilitiesThe working group shall— (1)evaluate all options for restoring intercity rail passenger service in the Gulf Coast region, including options outlined in the report transmitted to Congress pursuant to section 226 of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432);
 (2)select a preferred option for restoring such service; (3)develop a prioritized inventory of capital projects and other actions required to restore such service and cost estimates for such projects or actions; and
 (4)identify Federal and non-Federal funding sources required to restore such service, including options for entering into public-private partnerships to restore such service.
 (d)ReportNot later than 9 months after the date of enactment of this Act, the working group shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that includes—
 (1)the preferred option selected under subsection (c)(2) and the reasons for selecting such option; (2)the information described in subsection (c)(3);
 (3)the funding sources identified under subsection (c)(4); (4)the costs and benefits of restoring intercity rail passenger transportation in the region; and
 (5)any other information the working group determines appropriate. 306.Integrated passenger rail working group (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall convene a working group to review issues relating to—
 (1)the potential operation of State-supported routes by rail passenger carriers other than Amtrak; and (2)their role in establishing an integrated intercity passenger rail network in the United States.
 (b)MembershipThe working group shall consist of a balanced representation of— (1)the Federal Railroad Administration, who shall chair the Working Group;
 (2)States that fund State-sponsored routes; (3)independent passenger rail operators, including those that carry at least 5,000,000 passengers annually in United States or international rail service;
 (4)Amtrak; (5)railroads that host intercity State-supported routes;
 (6)employee representatives from railroad unions and building trade unions with substantial engagement in railroad rights of way construction and maintenance; and
 (7)other entities determined appropriate by the Secretary. (c)ResponsibilitiesThe working group shall evaluate options for improving State-supported routes and may make recommendations, as appropriate, regarding—
 (1)best practices for State or State authority governance of State-supported routes; (2)future sources of Federal and non-Federal funding sources for State-supported routes;
 (3)best practices in obtaining passenger rail operations and services on a competitive basis with the objective of creating the highest quality service at the lowest cost to the taxpayer;
 (4)ensuring potential interoperability of State-supported routes as a part of a national network with multiple providers providing integrated services including ticketing, scheduling, and route planning; and
 (5)the interface between State-supported routes and connecting commuter rail operations, including maximized intra-modal and intermodal connections and common sources of funding for capital projects.
 (d)MeetingsNot later than 60 days after the establishment of the working group by the Secretary under subsection (a), the working group shall convene an organizational meeting outside of the District of Columbia and shall define the rules and procedures governing the proceedings of the working group. The working group shall hold at least 3 meetings per year in States that fund State-supported routes.
				(e)Reports
 (1)Preliminary reportNot later than 1 year after the date the working group is established, the working group shall submit a preliminary report to the Secretary, the Governors of States funding State-supported routes, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives that includes—
 (A)administrative recommendations that can be implemented by a State and State authority or by the Secretary; and
 (B)preliminary legislative recommendations. (2)Final legislative recommendationsNot later than 2 years after the date the working group is established, the working group shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that includes final legislative recommendations.
					307.Shared-use study
 (a)In generalNot later than 3 years after the date of enactment of this Act, the Secretary, in consultation with Amtrak, commuter rail authorities, and other passenger rail operators, railroad carriers that own rail infrastructure over which both passenger and freight trains operate, States, the Surface Transportation Board, the Northeast Corridor Commission established under section 24905, the State-Supported Route Committee established under section 24712, and groups representing rail passengers and customers, as appropriate, shall complete a study that evaluates—
 (1)the shared use of right-of-way by passenger and freight rail systems; and
 (2)the operational, institutional, and legal structures that would best support improvements to the systems referred to in paragraph (1).
 (b)Areas of studyIn conducting the study under subsection (a), the Secretary shall evaluate— (1)the access and use of railroad right-of-way by a rail carrier that does not own the right-of-way, such as passenger rail services that operate over privately-owned right-of-way, including an analysis of—
 (A)access agreements; (B)costs of access; and
 (C)the resolution of disputes relating to such access or costs;
 (2)the effectiveness of existing contractual, statutory, and regulatory mechanisms for establishing, measuring, and enforcing train performance standards, including—
 (A)the manner in which passenger train delays are recorded;
 (B)the assignment of responsibility for such delays; and
 (C)the use of incentives and penalties for performance; (3)strengths and weaknesses in the existing mechanisms described in paragraph (2) and possible approaches to address the weaknesses;
 (4)mechanisms for measuring and maintaining public benefits resulting from publicly funded freight or passenger rail improvements, including improvements directed towards shared-use right-of-way by passenger and freight rail;
 (5)approaches to operations, capacity, and cost estimation modeling that— (A)allows for transparent decisionmaking; and
 (B)protects the proprietary interests of all parties;
 (6)liability requirements and arrangements, including— (A)whether to expand statutory liability limits to additional parties;
 (B)whether to revise the current statutory liability limits; (C)whether current insurance levels of passenger rail operators are adequate and whether to establish minimum insurance requirements for such passenger rail operators; and
 (D)whether to establish a liability regime modeled after section 170 of the Atomic Energy Act of 1954 (42 U.S.C. 2210);
 (7)the effect on rail passenger services, operations, liability limits and insurance levels of the assertion of sovereign immunity by a State; and
 (8)other issues identified by the Secretary. (c)ReportNot later than 60 days after the study under subsection (a) is complete, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes—
 (1)the results of the study; and (2)any recommendations for further action, including any legislative proposals consistent with such recommendations.
 (d)ImplementationThe Secretary shall integrate the recommendations submitted under subsection (c) into its financial assistance programs under subtitle V of title 49, United States Code, and section 502 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822), as appropriate.
				308.Northeast Corridor Commission
 (a)CompositionSection 24905(a) is amended— (1)in paragraph (1)—
 (A)in the matter preceding subparagraph (A), by inserting , infrastructure investments, after rail operations; (B)by amending subparagraph (B) to read as follows:
							
 (B)members representing the Department of Transportation, including the Office of the Secretary, the Federal Railroad Administration, and the Federal Transit Administration;; and
 (C)in subparagraph (D) by inserting and commuter after freight; and (2)by amending paragraph (6) to read as follows:
						
 (6)The members of the Commission shall elect co-chairs consisting of 1 member described in paragraph (1)(B) and 1 member described in paragraph (1)(C)..
 (b)Statement of goals and recommendationsSection 24905(b) is amended— (1)in paragraph (1), by inserting and periodically update after develop;
 (2)in paragraph (2)(A), by striking beyond those specified in the state of good repair plan under section 211 of the Passenger Rail Investment and Improvement Act of 2008; and
 (3)by adding at the end the following:  (3)Submission of statement of goals, recommendations, and performance reportsThe Commission shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives—
 (A)any updates made to the statement of goals developed under paragraph (1) not later than 60 days after such updates are made; and
 (B)annual performance reports and recommendations for improvements, as appropriate, issued not later than March 31 of each year, for the prior fiscal year, which summarize—
 (i)the operations and performance of commuter, intercity, and freight rail transportation along the Northeast Corridor; and
 (ii)the delivery of the capital plan described in section 24904.. (c)Cost allocation policySection 24905(c) is amended—
 (1)in the subsection heading, by striking Access costs and inserting Allocation of costs; (2)in paragraph (1)—
 (A)in the paragraph heading, by striking formula and inserting policy; (B)in the matter preceding subparagraph (A), by striking Within 2 years after the date of enactment of the Passenger Rail Investment and Improvement Act of 2008, the Commission and inserting The Commission;
 (C)in subparagraph (A), by striking formula and inserting policy; and (D)by striking subparagraph (B) through (D) and inserting the following:
							
 (B)develop a proposed timetable for implementing the policy; (C)submit the policy and timetable developed under subparagraph (B) to the Surface Transportation Board, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives;
 (D)not later than October 1, 2015, adopt and implement the policy in accordance with the timetable; and
 (E)with the consent of a majority of its members, the Commission may petition the Surface Transportation Board to appoint a mediator to assist the Commission members through nonbinding mediation to reach an agreement under this section.;
 (3)in paragraph (2)— (A)by striking formula proposed in and inserting policy developed under; and
 (B)in the second sentence— (i)by striking the timetable, the Commission shall petition the Surface Transportation Board to and inserting paragraph (1)(D) or fail to comply with the policy thereafter, the Surface Transportation Board shall; and
 (ii)by striking amounts for such services in accordance with section 24904(c) of this title and inserting for such usage in accordance with the procedures and procedural schedule applicable to a proceeding under section 24903(c), after taking into consideration the policy developed under paragraph (1)(A), as applicable;
 (4)in paragraph (3), by striking formula and inserting policy; and (5)by adding at the end the following:
						
 (4)Request for dispute resolutionIf a dispute arises with the implementation of, or compliance with, the policy developed under paragraph (1), the Commission, Amtrak, or public authorities providing commuter rail passenger transportation on the Northeast Corridor may request that the Surface Transportation Board conduct dispute resolution. The Surface Transportation Board shall establish procedures for resolution of disputes brought before it under this paragraph, which may include the provision of professional mediation services..
 (d)Conforming amendmentsSection 24905 is amended— (1)by striking subsection (d);
 (2)by redesignating subsections (e) and (f) as subsections (d) and (e), respectively;
 (3)in subsection (d), as redesignated, by striking to the Commission such sums as may be necessary for the period encompassing fiscal years 2009 through 2013 to carry out this section and inserting to the Secretary for the use of the Commission and the Northeast Corridor Safety Committee such sums as may be necessary to carry out this section during fiscal year 2016 through 2019, in addition to amounts withheld under section 101(e) of the Railroad Reform, Enhancement, and Efficiency Act; and
 (4)in subsection (e)(2), as redesignated, by striking on the main line. and inserting on the main line and meet annually with the Commission on the topic of Northeast Corridor safety and security..
					(e)Northeast Corridor planning
 (1)AmendmentChapter 249 is amended— (A)by redesignating section 24904 as section 24903; and
 (B)by inserting after section 24903, as redesignated, the following:  24904.Northeast Corridor planning (a)Northeast Corridor Capital Investment Plan (1)RequirementNot later than May 1 of each year, the Northeast Corridor Commission established under section 24905 (referred to in this section as the Commission) shall—
 (A)develop a capital investment plan for the Northeast Corridor main line between Boston, Massachusetts, and the Virginia Avenue interlocking in the District of Columbia, and the Northeast Corridor branch lines connecting to Harrisburg, Pennsylvania, Springfield, Massachusetts, and Spuyten Duyvil, New York, including the facilities and services used to operate and maintain those lines; and
 (B)submit the capital investment plan to the Secretary of Transportation and the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.
 (2)ContentsThe capital investment plan shall— (A)reflect coordination and network optimization across the entire Northeast Corridor;
 (B)integrate the individual capital and service plans developed by each operator using the methods described in the cost allocation policy developed under section 24905(c);
 (C)cover a period of 5 fiscal years, beginning with the first fiscal year after the date on which the plan is completed;
 (D)notwithstanding section 24902(b), identify, prioritize, and phase the implementation of projects and programs to achieve the service outcomes identified in the Northeast Corridor service development plan and the asset condition needs identified in the Northeast Corridor asset management plans, once available, and consider—
 (i)the benefits and costs of capital investments in the plan; (ii)project and program readiness;
 (iii)the operational impacts; and (iv)funding availability;
 (E)categorize capital projects and programs as primarily associated with; (i)normalized capital replacement and basic infrastructure renewals;
 (ii)replacement or rehabilitation of major Northeast Corridor infrastructure assets, including tunnels, bridges, stations, and other assets;
 (iii)statutory, regulatory, or other legal mandates; (iv)improvements to support service enhancements or growth; or
 (v)strategic initiatives that will improve overall operational performance or lower costs; (F)identify capital projects and programs that are associated with more than 1 category described in subparagraph (E);
 (G)describe the anticipated outcomes of each project or program, including an assessment of— (i)the potential effect on passenger accessibility, operations, safety, reliability, and resiliency;
 (ii)the ability of infrastructure owners and operators to meet regulatory requirements if the project or program is not funded; and
 (iii)the benefits and costs; and (H)include a financial plan.
 (3)Financial planThe financial plan under paragraph (2)(H) shall— (A)identify funding sources and financing methods;
 (B)identify the expected allocated shares of costs pursuant to the cost allocation policy developed under section 24905(c);
 (C)identify the projects and programs that the Commission expects will receive Federal financial assistance; and
 (D)identify the eligible entity or entities that the Commission expects will receive the Federal financial assistance described under subparagraph (C).
 (b)Failure To Develop a Capital Investment PlanIf a capital investment plan has not been developed by the Commission for a given fiscal year, then the funds assigned to the account established under section 24319(b) for that fiscal year may be spent only on—
 (1)capital projects described in clause (i) or (iii) of subsection (a)(2)(E) of this section; or (2)capital projects described in subsection (a)(2)(E)(iv) of this section that are for the sole benefit of Amtrak.
										(c)Northeast Corridor Asset Management
 (1)ContentsWith regard to its infrastructure, Amtrak and each State and public transportation entity that owns infrastructure that supports or provides for intercity rail passenger transportation on the Northeast Corridor shall develop an asset management system and develop and update, as necessary, a Northeast Corridor asset management plan for each service territory described in subsection (a) that—
 (A)are consistent with the Federal Transit Administration process, as authorized under section 5326, when implemented; and
 (B)include, at a minimum— (i)an inventory of all capital assets owned by the developer of the asset management plan;
 (ii)an assessment of asset condition; (iii)a description of the resources and processes necessary to bring or maintain those assets in a state of good repair, including decision-support tools and investment prioritization methods; and
 (iv)a description of changes in asset condition since the previous version of the plan. (2)TransmittalEach entity described in paragraph (1) shall transmit to the Commission—
 (A)not later than 2 years after the date of enactment of the Railroad Reform, Enhancement, and Efficiency Act, its Northeast Corridor asset management plan developed under paragraph (1); and (B)at least biennial thereafter, an update to its Northeast Corridor asset management plan.
 (d)Northeast Corridor service development plan updatesNot less frequently than once every 10 years, the Commission shall update the Northeast Corridor service development plan..
						(2)Conforming amendments
 (A)Note and mortgageSection 24907(a) is amended by striking section 24904 of this title and inserting section 24903. (B)Table of contents amendmentThe table of contents for chapter 249 is amended—
 (i)by redesignating the item relating to section 24904 as relating to section 24903; and (ii)by inserting after the item relating to section 24903, as redesignated, the following:
								24904. Northeast Corridor planning..
 (3)RepealSection 211 of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432; 49 U.S.C. 24902 note) is repealed.
					309.Northeast Corridor through-ticketing and procurement efficiencies
				(a)Through-Ticketing Study
 (1)In generalNot later than 3 years after the date of enactment of this Act, the Northeast Corridor Commission established under section 24905(a) of title 49, United States Code (referred to in this section as the Commission), in consultation with Amtrak and the commuter rail passenger transportation providers along the Northeast Corridor shall complete a study on the feasibility of and options for permitting through-ticketing between Amtrak service and commuter rail services on the Northeast Corridor.
 (2)ContentsIn completing the study under paragraph (1), the Northeast Corridor Commission shall—
 (A)examine the current state of intercity and commuter rail ticketing technologies, policies, and other relevant aspects on the Northeast Corridor;
 (B)consider and recommend technology, process, policy, or other options that would permit through-ticketing to allow intercity and commuter rail passengers to purchase, in a single transaction, travel that utilizes Amtrak and connecting commuter rail services;
 (C)consider options to expand through-ticketing to include local transit services; (D)summarize costs, benefits, opportunities, and impediments to developing such through-ticketing options; and
 (E)develop a proposed methodology, including cost and schedule estimates, for carrying out a pilot program on through-ticketing on the Northeast Corridor.
 (3)ReportNot later than 60 days after the date the study under paragraph (1) is complete, the Commission shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes—
 (A)the results of the study; and
 (B)any recommendations for further action. (b)Joint procurement study (1)In generalNot later than 3 years after the date of enactment of this Act, the Secretary, in cooperation with the Commission, Amtrak, and commuter rail transportation authorities on the Northeast Corridor shall complete a study of the potential benefits resulting from Amtrak and such authorities undertaking select joint procurements for common materials, assets, and equipment when expending Federal funds for such purchases.
 (2)ContentsIn completing the study under paragraph (1), the Secretary shall consider— (A)the types of materials, assets, and equipment that are regularly purchased by Amtrak and such authorities that are similar and could be jointly procured;
 (B)the potential benefits of such joint procurements, including lower procurement costs, better pricing, greater market relevancy, and other efficiencies;
 (C)the potential costs of such joint procurements; (D)any significant impediments to undertaking joint procurements, including any necessary harmonization and reconciliation of Federal and State procurement or safety regulations or standards and other requirements; and
 (E)whether to create Federal incentives or requirements relating to considering or carrying out joint procurements when expending Federal funds.
 (3)TransmissionNot later than 60 days after completing the study required under this subsection, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes—
 (A)the results of the study; and (B)any recommendations for further action.
 (c)Northeast CorridorIn this section, the term Northeast Corridor means the Northeast Corridor main line between Boston, Massachusetts, and the Virginia Avenue interlocking in the District of Columbia, and the Northeast Corridor branch lines connecting to Harrisburg, Pennsylvania, Springfield, Massachusetts, and Spuyten Duyvil, New York, including the facilities and services used to operate and maintain those lines.
				310.Data and analysis
 (a)DataNot later than 3 years after the date of enactment of this Act, the Secretary, in consultation with the Surface Transportation Board, Amtrak, freight railroads, State and local governments, and regional business, tourism and economic development agencies shall conduct a data needs assessment—
 (1)to support the development of an efficient and effective intercity passenger rail network;
 (2)to identify the data needed to conduct cost-effective modeling and analysis for intercity passenger rail development programs;
 (3)to determine limitations to the data used for inputs; (4)to develop a strategy to address such limitations;
 (5)to identify barriers to accessing existing data; (6)to develop recommendations regarding whether the authorization of additional data collection for intercity passenger rail travel is warranted; and
 (7)to determine which entities will be responsible for generating or collecting needed data. (b)Benefit-Cost AnalysisNot later than 180 days after the date of enactment of this Act, the Secretary shall enhance the usefulness of assessments of benefits and costs, for intercity passenger rail and freight rail projects—
 (1)by providing ongoing guidance and training on developing benefit and cost information for rail projects;
 (2)by providing more direct and consistent requirements for assessing benefits and costs across transportation funding programs, including the appropriate use of discount rates;
 (3)by requiring applicants to clearly communicate the methodology used to calculate the project benefits and costs, including non-proprietary information on—
 (A)assumptions underlying calculations;
 (B)strengths and limitations of data used; and (C)the level of uncertainty in estimates of project benefits and costs; and
 (4)by ensuring that applicants receive clear and consistent guidance on values to apply for key assumptions used to estimate potential project benefits and costs.
 (c)Confidential dataThe Secretary shall protect sensitive or confidential to the greatest extent permitted by law. Nothing in this section shall require any entity to provide information to the Secretary in the absence of a voluntary agreement.
				311.Disaster relief
 (a)Major disaster assistance programsSection 406(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(a)) is amended—
 (1)in paragraph (1)— (A)in subparagraph (A), by striking and at the end;
 (B)in subparagraph (B), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
							
 (C)to entities that receive Federal Government grants to provide critical services for the repair, restoration, reconstruction, or replacement of infrastructure, facilities, and equipment that—
 (i)are owned or operated for the purposes of providing critical services; and
 (ii)are damaged or destroyed by a major disaster.; and
 (2)in paragraph (3)(B)— (A)by striking this paragraph and inserting this subsection; and
 (B)by inserting transportation, after education,. (b)Debris removalSection 407(a)(2) of such Act (42 U.S.C. 5173(a)(2)) is amended by inserting entity that receives Federal Government grants to provide critical services (as defined in section 5172(a)(3)(B)) after government.
				312.Performance-based proposals
				(a)Solicitation of proposals
 (1)In generalNot later than 30 days after the date of enactment of this Act, the Secretary shall issue a request for proposals for projects for the financing, design, construction, operation, and maintenance of an intercity passenger rail system, including—
 (A)the Northeast Corridor; (B)the California Corridor;
 (C)the Empire Corridor; (D)the Pacific Northwest Corridor;
 (E)the South Central Corridor; (F)the Gulf Coast Corridor;
 (G)the Chicago Hub Network; (H)the Florida Corridor;
 (I)the Keystone Corridor; (J)the Northern New England Corridor; and
 (K)the Southeast Corridor. (2)SubmissionProposals shall be submitted to the Secretary not later than 180 days after the publication of such request for proposals under paragraph (1).
 (3)Performance standardProposals submitted under paragraph (2) shall meet any standards established by the Secretary. For corridors with existing intercity passenger rail service, proposals shall also be designed to achieve a reduction of existing minimum intercity rail service trip times between the main corridor city pairs by a minimum of 25 percent. In the case of a proposal submitted with respect to paragraph (1)(A), the proposal shall be designed to achieve a 2-hour or less express service between Washington, District of Columbia, and New York City, New York.
 (4)ContentsA proposal submitted under this subsection shall include— (A)the names and qualifications of the persons submitting the proposal and the entities proposed to finance, design, construct, operate, and maintain the railroad, railroad equipment, and related facilities, stations, and infrastructure;
 (B)a detailed description of the proposed rail service, including possible routes, required infrastructure investments and improvements, equipment needs and type, train frequencies, peak and average operating speeds, and trip times;
 (C)a description of how the project would comply with all applicable Federal rail safety and security laws, orders, and regulations;
 (D)the locations of proposed stations, which maximize the usage of existing infrastructure to the extent possible, and the populations such stations are intended to serve;
 (E)the type of equipment to be used, including any technologies, to achieve trip time goals; (F)a description of any proposed legislation needed to facilitate all aspects of the project;
 (G)a financing plan identifying— (i)projected revenue, and sources thereof;
 (ii)the amount of any requested public contribution toward the project, and proposed sources; (iii)projected annual ridership projections for the first 10 years of operations;
 (iv)annual operations and capital costs; (v)the projected levels of capital investments required both initially and in subsequent years to maintain a state-of-good-repair necessary to provide the initially proposed level of service or higher levels of service;
 (vi)projected levels of private investment and sources thereof, including the identity of any person or entity that has made or is expected to make a commitment to provide or secure funding and the amount of such commitment; and
 (vii)projected funding for the full fair market compensation for any asset, property right or interest, or service acquired from, owned, or held by a private person or Federal entity that would be acquired, impaired, or diminished in value as a result of a project, except as otherwise agreed to by the private person or entity;
 (H)a description of how the project would contribute to the development of the intercity passenger rail system and an intermodal plan describing how the system will facilitate convenient travel connections with other transportation services;
 (I)a description of how the project will ensure compliance with Federal laws governing the rights and status of employees associated with the route and service, including those specified in section 24405 of title 49, United States Code;
 (J)a description of how the design, construction, implementation, and operation of the project will accommodate and allow for future growth of existing and projected intercity, commuter, and freight rail service;
 (K)a description of how the project would comply with Federal and State environmental laws and regulations, of what environmental impacts would result from the project, and of how any adverse impacts would be mitigated; and
 (L)a description of the project's impacts on highway and aviation congestion, energy consumption, land use, and economic development in the service area.
 (b)Determination and establishment of commissionsNot later than 90 days after receipt of the proposals under subsection (a), the Secretary shall— (1)make a determination as to whether any such proposals—
 (A)contain the information required under paragraphs (3) and (4) of subsection (a); (B)are sufficiently credible to warrant further consideration;
 (C)are likely to result in a positive impact on the Nation's transportation system; and (D)are cost-effective and in the public interest;
 (2)establish a commission under subsection (c) for each corridor with 1 or more proposals that the Secretary determines satisfy the requirements of paragraph (1); and
 (3)forward to each commission established under paragraph (2) the applicable proposals for review and consideration.
					(c)Commissions
 (1)MembersEach commission established under subsection (b)(2) shall include— (A)the governors of the affected States, or their respective designees;
 (B)mayors of appropriate municipalities with stops along the proposed corridor, or their respective designees;
 (C)a representative from each freight railroad carrier using the relevant corridor, if applicable; (D)a representative from each transit authority using the relevant corridor, if applicable;
 (E)representatives of nonprofit employee labor organizations representing affected railroad employees; and
 (F)the President of Amtrak or his or her designee. (2)Appointment and selectionThe Secretary shall appoint the members under paragraph (1). In selecting each commission's members to fulfill the requirements under subparagraphs (B) and (E) of paragraph (1), the Secretary shall consult with the Chairperson and Ranking Member of the Committee on Commerce, Science, and Transportation of the Senate and of the Committee on Transportation and Infrastructure of the House of Representatives.
 (3)Chairperson and vice-chairperson selectionThe Chairperson and Vice-Chairperson shall be elected from among members of each commission. (4)Quorum and vacancy (A)QuorumA majority of the members of each commission shall constitute a quorum.
 (B)VacancyAny vacancy in each commission shall not affect its powers and shall be filled in the same manner in which the original appointment was made.
 (5)Application of lawExcept where otherwise provided by this section, the Federal Advisory Committee Act (5 U.S.C. App.) shall apply to each commission created under this section.
					(d)Commission consideration
 (1)In generalEach commission established under subsection (b)(2) shall be responsible for reviewing the proposal or proposals forwarded to it under that subsection and not later than 90 days after the establishment of the commission, shall transmit to the Secretary a report, including—
 (A)a summary of each proposal received; (B)services to be provided under each proposal, including projected ridership, revenues, and costs;
 (C)proposed public and private contributions for each proposal; (D)the advantages offered by the proposal over existing intercity passenger rail services;
 (E)public operating subsidies or assets needed for the proposed project; (F)possible risks to the public associated with the proposal, including risks associated with project financing, implementation, completion, safety, and security;
 (G)a ranked list of the proposals recommended for further consideration under subsection (e) in accordance with each proposal's projected positive impact on the Nation's transportation system;
 (H)an identification of any proposed Federal legislation that would facilitate implementation of the projects and Federal legislation that would be required to implement the projects; and
 (I)any other recommendations by the commission concerning the proposed projects. (2)Verbal presentationProposers shall be given an opportunity to make a verbal presentation to the commission to explain their proposals.
 (3)Authorization of appropriationsThere is authorized to be appropriated to the Secretary for the use of each commission established under subsection (b)(2) such sums as are necessary to carry out this section.
					(e)Selection by Secretary
 (1)In generalNot later than 60 days after receiving the recommended proposals of the commissions established under subsection (b)(2), the Secretary shall—
 (A)review such proposals and select any proposal that provides substantial benefits to the public and the national transportation system, is cost-effective, offers significant advantages over existing services, and meets other relevant factors determined appropriate by the Secretary; and
 (B)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report containing any proposal with respect to subsection (a)(1)(A) that is selected by the Secretary under subparagraph (A) of this paragraph, all the information regarding the proposal provided to the Secretary under subsection (d), and any other information the Secretary considers relevant.
 (2)Subsequent reportFollowing the submission of the report under paragraph (1)(B), the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report containing any proposal with respect to subparagraphs (B) through (K) of subsection (a)(1) that are selected by the Secretary under paragraph (1) of this subsection, all the information regarding the proposal provided to the Secretary under subsection (d), and any other information the Secretary considers relevant.
 (3)Limitation on report submissionThe report required under paragraph (2) shall not be submitted by the Secretary until the report submitted under paragraph (1)(B) has been considered through a hearing by the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on the report submitted under paragraph (1)(B).
 (f)No actions without additional authorityNo Federal agency may take any action to implement, establish, facilitate, or otherwise act upon any proposal submitted under this section, other than those actions specifically authorized by this section, without explicit statutory authority enacted after the date of enactment of this Act.
 (g)DefinitionsIn this section: (1)Intercity passenger railThe term intercity passenger rail means intercity rail passenger transportation as defined in section 24102 of title 49, United States Code.
 (2)StateThe term State means any of the 50 States or the District of Columbia. 313.Amtrak Inspector General (a)Authority (1)In generalThe Inspector General of Amtrak shall have the authority available to other Inspectors General, as necessary in carrying out the duties specified in the Inspector General Act of 1978 (5 U.S.C. App.), to investigate any alleged violation of sections 286, 287, 371, 641, 1001, 1002 and 1516 of title 18, United States Code.
 (2)AgencyFor purposes of sections 286, 287, 371, 641, 1001, 1002, and 1516 of title 18, United States Code, Amtrak and the Amtrak Office of Inspector General, shall be considered a corporation in which the United States has a proprietary interest as set forth in section 6 of that title.
 (b)AssessmentThe Inspector General of Amtrak shall— (1)not later than 60 days after the date of enactment of this Act, initiate an assessment to determine whether current expenditures or procurements involving Amtrak’s fulfillment of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) utilize competitive, market-driven provisions that are applicable throughout the entire term of such related expenditures or procurements; and
 (2)not later than 6 months after the date of enactment of this Act, transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives the assessment under paragraph (1).
 (c)LimitationThe authority provided by subsections (a) and (b) shall be effective only with respect to a fiscal year for which Amtrak receives a Federal subsidy.
				314.Miscellaneous provisions
				(a)Title 49 amendments
 (1)Contingent interest recoveriesSection 22106(b) is amended by striking interest thereof and inserting interest thereon. (2)AuthoritySection 22702(b)(4) is amended by striking 5 years for reapproval by the Secretary and inserting 4 years for acceptance by the Secretary.
 (3)Contents of State rail plansSection 22705(a) is amended by striking paragraph (12). (4)MissionSection 24101(b) is amended by striking of subsection (d) and inserting set forth in subsection (c).
 (5)Table of contents amendmentThe table of contents for chapter 243 is amended by striking the item relating to section 24316 and inserting the following:
						24316. Plans to address the needs of families of passengers involved in rail passenger accidents..
 (6)UpdateSection 24305(f)(3) is amended by striking $1,000,000 and inserting $5,000,000. (7)AmtrakChapter 247 is amended—
 (A)in section 24702(a), by striking not included in the national rail passenger transportation system; (B)in section 24706—
 (i)in subsection (a)— (I)in paragraph (1), by striking a discontinuance under section 24704 or or; and
 (II)in paragraph (2), by striking section 24704 or; and (ii)in subsection (b), by striking section 24704 or; and
 (C)in section 24709, by striking The Secretary of the Treasury and the Attorney General, and inserting The Secretary of Homeland Security,. (b)Passenger Rail Investment and Improvement Act amendmentsSection 305(a) of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note) is amended by inserting nonprofit organizations representing employees who perform overhaul and maintenance of passenger railroad equipment, after equipment manufacturers,.
				IVRail safety
			ASafety improvement
				401.Highway-rail grade crossing safety
					(a)Model State Highway-Rail Grade Crossing Action Plan
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall develop a model of a State-specific highway-rail grade crossing action plan and distribute the model plan to each State.
 (2)ContentsThe plan developed under paragraph (1) shall include— (A)methodologies, tools, and data sources for identifying and evaluating highway-rail grade crossing safety risks, including the public safety risks posed by blocked highway-rail grade crossings due to idling trains;
 (B)best practices to reduce the risk of highway-rail grade crossing accidents or incidents and to alleviate the blockage of highway-rail grade crossings due to idling trains, including strategies for—
 (i)education, including model stakeholder engagement plans or tools; (ii)engineering, including the benefits and costs of different designs and technologies used to mitigate highway-rail grade crossing safety risks; and
 (iii)enforcement, including the strengths and weaknesses associated with different enforcement methods; (C)for each State, a customized list and data set of the highway-rail grade crossing accidents or incidents in that State over the past 3 years, including the location, number of deaths, and number of injuries for each accident or incident; and
 (D)contact information of a Department of Transportation safety official available to assist the State in adapting the model plan to satisfy the requirements under subsection (b).
							(b)State Highway-Rail Grade Crossing Action Plans
 (1)RequirementsNot later than 18 months after the Secretary develops and distributes the model plan under subsection (a), the Secretary shall promulgate a rule that requires—
 (A)each State, except the 10 States identified under section 202 of the Rail Safety Improvement Act of 2008 (49 U.S.C. 22501 note), to develop and implement a State highway-rail grade crossing action plan; and
 (B)each State that was identified under section 202 of the Rail Safety Improvement Act of 2008 (49 U.S.C. 22501 note), to update its State action plan under that section and submit to the Secretary the updated State action plan and a report describing what the State did to implement its previous State action plan under that section and how it will continue to reduce highway-rail grade crossing safety risks.
 (2)ContentsEach State plan required under this subsection shall— (A)identify highway-rail grade crossings that have experienced recent highway-rail grade crossing accidents or incidents, or are at high-risk for accidents or incidents;
 (B)identify specific strategies for improving safety at highway-rail grade crossings, including highway-rail grade crossing closures or grade separations; and
 (C)designate a State official responsible for managing implementation of the State plan under subparagraph (A) or (B) of paragraph (1), as applicable.
 (3)AssistanceThe Secretary shall provide assistance to each State in developing and carrying out, as appropriate, the State plan under this subsection.
 (4)Public availabilityEach State shall submit its final State plan under this subsection to the Secretary for publication. The Secretary shall make each approved State plan publicly available on an official Internet Web site.
 (5)ConditionsThe Secretary may condition the awarding of a grant to a State under chapter 244 of title 49, United States Code, on that State submitting an acceptable State plan under this subsection.
 (6)Review of action plansNot later than 60 days after the date of receipt of a State plan under this subsection, the Secretary shall—
 (A)if the State plan is approved, notify the State and publish the State plan under paragraph (4); and (B)if the State plan is incomplete or deficient, notify the State of the specific areas in which the plan is deficient and allow the State to complete the plan or correct the deficiencies and resubmit the plan under paragraph (1).
 (7)DeadlineNot later than 60 days after the date of a notice under paragraph (6)(B), a State shall complete the plan or correct the deficiencies and resubmit the plan.
 (8)Failure to complete or correct planIf a State fails to meet the deadline under paragraph (7), the Secretary shall post on the Web site under paragraph (4) a notice that the State has an incomplete or deficient highway-rail grade crossing action plan.
 (c)Railway-Highway Crossings FundsThe Secretary may use funds made available to carry out section 130 of title 23, United States Code, to provide States with funds to develop a State highway-rail grade crossing action plan under subsection (b)(1)(A) of this section or to update a State action plan under subsection (b)(1)(B) of this section.
 (d)DefinitionsIn this section: (1)Highway-rail grade crossingThe term highway-rail grade crossing means a location within a State, other than a location where 1 or more railroad tracks cross 1 or more railroad tracks at grade where—
 (A)a public highway, road, or street, or a private roadway, including associated sidewalks and pathways, crosses 1 or more railroad tracks either at grade or grade-separated; or
 (B)a pathway explicitly authorized by a public authority or a railroad carrier that is dedicated for the use of non-vehicular traffic, including pedestrians, bicyclists, and others, that is not associated with a public highway, road, or street, or a private roadway, crosses 1 or more railroad tracks either at grade or grade-separated.
 (2)StateThe term State means a State of the United States or the District of Columbia. 402.Confidential close call reporting system (a)In generalNot later than 3 years after the date of enactment of this Act, the Secretary shall promulgate a rule to encourage and facilitate the voluntary participation of railroad carriers, railroad carrier contractors, and employees of railroad carriers or railroad carrier contractors (including any non-profit labor organizations representing a class or craft of directly affected employees of railroads carriers or railroad carrier contractors) in a confidential close call reporting system.
					(b)Program elements
 (1)In generalThe Secretary shall use any information and experience gathered through research and pilot programs on confidential close call reporting systems in developing a rule for the voluntary adoption of confidential close call reporting system programs under this section.
						(2)Rulemaking
 (A)In generalEach confidential close call reporting system program shall be designed to improve railroad safety by facilitating greater collection and analysis of reports that describe unsafe conditions and events in the railroad industry, as reported voluntarily and confidentially by employees.
 (B)RequirementsThe rule shall specify— (i)the use of independent third parties for the collection of close call reports, de-identification of data, and distribution of close call data;
 (ii)the criteria for participating voluntarily in the confidential close call reporting system; (iii)the criteria for accepting confidential close call reports;
 (iv)the appropriate use and protection, including the information protections described in subsection (d), of peer review teams and participation of the Secretary’s representatives;
 (v)the relief from specific railroad safety regulatory provisions and the conditions under which the relief will and will not be granted; and
 (vi)the appropriate use and protection, including the information protections described in subsection (d), of confidential data generated under voluntary participation in the confidential close call reporting system.
								(c)Program development
 (1)In generalA railroad carrier voluntarily participating in a confidential close call reporting system program, pursuant to program elements contained in the final rule promulgated under subsection (b) and in collaboration with the Secretary, railroad carrier contractors (as appropriate), and employees of railroad carriers or railroad carrier contractors (including any non-profit labor organization representing a class or craft of directly affected employees of railroad carriers or railroad carrier contractors), shall develop an implementing memorandum of understanding that establishes agreed-upon terms for participation in the confidential close call reporting system.
 (2)Signatures requiredAn implementing memorandum of understanding under paragraph (1) shall be signed by— (A)the Secretary or the Secretary's designee;
 (B)the participating railroad carrier or the representative thereof; (C)if appropriate, each participating railroad carrier contractor or the representative thereof; and
 (D)the participating employees and contractors or the representative thereof (such as 1 or more non-profit labor organizations representing a class or craft of directly affected employees of the railroad carrier or railroad carrier contractor).
							(d)Information protection
 (1)In generalFor a confidential close call reporting system program established through an implementing memorandum of understanding described in subsection (c), the rule shall include provisions that withhold from discovery or admission into evidence (in a Federal or State court proceeding for damages involving personal injury, wrongful death, or property damage against a railroad carrier or railroad carrier contractor) any plan, document, report, survey, schedule, list, or data compiled or collected for the sole purpose of developing, evaluating, planning, or implementing a confidential close call reporting system program, including a railroad carrier's analysis of its close calls or near misses.
 (2)Retroactive applicationsWith regard to a voluntary confidential close call reporting system that was in effect prior to the date of final rule under subsection (a), the Secretary—
 (A)shall allow the parties participating in that system to sign a new or revised implementing memorandum of understanding that prospectively entitles the parties to the information protections under paragraph (1); and
 (B)may retroactively apply the information protections under paragraph (1) to any information and analyses that was generated under that system prior to the date of the final rule.
 (3)ConfidentialityFor a confidential close call reporting system program established through an implementing memorandum of understanding described in subsection (c), the Secretary shall ensure that the Department of Transportation and any entity collecting close call reports, de-identifying data, or distributing close call data provide the same level of confidentiality as contained in the Confidential Information Protection and Statistical Efficiency Act of 2002 (44 U.S.C. 3501 note), as administered by the Bureau of Transportation Statistics.
 (e)Savings clauseNothing in this section shall— (1)require a railroad carrier to adopt a confidential close call reporting system program;
 (2)prohibit a railroad carrier from voluntarily adopting a confidential close call reporting system program outside of the rulemaking framework; and
 (3)require the Secretary to develop a confidential close call reporting system program with a railroad carrier, a railroad carrier contractor, employees of the railroad carrier or railroad carrier contractor, or any non-profit labor organizations representing a class or craft of employees of a railroad carrier or a railroad carrier contractor.
 (f)Definition of railroad carrierIn this section, the term railroad carrier has the meaning given the term in section 20102 of title 49, United States Code. (g)Additional information protectionsSection 20118 is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1)—
 (i)by inserting “, confidential close call reporting system program,” after “safety risk reduction program”; and
 (ii)by inserting pursuant to section 552(b)(3) of that title, after section 552 of title 5; (B)in paragraph (1), by inserting “, confidential close call reporting system program,” after “safety risk reduction program”; and
 (C)in paragraph (2), by inserting “, confidential close call reporting system program,” after “safety risk reduction program”;
 (2)in subsection (b), by inserting “, confidential close call reporting system program,” after “safety risk reduction program”; and
 (3)in subsection (c), by inserting “, of any information or analyses generated as part of a confidential close call reporting system program,” after “risk mitigation analyses”.
						403.Speed limit action plans
 (a)In generalNot later than 90 days after the date of enactment of this Act, each railroad carrier providing intercity rail passenger transportation or commuter rail passenger transportation, in consultation with any applicable host railroad carrier, shall survey its entire system and identify each main track location where there is a reduction of more than 20 miles per hour from the approach speed to a curve or bridge and the maximum authorized operating speed for passenger trains at that curve or bridge.
 (b)Action plansNot later than 120 days after the date that the survey under subsection (a) is complete, a rail passenger carrier shall submit to the Secretary an action plan that—
 (1)identifies each main track location where there is a reduction of more than 20 miles per hour from the approach speed to a curve or bridge and the maximum authorized operating speed for passenger trains at that curve or bridge;
 (2)describes appropriate actions, including modification to automatic train control systems, if applicable, other signal systems, increased crew size, improved signage, or other practices, including increased crew communication, to enable warning and enforcement of the maximum authorized speed for passenger trains at each location identified under paragraph (1);
 (3)contains milestones and target dates for implementing each appropriate action described under paragraph (2); and
 (4)ensures compliance with the maximum authorized speed at each location identified under paragraph (1).
 (c)ApprovalNot later than 90 days after the date an action plan is submitted under subsection (a), the Secretary shall approve, approve with conditions, or disapprove the action plan.
 (d)Alternative safety measuresThe Secretary may exempt from the requirements of this section each segment of track for which operations are governed by a positive train control system certified under section 20157 of title 49, United States Code, or any other safety technology or practice that would achieve an equivalent or greater level of safety in reducing derailment risk.
 (e)ReportNot later than 6 months after the date of the enactment of this Act, the Secretary shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that describes—
 (1)the actions the railroad carriers have taken in response to Safety Advisory 2013–08, entitled Operational Tests and Inspections for Compliance With Maximum Authorized Train Speeds and Other Speed Restrictions;
 (2)the actions the railroad carriers have taken in response to Safety Advisory 2015–03, entitled Operational and Signal Modifications for Compliance with Maximum Authorized Passenger Train Speeds and Other Speed Restrictions; and
 (3)the actions the Federal Railroad Administration has taken to evaluate or incorporate the information and findings arising from the safety advisories referred to in paragraphs (1) and (2) into the development of regulatory action and oversight activities.
 (f)Savings clauseNothing in this section shall prohibit the Secretary from applying the requirements of this section to other segments of track at high risk of overspeed derailment.
					404.Signage
 (a)In generalThe Secretary shall promulgate such regulations as the Secretary considers necessary to require each railroad carrier providing intercity rail passenger transportation or commuter rail passenger transportation, in consultation with any applicable host railroad carrier, to install signs to warn train crews before the train approaches a location that the Secretary identifies as having high risk of overspeed derailment.
 (b)Alternative safety measuresThe Secretary may exempt from the requirements of this section each segment of track for which operations are governed by a positive train control system certified under section 20157 of title 49, United States Code, or any other safety technology or practice that would achieve an equivalent or greater level of safety in reducing derailment risk.
					405.Alerters
 (a)In generalThe Secretary shall promulgate a rule to require a working alerter in the controlling locomotive of each passenger train in intercity rail passenger transportation (as defined in section 24102 of title 49, United States Code) or commuter rail passenger transportation (as defined in section 24102 of title 49, United States Code).
					(b)Rulemaking
 (1)In generalThe Secretary may promulgate a rule to specify the essential functionalities of a working alerter, including the manner in which the alerter can be reset.
 (2)Alternate practice or technologyThe Secretary may require or allow a technology or practice in lieu of a working alerter if the Secretary determines that the technology or practice would achieve an equivalent or greater level of safety in enhancing or ensuring appropriate locomotive control.
						406.Signal protection
 (a)In generalThe Secretary shall promulgate regulations to require, not later than 18 months after the date of the enactment of this Act, that on-track safety regulations, whenever practicable and consistent with other safety requirements and operational considerations, include requiring implementation of redundant signal protection, such as shunting or other practices and technologies that achieve an equivalent or greater level of safety, for maintenance-of-way work crews who depend on a train dispatcher to provide signal protection.
 (b)Alternative safety measuresThe Secretary may exempt from the requirements of this section each segment of track for which operations are governed by a positive train control system certified under section 20157 of title 49, United States Code, or any other safety technology or practice that would achieve an equivalent or greater level of safety in providing additional signal protection.
 407.Technology implementation plansSection 20156(e) is amended— (1)in paragraph (4)—
 (A)in subparagraph (A), by striking and at the end; and (B)in subparagraph (B), by striking the period at the end and inserting ; and; and
 (2)by adding at the end the following:  (C)each railroad carrier required to submit such a plan, until the implementation of a positive train control system by the railroad carrier, shall analyze and, as appropriate, prioritize technologies and practices to mitigate the risk of overspeed derailments..
					408.Commuter rail track inspections
 (a)In generalThe Secretary shall evaluate track inspection regulations to determine if a railroad carrier providing commuter rail passenger transportation on high density commuter railroad lines should be required to inspect the lines in the same manner as currently required for other commuter railroad lines.
 (b)RulemakingConsidering safety, including railroad carrier employee and contractor safety, and system capacity, the Secretary may promulgate a rule for high density commuter railroad lines. If, after the evaluation under subsection (a), the Secretary determines that it is necessary to promulgate a rule, the Secretary shall specifically consider the following regulatory requirements for high density commuter railroad lines:
 (1)At least once every 2 weeks— (A)traverse each main line by vehicle; or
 (B)inspect each main line on foot. (2)At least once each month, traverse and inspect each siding by vehicle or by foot.
 (c)ReportIf, after the evaluation under subsection (a), the Secretary determines it is not necessary to revise the regulations under this section, the Secretary, not later than 18 months after the date of enactment of this Act, shall transmit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives explaining the reasons for not revising the regulations.
 (d)ConstructionNothing in this section may be construed to limit the authority of the Secretary to promulgate regulations or issue orders under any other law.
					409.Emergency response
 (a)In generalThe Secretary, in consultation with railroad carriers, shall conduct a study to determine whether limitations or weaknesses exist in the emergency response information carried by train crews transporting hazardous materials.
 (b)ContentsIn conducting the study under subsection (a), the Secretary shall evaluate the differences between the emergency response information carried by train crews transporting hazardous materials and the emergency response guidance provided in the Emergency Response Guidebook issued by the Department of Transportation.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report of the findings of the study under subsection (a) and any recommendations for legislative action.
					410.Private highway-rail grade crossings
 (a)In generalThe Secretary, in consultation with railroad carriers, shall conduct a study— (1)to determine whether limitations or weaknesses exist regarding the availability and usefulness for safety purposes of data on private highway-rail grade crossings; and
 (2)to evaluate existing engineering practices on private highway-rail grade crossings. (b)ContentsIn conducting the study under subsection (a), the Secretary shall make recommendations as necessary to improve—
 (1)the utility of the data on private highway-rail grade crossings; and (2)the implementation of private highway-rail crossing safety measures, including signage and warning systems.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report of the findings of the study and any recommendations for further action.
					411.Repair and replacement of damaged track inspection equipment
 (a)In generalSubchapter I of chapter 201 is amended by inserting after section 20120 the following:
						
 20121.Repair and replacement of damaged track inspection equipmentThe Secretary of Transportation may receive and expend cash, or receive and utilize spare parts and similar items, from non-United States Government sources to repair damages to or replace United States Government owned automated track inspection cars and equipment as a result of third-party liability for such damages, and any amounts collected under this section shall be credited directly to the Railroad Safety and Operations account of the Federal Railroad Administration, and shall remain available until expended for the repair, operation, and maintenance of automated track inspection cars and equipment in connection with the automated track inspection program..
 (b)Conforming amendmentThe table of contents for subchapter I of chapter 201 is amended by adding after section 21020 the following:
						20121. Repair and replacement of damaged track inspection equipment..
					412.Rail police officers
 (a)In generalSection 28101 is amended— (1)by striking employed by each place it appears and inserting directly employed by or contracted by;
 (2)in subsection (b), by inserting or agent, as applicable, after an employee; and (3)by adding at the end the following:
							
								(c)Transfers
 (1)In generalIf a railroad police officer directly employed by or contracted by a rail carrier and certified or commissioned as a police officer under the laws of a State transfers primary employment or residence from the certifying or commissioning State to another State or jurisdiction, the railroad police officer, not later than 1 year after the date of transfer, shall apply to be certified or commissioned as a police office under the laws of the State of new primary employment or residence.
 (2)Interim periodDuring the period beginning on the date of transfer and ending 1 year after the date of transfer, a railroad police officer directly employed by or contracted by a rail carrier and certified or commissioned as a police officer under the laws of a State may enforce the laws of the new jurisdiction in which the railroad police officer resides, to the same extent as provided in subsection (a).
									(d)Training
 (1)In generalA State shall recognize as meeting that State's basic police officer certification or commissioning requirements for qualification as a rail police officer under this section any individual who successfully completes a program at a State-recognized police training academy in another State or at a Federal law enforcement training center and who is certified or commissioned as a police officer by that other State.
 (2)Rule of constructionNothing in this subsection shall be construed as superseding or affecting any unique State training requirements related to criminal law, criminal procedure, motor vehicle code, or State-mandated comparative or annual in-service training academy or Federal law enforcement training center..
 (b)RegulationsNot later than 1 year after the date of enactment of this Act, the Secretary shall revise the regulations in part 207 of title 49, Code of Federal Regulations (relating to railroad police officers), to permit a railroad to designate an individual, who is commissioned in the individual's State of legal residence or State of primary employment and directly employed by or contracted by a railroad to enforce State laws for the protection of railroad property, personnel, passengers, and cargo, to serve in the States in which the railroad owns property.
					(c)Conforming amendments
 (1)Amtrak rail policeSection 24305(e) is amended— (A)by striking may employ and inserting may directly employ or contract with;
 (B)by striking employed by and inserting directly employed by or contracted by; and (C)by striking employed without and inserting directly employed or contracted without.
 (2)Secure gun storage or safety device; exceptionsSection 922(z)(2)(B) of title 18 is amended by striking employed by and inserting directly employed by or contracted by. 413.Operation deep dive; report (a)Progress reportsNot later than 60 days after the date of the enactment of this Act, and quarterly thereafter until the completion date, the Administrator of the Federal Railroad Administration shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that describes the progress of Metro-North Commuter Railroad in implementing the directives and recommendations issued by the Federal Railroad Administration in its March 2014 report to Congress titled Operation Deep Dive Metro-North Commuter Railroad Safety Assessment.
 (b)Final reportNot later than 30 days after the completion date, the Administrator of the Federal Railroad Administration shall submit a final report on the directives and recommendations to Congress.
 (c)Defined termIn this section, the term completion date means the date on which Metro-North Commuter Railroad has completed all of the directives and recommendations referred to in subsection (a).
					414.Post-accident assessment
 (a)In generalThe Secretary of Transportation, in cooperation with the National Transportation Safety Board and the National Railroad Passenger Corporation (referred to in this section as Amtrak), shall conduct a post-accident assessment of the Amtrak Northeast Regional Train #188 crash on May 12, 2015.
 (b)ElementsThe assessment conducted pursuant to subsection (a) shall include— (1)a review of Amtrak’s compliance with the plan for addressing the needs of the families of passengers involved in any rail passenger accident, which was submitted pursuant to section 24316 of title 49, United States Code;
 (2)a review of Amtrak’s compliance with the emergency preparedness plan required under section 239.101(a) of title 49, Code of Federal Regulations;
 (3)a determination of any additional action items that should be included in the plans referred to in paragraphs (1) and (2) to meet the needs of the passengers involved in the crash and their families, including—
 (A)notification of emergency contacts; (B)dedicated and trained staff to manage family assistance;
 (C)the establishment of a family assistance center at the accident locale or other appropriate location;
 (D)a system for identifying and recovering items belonging to passengers that were lost in the crash; and
 (E)the establishment of a single customer service entity within Amtrak to coordinate the response to the needs of the passengers involved in the crash and their families;
 (4)recommendations for any additional training needed by Amtrak staff to better implement the plans referred to in paragraphs (1) and (2), including the establishment of a regular schedule for training drills and exercises.
 (c)Report to CongressNot later than 1 year after the date of the enactment of this Act, Amtrak shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that describes—
 (1)its plan to achieve the recommendations referred to in subsection (b)(4); and (2)steps that have been taken to address any deficiencies identified through the assessment.
						415.Technical and conforming amendments
 (a)Assistance to families of passengers involved in rail passenger accidentsSection 1139 is amended— (1)in subsection (a)(1), by striking phone number and inserting telephone number;
 (2)in subsection (a)(2), by striking post trauma communication with families and inserting post-trauma communication with families; and (3)in subsection (j), by striking railroad passenger accident each place it appears and inserting rail passenger accident.
 (b)Solid Waste Rail Transfer Facility Land-Use ExemptionSection 10909 is amended— (1)in subsection (b), in the matter preceding paragraph (1), by striking Clean Railroad Act of 2008 and inserting Clean Railroads Act of 2008; and
 (2)in subsection (e), by striking Upon the granting of petition from the State and inserting Upon the granting of a petition from the State. (c)Rulemaking processSection 20116 is amended—
 (1)by inserting (2) before the code, rule, standard, requirement, or practice has been subject to notice and comment under a rule or order issued under this part. and indenting accordingly;
 (2)by inserting (1) after unless and indenting accordingly; (3)in paragraph (1), as redesignated, by striking order, or  and inserting order; or; and
 (4)in the matter preceding paragraph (1), as redesignated, by striking unless and inserting unless—. (d)Enforcement reportSection 20120(a) is amended—
 (1)in the matter preceding paragraph (1)— (A)by striking (a) In general.— and indenting accordingly; and
 (B)by striking website and inserting Web site; (2)in paragraph (1), by striking accident and incidence reporting and inserting accident and incident reporting;
 (3)in paragraph (2)(G), by inserting and at the end; and (4)in paragraph (5)(B), by striking Administrative Hearing Officer or Administrative Law Judge and inserting administrative hearing officer or administrative law judge.
 (e)Railroad safety risk reduction programSection 20156 is amended— (1)in subsection (c), by inserting a comma after In developing its railroad safety risk reduction program; and
 (2)in subsection (g)(1)— (A)by inserting a comma after good faith; and
 (B)by striking non-profit and inserting nonprofit. (f)Roadway User Sight Distance at Highway-Rail Grade CrossingsSection 20159 is amended by striking the Secretary and inserting the Secretary of Transportation.
 (g)National crossing inventorySection 20160 is amended— (1)in subsection (a)(1), by striking concerning each previously unreported crossing through which it operates or with respect to the trackage over which it operates and inserting concerning each previously unreported crossing through which it operates with respect to the trackage over which it operates; and
 (2)in subsection (b)(1)(A), by striking concerning each crossing through which it operates or with respect to the trackage over which it operates and inserting concerning each crossing through which it operates with respect to the trackage over which it operates.
 (h)Minimum training standards and plansSection 20162(a)(3) is amended by striking railroad compliance with Federal standards and inserting railroad carrier compliance with Federal standards. (i)Development and use of rail safety technologySection 20164(a) is amended by striking after enactment of the Railroad Safety Enhancement Act of 2008 and inserting after the date of enactment of the Rail Safety Improvement Act of 2008.
					(j)Rail Safety Improvement Act of 2008
 (1)Table of contentsSection 1(b) of division A of the Rail Safety Improvement Act of 2008 (Public Law 110–432; 122 Stat. 4848) is amended—
 (A)in the item relating to section 307, by striking website and inserting Web site; (B)in the item relating to title VI, by striking solid waste facilities and inserting solid waste rail transfer facilities; and
 (C)in the item relating to section 602, by striking solid waste transfer facilities and inserting solid waste rail transfer facilities. (2)DefinitionsSection 2(a)(1) of division A of the Rail Safety Improvement Act of 2008 (49 U.S.C. 20102 note) is amended in the matter preceding subparagraph (A), by inserting a comma after at grade.
 (3)Railroad safety strategySection 102(a)(6) of title I of division A of the Rail Safety Improvement Act of 2008 (49 U.S.C. 20101 note) is amended by striking Improving the safety of railroad bridges, tunnels, and related infrastructure to prevent accidents, incidents, injuries, and fatalities caused by catastrophic failures and other bridge and tunnel failures. and inserting Improving the safety of railroad bridges, tunnels, and related infrastructure to prevent accidents, incidents, injuries, and fatalities caused by catastrophic and other failures of such infrastructure..
 (4)Operation LifesaverSection 206(a) of title II of division A of the Rail Safety Improvement Act of 2008 (49 U.S.C. 22501 note) is amended by striking Public Service Announcements and inserting public service announcements.
 (5)Update of Federal Railroad Administration's Web SiteSection 307 of title III of division A of the Rail Safety Improvement Act of 2008 (49 U.S.C. 103 note) is amended—
 (A)in the heading by striking Federal Railroad Administration's website and inserting Federal Railroad Administration Web site; (B)by striking website each place it appears and inserting Web site; and
 (C)by striking website's and inserting Web site's. (6)Alcohol and controlled substance testing for maintenance-of-way employeesSection 412 of title IV of division A of the Rail Safety Improvement Act of 2008 (49 U.S.C. 20140 note) is amended by striking Secretary of Transportation and inserting Secretary.
 (7)Tunnel informationSection 414 of title IV of division A of the Rail Safety Improvement Act of 2008 (49 U.S.C. 20103 note) is amended—
 (A)by striking parts 171.8, 173.115 and inserting sections 171.8, 173.115; and (B)by striking part 1520.5 and inserting section 1520.5.
 (8)Safety inspections in MexicoSection 416 of title IV of division A of the Rail Safety Improvement Act of 2008 (49 U.S.C. 20107 note) is amended—
 (A)in the matter preceding paragraph (1), by striking Secretary of Transportation and inserting Secretary; and (B)in paragraph (4), by striking subsection and inserting section.
 (9)Heading of title VIThe heading of title VI of division A of the Rail Safety Improvement Act of 2008 (122 Stat. 4900) is amended by striking solid waste facilities and inserting solid waste rail transfer facilities.
 (10)Heading of section 602Section 602 of title VI of division A of the Rail Safety Improvement Act of 2008 (122 Stat. 4900) is amended by striking solid waste transfer facilities and inserting solid waste rail transfer facilities.
						BConsolidated rail infrastructure and safety improvements
				421.Consolidated rail infrastructure and safety improvements
 (a)In generalChapter 244, as amended by section 302 of this Act, is further amended by adding at the end the following:
						
							24408.Consolidated rail infrastructure and safety improvements
 (a)General authorityThe Secretary may make grants under this section to an eligible recipient to assist in financing the cost of improving passenger and freight rail transportation systems in terms of safety, efficiency, or reliability.
 (b)Eligible recipientsThe following entities are eligible to receive a grant under this section: (1)A State.
 (2)A group of States. (3)An Interstate Compact.
 (4)A public agency or publicly chartered authority established by 1 or more States and having responsibility for providing intercity rail passenger, commuter rail passenger, or freight rail transportation service.
 (5)A political subdivision of a State. (6)Amtrak or another rail passenger carrier that provides intercity rail passenger transportation (as defined in section 24102) or commuter rail passenger transportation (as defined in section 24102).
 (7)A Class II railroad or Class III railroad (as those terms are defined in section 20102). (8)Any rail carrier or rail equipment manufacturer in partnership with at least 1 of the entities described in paragraphs (1) through (5).
 (9)Any entity established to procure, manage, or maintain passenger rail equipment under section 305 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note).
 (10)An organization that is actively involved in the development of operational and safety-related standards for rail equipment and operations or the implementation of safety-related programs.
 (11)The Transportation Research Board and any entity with which it contracts in the development of rail-related research, including cooperative research programs.
 (12)A University transportation center actively engaged in rail-related research. (13)A non-profit labor organization representing a class or craft of employees of railroad carriers or railroad carrier contractors.
 (c)Eligible projectsThe following projects are eligible to receive grants under this section: (1)Deployment of railroad safety technology, including positive train control and rail integrity inspection systems.
 (2)A capital project as defined in section 24401, except that a project shall not be required to be in a State rail plan developed under chapter 227.
 (3)A capital project identified by the Secretary as being necessary to address congestion challenges affecting rail service.
 (4)A highway-rail grade crossing improvement, including grade separations, private highway-rail grade crossing improvements, and safety engineering improvements to reduce risk in quiet zones or potential quiet zones.
 (5)A rail line relocation project. (6)A capital project to improve short-line or regional railroad infrastructure.
 (7)Paying all or a portion of the credit risk premium, as determined under section 502(f) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(f)), and loan charges described in section 503(l) of that Act (45 U.S.C. 823(l)) for a project eligible for Federal credit assistance under that Act (45 U.S.C. 801 et seq.).
 (8)Development of public education, awareness, and targeted law enforcement activities to reduce violations of traffic laws at highway-rail grade crossings and to help prevent and reduce injuries and fatalities along railroad rights-of-way.
 (9)The preparation of regional rail and corridor service development plans and corresponding environmental analyses.
 (10)Any project that the Secretary considers necessary to enhance multimodal connections or facilitate service integration between rail service and other modes, including between intercity rail passenger transportation and intercity bus service.
 (11)The development of rail-related capital, operations, and safety standards. (12)The implementation and operation of a safety program or institute designed to improve rail safety culture and rail safety performance.
 (13)Any research that the Secretary considers necessary to advance any particular aspect of rail-related capital, operations, or safety improvements.
 (14)Workforce development activities, coordinated to the extent practicable with the existing local training programs supported by the Department of Transportation, Department of Labor, and Department of Education.
 (d)Application processThe Secretary shall prescribe the form and manner of filing an application under this section.
								(e)Project selection criteria
 (1)In generalIn selecting a recipient of a grant for an eligible project, the Secretary shall— (A)give preference to a proposed project for which the proposed Federal share of total project costs does not exceed 50 percent; and
 (B)after factoring in preference to projects under subparagraph (A), select projects that will maximize the net benefits of the funds appropriated for use under this section, considering the cost-benefit analysis of the proposed project, including anticipated private and public benefits relative to the costs of the proposed project and factoring in the other considerations described in paragraph (2).
 (2)Other considerationsThe Secretary shall also consider the following: (A)The degree to which the proposed project’s business plan considers potential private sector participation in the financing, construction, or operation of the project;
 (B)The recipient’s past performance in developing and delivering similar projects, and previous financial contributions;
 (C)Whether the recipient has or will have the legal, financial, and technical capacity to carry out the proposed project, satisfactory continuing control over the use of the equipment or facilities, and the capability and willingness to maintain the equipment or facilities;
 (D)If applicable, the consistency of the proposed project with planning guidance and documents set forth by the Secretary or required by law or State rail plans developed under chapter 227;
 (E)If applicable, any technical evaluation ratings that proposed project received under previous competitive grant programs administered by the Secretary; and
 (F)Such other factors as the Secretary considers relevant to the successful delivery of the project.
 (3)BenefitsThe benefits described in paragraph (1)(B) may include the effects on system and service performance, including measures such as improved safety, competitiveness, reliability, trip or transit time, resilience, efficiencies from improved integration with other modes, and ability to meet existing or anticipated demand.
 (f)Performance measuresThe Secretary shall establish performance measures for each grant recipient to assess progress in achieving strategic goals and objectives. The Secretary may require a grant recipient to periodically report information related to such performance measures.
								(g)Rural areas
 (1)In generalOf the amounts appropriated under this section, at least 25 percent shall be available for projects in rural areas. The Secretary shall consider a project to be in a rural area if all or the majority of the project (determined by the geographic location or locations where the majority of the project funds will be spent) is located in a rural area.
 (2)Definition of rural areaIn this subsection, the term rural area means any area not in an urbanized area, as defined by the Census Bureau. (h)Federal share of total project costs (1)Total project costsThe Secretary shall estimate the total costs of a project under this subsection based on the best available information, including engineering studies, studies of economic feasibility, environmental analyses, and information on the expected use of equipment or facilities.
 (2)Federal shareThe Federal share of total project costs under this subsection shall not exceed 80 percent. (3)Treatment of passenger rail revenueIf Amtrak or another rail passenger carrier is an applicant under this section, Amtrak or the other rail passenger carrier, as applicable, may use ticket and other revenues generated from its operations and other sources to satisfy the non-Federal share requirements.
 (i)ApplicabilityExcept as specifically provided in this section, the use of any amounts appropriated for grants under this section shall be subject to the requirements of this chapter.
 (j)AvailabilityAmounts appropriated for carrying out this section shall remain available until expended.. (b)Conforming amendmentThe table of contents of chapter 244, as amended by section 302 of this Act, is amended by adding after the item relating to section 24407 the following:
						24408. Consolidated rail infrastructure and safety improvements..
					CHazardous materials by rail
				431.Real-time emergency response information
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary, in consultation with the Secretary of Homeland Security, shall promulgate regulations—
 (1)to require a Class I railroad transporting hazardous materials— (A)to generate accurate, real-time, and electronic train consist information, including—
 (i)the identity, quantity, and location of hazardous materials on a train; (ii)the point of origin and destination of the train;
 (iii)any required emergency response information or resources; and (iv)an emergency response point of contact designated by the Class I railroad; and
 (B)to enter into a memorandum of understanding with each applicable fusion center to provide that fusion center with secure and confidential access to the electronic train consist information described in subparagraph (A) for each train transporting hazardous materials in that fusion center’s jurisdiction;
 (2)to require each applicable fusion center to provide the electronic train consist information described in paragraph (1)(A) to first responders, emergency response officials, and law enforcement personnel requesting such information following an incident, accident, or public health or safety emergency involving the rail transportation of hazardous materials;
 (3)to prohibit any Class I railroad, employee, or agent from withholding, or causing to be withheld the electronic train consist information described in paragraph (1)(A) from first responders, emergency response officials, and law enforcement personnel in the event of an incident, accident, or public health or safety emergency involving the rail transportation of hazardous materials; and
 (4)to establish security and confidentiality protections to prevent the release of the electronic train consist information to unauthorized persons.
 (b)DefinitionsIn this section: (1)Applicable fusion centerThe term applicable fusion center means a fusion center with responsibility for a geographic area in which a Class I railroad operates.
 (2)Class I railroadThe term Class I railroad has the meaning given the term in section 20102 of title 49, United States Code. (3)Fusion centerThe term fusion center has the meaning given the term in section 124h(j) of title 6, United States Code.
 (4)Hazardous materialsThe term hazardous materials means material designated as hazardous by the Secretary of Transportation under chapter 51 of the United States Code.
 (5)Train consistThe term train consist includes, with regard to a specific train, the number of rail cars and the commodity transported by each rail car.
						(c)Savings clause
 (1)Nothing in this section may be construed to prohibit a Class I railroad from voluntarily entering into a memorandum of understanding, as described in subsection (a)(1)(B), with a State emergency response commission or an entity representing or including first responders, emergency response officials, and law enforcement personnel.
 (2)Nothing in this section may be construed to amend any requirement for a railroad to provide a State Emergency Response Commission, for each State in which it operates trains transporting 1,000,000 gallons or more of Bakken crude oil, notification regarding the expected movement of such trains through the counties in the State.
						432.Thermal blankets
 (a)RequirementsNot later than 180 days after the date of enactment of this Act, the Secretary shall promulgate such regulations as are necessary to require each tank car built to meet the DOT-117 specification and each non-jacketed tank car modified to meet the DOT-117R specification to be equipped with a thermal blanket.
 (b)Definition of thermal blanketIn this section, the term thermal blanket means an insulating blanket that is applied between the outer surface of a tank car tank and the inner surface of a tank car jacket and that has thermal conductivity no greater than 2.65 Btu per inch, per hour, per square foot, and per degree Fahrenheit at a temperature of 2000 degrees Fahrenheit, plus or minus 100 degrees Fahrenheit.
					(c)Savings Clause
 (1)Pressure relief devicesNothing in this section may be construed to affect or prohibit any requirement to equip with appropriately sized pressure relief devices a tank car built to meet the DOT-117 specification or a non-jacketed tank car modified to meet the DOT-117R specification.
 (2)HarmonizationNothing in this section may be construed to require or allow the Secretary to prescribe an implementation deadline or authorization end date for the requirement under subsection (a) that is earlier than the applicable implementation deadline or authorization end date for other tank car modifications necessary to meet the DOT-117R specification.
						433.Comprehensive oil spill response plans
 (a)RequirementsNot later than 120 days after the date of enactment of this Act, the Secretary shall issue a notice of proposed rulemaking to require each railroad carrier transporting a Class 3 flammable liquid to maintain a comprehensive oil spill response plan.
 (b)ContentsThe regulations under subsection (a) shall require each rail carrier described in that subsection—
 (1)to include in the comprehensive oil spill response plan procedures and resources for responding, to the maximum extent practicable, to a worst-case discharge;
 (2)to ensure the comprehensive oil spill response plan is consistent with the National Contingency Plan and each applicable Area Contingency Plan;
 (3)to include in the comprehensive oil spill response plan appropriate notification and training procedures;
 (4)to review and update its comprehensive oil spill response plan as appropriate; and (5)to provide the comprehensive oil spill response plan for acceptance by the Secretary.
 (c)Savings clauseNothing in the section may be construed as prohibiting the Secretary from promulgating different comprehensive oil response plan standards for Class I, Class II, and Class III railroads.
 (d)DefinitionsIn this section: (1)Area Contingency PlanThe term Area Contingency Plan has the meaning given the term in section 311(a) of the Federal Water Pollution Control Act (33 U.S.C. 1321(a)).
 (2)Class 3 flammable liquidThe term Class 3 flammable liquid has the meaning given the term in section 173.120(a) of title 49, Code of Federal Regulations. (3)Class I railroad, Class II railroad, and Class III railroadThe terms Class I railroad, Class II railroad and Class III railroad have the meanings given the terms in section 20102 of title 49, United States Code.
 (4)National Contingency PlanThe term National Contingency Plan has the meaning given the term in section 1001 of the Oil Pollution Act of 1990 (33 U.S.C. 2701). (5)Railroad carrierThe term railroad carrier has the meaning given the term in section 20102 of title 49, United States Code.
 (6)Worst-case dischargeThe term worst-case discharge means a railroad carrier's calculation of its largest foreseeable discharge in the event of an accident or incident.
						434.Hazardous materials by rail liability study
 (a)In generalNot later than 30 days after the date of enactment of this Act, the Secretary shall initiate a study on the levels and structure of insurance for a railroad carrier transporting hazardous materials.
 (b)ContentsIn conducting the study under subsection (a), the Secretary shall evaluate—
 (1)the level and structure of insurance, including self-insurance, available in the private market against the full liability potential for damages arising from an accident or incident involving a train transporting hazardous materials;
 (2)the level and structure of insurance that would be necessary and appropriate— (A)to efficiently allocate risk and financial responsibility for claims; and
 (B)to ensure that a railroad carrier transporting hazardous materials can continue to operate despite the risk of an accident or incident;
 (3)the potential applicability to trains transporting hazardous materials of— (A)a liability regime modeled after section 170 of the Atomic Energy Act of 1954, as amended (42 U.S.C. 2210); and
 (B)a liability regime modeled after subtitle 2 of title XXI of the Public Health Service Act (42 U.S.C. 300aa–10 et seq.).
 (c)ReportNot later than 1 year after the date the study under subsection (a) is initiated, the Secretary shall submit a report containing the results of the study and recommendations for addressing liability issues with rail transportation of hazardous materials to—
 (1)the Committee on Commerce, Science, and Transportation of the Senate; and (2)the Committee on Transportation and Infrastructure of the House of Representatives.
 (d)DefinitionsIn this section: (1)Hazardous materialThe term hazardous material means a substance or material the Secretary designates under section 5103(a) of title 49, United States Code.
 (2)Railroad carrierThe term railroad carrier has the meaning given the term in section 20102 of title 49, United States Code. 435.Study and testing of electronically-controlled pneumatic brakes (a)Government Accountability Office study (1)In generalThe Government Accountability Office shall complete an independent evaluation of ECP brake systems pilot program data and the Department of Transportation’s research and analysis on the effects of ECP brake systems.
 (2)Study elementsIn completing the independent evaluation under paragraph (1), the Government Accountability Office shall examine the following issues related to ECP brake systems:
 (A)Data and modeling results on safety benefits relative to conventional brakes and to other braking technologies or systems, such as distributed power and 2-way end-of-train devices.
 (B)Data and modeling results on business benefits, including the effects of dynamic braking. (C)Data on costs, including up-front capital costs and on-going maintenance costs.
 (D)Analysis of potential operational challenges, including the effects of potential locomotive and car segregation, technical reliability issues, and network disruptions.
 (E)Analysis of potential implementation challenges, including installation time, positive train control integration complexities, component availability issues, and tank car shop capabilities.
 (F)Analysis of international experiences with the use of advanced braking technologies. (3)DeadlineNot later than 2 years after the date of enactment of this Act, the Government Accountability Office shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the results of the independent evaluation under paragraph (1).
						(b)Emergency braking application testing
 (1)In generalThe Secretary of Transportation shall enter into an agreement with the NCRRP Board— (A)to complete testing of ECP brake systems during emergency braking application, including more than 1 scenario involving the uncoupling of a train with 70 or more DOT 117-specification or DOT 117R-specification tank cars; and
 (B)to transmit, not later than 2 years after the date of enactment of this Act, to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the results of the testing.
 (2)Independent expertsIn completing the testing under paragraph (1), the NCRRP Board may contract with 1 or more engineering or rail experts, as appropriate, with relevant experience in conducting railroad safety technology tests or similar crash tests.
 (3)Testing frameworkIn completing the testing under paragraph (1), the NCRRP Board and each contractor described in paragraph (2) shall ensure that the testing objectively, accurately, and reliably measures the performance of ECP brake systems relative to other braking technologies or systems, such as distributed power and 2-way end-of-train devices, including differences in—
 (A)the number of cars derailed; (B)the number of cars punctured;
 (C)the measures of in-train forces; and (D)the stopping distance.
 (4)FundingThe Secretary shall require, as part of the agreement under paragraph (1), that the NCRRP Board fund the testing required under this section—
 (A)using such sums made available under section 24910 of title 49, United States Code; and (B)to the extent funding under subparagraph (A) is insufficient or unavailable to fund the testing required under this section, using such sums as are necessary from the amounts appropriated to the Office of the Secretary.
 (5)EquipmentThe NCRRP Board and each contractor described in paragraph (2) may receive or use rolling stock, track, and other equipment or infrastructure from a private entity for the purposes of conducting the testing required under this section.
						(c)Phased approach
 (1)Phase 1Not later than 60 days after the date of enactment of this Act, the Secretary shall require each new tank car built to meet the DOT-117 specification and each tank car modified to meet the DOT-117R specification to have an ECP-ready configuration if the DOT-117 or DOT-117R specification tank car will be used in high-hazard flammable unit train service.
 (2)Phase 2After the reports are transmitted under subsections (a)(3) and (b)(1)(B), the Secretary may initiate a rulemaking, if the Secretary considers it necessary, to require each railroad carrier operating a high-hazard flammable unit train to operate that train in ECP brake mode by 2021 or 2023, unless the train does not exceed a certain maximum authorized speed as determined by the Secretary in the rulemaking.
 (d)Conforming amendmentNot later than 60 days after the date of enactment of this Act, the Secretary shall issue regulations to repeal the ECP brakes and ECP brake mode requirements in sections 174.310(a)(3)(ii), 174.310(a)(3)(iii), 174.310(a)(5)(v), 179.102-10, 179.202-12(g), and 179.202-13(i) of title 49, Code of Federal Regulations, and, except as provided in subsection (c), any other regulation in effect on the date of enactment of this Act requiring the installation of ECP brakes or operation in ECP brake mode.
					(e)Savings clause
 (1)ECP brake modeNothing in this section may be construed as prohibiting or requiring a railroad carrier from operating its trains in ECP brake mode.
 (2)HarmonizationNothing in this section may be construed to require or allow the Secretary to prescribe an implementation deadline for the requirement under subsection (c)(1) that is earlier than the applicable implementation deadline for other tank car modifications necessary to meet the DOT-117R specification for tank cars that will be used in high-hazard flammable unit train service.
 (f)DefinitionsIn this section: (1)Class 3 flammable liquidThe term Class 3 flammable liquid has the meaning given the term in section 173.120(a) of title 49, Code of Federal Regulations.
 (2)ECPThe term ECP means electronically-controlled pneumatic when applied to a brake or brakes. (3)ECP brake modeThe term ECP brake mode includes any operation of a rail car or an entire train using an ECP brake system.
						(4)ECP brake system
 (A)In generalThe term ECP brake system means a train power braking system actuated by compressed air and controlled by electronic signals from the locomotive or an ECP-EOT to the cars in the consist for service and emergency applications in which the brake pipe is used to provide a constant supply of compressed air to the reservoirs on each car but does not convey braking signals to the car.
 (B)InclusionsThe term ECP brake system includes dual mode and stand-alone ECP brake systems. (5)ECP-ready configurationThe term ECP-ready configuration means mounting brackets and fixed conduit on the tank car to facilitate the future application of additional ECP componentry and required cables.
 (6)High-hazard flammable unit trainThe term high-hazard flammable unit train means a single train transporting 70 or more loaded tank cars containing Class 3 flammable liquid. (7)NCRRP BoardThe term NCRRP Board means the independent governing board of the National Cooperative Rail Research Program.
 (8)Railroad carrierThe term railroad carrier has the meaning given the term in section 20102 of title 49, United States Code. 436.Recording devices (a)In generalSubchapter II of chapter 201 is amended by adding after section 20167 the following:
						
							20168.Installation of audio and image recording devices
 (a)In generalNot later than 2 years after the date of enactment of the Railroad Reform, Enhancement, and Efficiency Act, the Secretary of Transportation shall promulgate regulations to require each rail carrier that provides regularly scheduled intercity rail passenger or commuter rail passenger transportation to the public to install inward- and outward-facing image recording devices in all controlling locomotive cabs and cab car operating compartments in such passenger trains.
 (b)Device standardsEach inward- and outward-facing image recording device shall— (1)have a minimum 12-hour continuous recording capability;
 (2)have crash and fire protections for any in-cab image recordings that are stored only within a controlling locomotive cab or cab car operating compartment; and
 (3)have recordings accessible for review during an accident investigation. (c)ReviewThe Secretary shall establish a process to review and approve or disapprove an inward- or outward-facing recording device for compliance with the standards described in subsection (b).
 (d)UsesA rail carrier that has installed an inward- or outward-facing image recording device approved under subsection (c) may use recordings from that inward- or outward-facing image recording device for the following purposes:
 (1)Verifying that train crew actions are in accordance with applicable safety laws and the rail carrier's operating rules and procedures.
 (2)Assisting in an investigation into the causation of a reportable accident or incident. (3)Carrying out efficiency testing and system-wide performance monitoring programs.
 (4)Documenting a criminal act or monitoring unauthorized occupancy of the controlling locomotive cab or car operating compartment.
									(e)Voluntary implementation
 (1)In generalEach rail carrier operating freight rail service may implement any inward- or outward-facing image recording devices approved under subsection (c).
 (2)Authorized usesNotwithstanding any other provision of law, each rail carrier may use recordings from an inward- or outward-facing image recording device approved under subsection (c) for any of the purposes described in subsection (d).
									(f)Discretion
 (1)In generalThe Secretary may— (A)require in-cab audio recording devices for the purposes described in paragraphs (1) through (4) of subsection (d); and
 (B)define in appropriate technical detail the essential features of the devices required under subparagraph (A).
 (2)ExemptionsThe Secretary may exempt any rail passenger carrier or any part of a rail passenger carrier’s operations from the requirements under subsection (a) if the Secretary determines that the rail passenger carrier has implemented an alternative technology or practice that provides an equivalent or greater safety benefit or is better suited to the risks of the operation.
 (g)TamperingA rail carrier may take appropriate enforcement or administrative action against any employee that tampers with or disables an audio or inward- or outward-facing image recording device installed by the rail carrier.
 (h)Preservation of dataEach rail passenger carrier subject to the requirements of subsection (a) shall preserve recording device data for 1 year after the date of a reportable accident or incident.
								(i)Information protections
 (1)Section 552(b)(3) of title 5 exemptionAn in-cab audio or image recording, and any part thereof, that the Secretary obtains as part of an accident or incident investigated by the Department of Transportation shall be exempt from disclosure under section 552(b)(3) of title 5.
 (2)Restrictions on disclosureThe Secretary may allow an audio or image recordings derived from an audio or inward- or outward-facing image recording device to receive any of the information and legal protections available to any report, survey, schedule, list, or data compiled or collected as part of the Department of Transportation railroad safety risk reduction program if—
 (A)the recording is derived from— (i)an audio or inward- or outward-facing image recording device that was implemented pursuant to its railroad safety risk reduction program under section 20156; and
 (ii)an inward- or outward-facing image recording device that was approved under subsection (c); or (B)an audio recording device that is compliant with the requirements under subsection (f)(1).
 (j)Prohibited useAn in-cab audio or image recording obtained by a rail carrier under this section may not be used to retaliate against an employee.
 (k)Savings clauseNothing in this section may be construed as requiring a rail carrier to cease or restrict operations upon a technical failure of an inward- or outward-facing image recording device. Such rail carrier shall repair or replace the failed inward- or outward-facing image recording device as soon as practicable..
 (b)Conforming amendmentThe table of contents for subchapter II of chapter 201 is amended by adding at the end the following:
						20168. Installation of audio and image recording devices..
					437.Rail passenger transportation liability
 (a)LimitationsSection 28103(a) is amended— (1)in paragraph (2), by striking $200,000,000 and inserting $295,000,000, except as provided in paragraph (3); and
 (2)by adding at the end the following:  (3)The liability cap under paragraph (2) shall be adjusted every 10 years by the Secretary of Transportation to reflect changes in the Consumer Price Index-All Urban Consumers.
 (4)The Federal Government shall have no financial responsibility for any claims described in paragraph (2)..
 (b)Definition of rail passenger transportationSection 28103(e) is amended— (1)in the heading, by striking Definition. and inserting Definitions.;
 (2)in paragraph (2), by striking ; and and inserting a semicolon; (3)in paragraph (3), by striking the period at the end and inserting ; and; and
 (4)by adding at the end, the following:  (4)the term rail passenger transportation includes commuter rail passenger transportation (as defined in section 24102)..
						(c)
 ProhibitionNo Federal funds may be appropriated for the purpose of paying for the portion of an insurance premium attributable to the increase in allowable awards under the amendments made by subsection (a).
 (d)Effective dateThe amendments made by subsection (a) shall be effective for any passenger rail accident or incident occurring on or after May 12, 2015.
					438.Modification reporting
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall implement a reporting requirement to monitor industry-wide progress toward modifying tank cars used in high-hazard flammable train service by the applicable deadlines or authorization end dates set in regulation.
 (b)Tank car dataThe Secretary shall collect data from shippers and tank car owners on— (1)the total number of tank cars modified to meet the DOT-117R specification, or equivalent, specifying—
 (A)the type or specification of each tank car before it was modified, including non-jacketed DOT-111, jacketed DOT-111, non-jacketed DOT-111 meeting the CPC-1232 standard, or jacketed DOT-111 meeting the CPC-1232 standard; and
 (B)the identification number of each Class 3 flammable liquid carried by each tank car in the past year;
 (2)the total number of tank cars built to meet the DOT-117 specification, or equivalent; and (3)the total number of tank cars used or likely to be used in high-hazard flammable train service that have not been modified, specifying—
 (A)the type or specification of each tank car not modified, including the non-jacketed DOT-111, jacketed DOT-111, non-jacketed DOT-111 meeting the CPC-1232 standard, or jacketed DOT-111 meeting the CPC-1232 standard; and
 (B)the identification number of each Class 3 flammable liquid carried by each tank car in the past year.
 (c)Tank car shop dataThe Secretary shall conduct a survey of tank car facilities modifying tank cars to the DOT-117R specification, or equivalent, or building new tank cars to the DOT-117 specification, or equivalent, to generate statistically-valid estimates of the expected number of tank cars those facilities expect to modify to DOT-117R specification, or equivalent, or build to the DOT-117 specification, or equivalent.
 (d)FrequencyThe Secretary shall collect the data under subsection (b) and conduct the survey under subsection (c) annually until May 1, 2025.
					(e)Information protections
 (1)In generalThe Secretary shall only report data in industry-wide totals and shall treat company-specific information as confidential business information.
 (2)Level of confidentialityThe Secretary shall ensure the data collected under subsection (b) and the survey data under subsection (c) have the same level of confidentiality as contained in the Confidential Information Protection and Statistical Efficiency Act of 2002 (44 U.S.C. 3501 note), as administered by the Bureau of Transportation Statistics.
 (3)Section 552(b)(3) of title 5Any information that the Secretary obtains under subsection (b) or subsection (c) by the Department of Transportation shall be exempt from disclosure under section 552(b)(3) of title 5.
 (4)DesigneeThe Secretary may designate the Director of the Bureau of Transportation Statistics to collect data under subsection (b) and the survey data under subsection (c) and direct the Director to ensure the confidentially of company-specific information to the maximum extent permitted by law.
 (f)ReportEach year, not later than 60 days after the date that both the collection of the data under subsection (b) and the survey under subsection (c) are complete, the Secretary shall report on the aggregate results, without company-specific information, to—
 (1)the Committee on Commerce, Science, and Transportation of the Senate; and (2)the Committee on Transportation and Infrastructure of the House of Representatives.
 (g)DefinitionsIn this section: (1)Class 3 flammable liquidThe term Class 3 flammable liquid has the meaning given the term in section 173.120(a) of title 49, Code of Federal Regulations.
 (2)High-hazard flammable trainThe term high-hazard flammable train means a single train transporting 20 or more tank cars loaded with a Class 3 flammable liquid in a continuous block or a single train transporting 35 or more tank cars loaded with a Class 3 flammable liquid throughout the train consist.
						VProject delivery
 501.Short titleThis title may be cited as the Track, Railroad, and Infrastructure Network Act. 502.Preservation of public lands (a)HighwaysSection 138 of title 23, United States Code, is amended—
 (1)in subsection (b)(2)(A)(i), by inserting , taking into consideration any avoidance, minimization, and mitigation or enhancement measures incorporated into the program or project after historic site; and
 (2)by adding at the end the following:  (c)Rail and transitImprovements to, or the maintenance, rehabilitation, or operation of, railroad or rail transit lines or elements of such lines, with the exception of stations, that are in use or were historically used for the transportation of goods or passengers, shall not be considered a use of an historic site under subsection (a), regardless of whether the railroad or rail transit line or element of such line is listed on, or eligible for listing on, the National Register of Historic Places..
 (b)Transportation projectsSection 303 is amended— (1)in subsection (c), by striking subsection (d) and inserting subsections (d) and (e);
 (2)in subsection (d)(2)(A)(i), by inserting , taking into consideration any avoidance, minimization, and mitigation or enhancement measures incorporated into the program or project after historic site; and
 (3)by adding at the end the following:  (e)Rail and transitImprovements to, or the maintenance, rehabilitation, or operation of, railroad or rail transit lines or elements of such lines, with the exception of stations, that are in use or were historically used for the transportation of goods or passengers, shall not be considered a use of an historic site under subsection (c), regardless of whether the railroad or rail transit line or element of such line is listed on, or eligible for listing on, the National Register of Historic Places..
					503.Efficient environmental reviews
 (a)In generalSection 304 is amended— (1)in the heading, by striking for multimodal projects and inserting and increasing the efficiency of environmental reviews; and
 (2)by adding at the end the following:  (e)Efficient environmental reviews (1)In generalThe Secretary of Transportation shall apply the project development procedures, to the greatest extent feasible, described in section 139 of title 23, United States Code, to any rail project that requires the approval of the Secretary of Transportation under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (2)Regulations and proceduresThe Secretary of Transportation shall incorporate such project development procedures into the agency regulations and procedures pertaining to rail projects.
								(f)Applicability of NEPA decisions
 (1)In generalA Department of Transportation operating administration may apply a categorical exclusion designated by another Department of Transportation operating administration under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (2)FindingsA Department of Transportation operating administration may adopt, in whole or in part, another Department of Transportation operating administration’s Record of Decision, Finding of No Significant Impact, and any associated evaluations, determinations, or findings demonstrating compliance with any law related to environmental review or historic preservation..
					504.Advance acquisition
 (a)In generalChapter 241 is amended by inserting after section 24105 the following—
					
						24106.Advance acquisition
 (a)Rail corridor preservationThe Secretary may assist a recipient of funding in acquiring right-of-way and adjacent real property interests before or during the completion of the environmental reviews for any project receiving funding under subtitle V of title 49, United States Code, that may use such property interests if the acquisition is otherwise permitted under Federal law, and the recipient requesting Federal funding for the acquisition certifies, with the concurrence of the Secretary, that—
 (1)the recipient has authority to acquire the right-of-way or adjacent real property interest; and (2)the acquisition of the right-of-way or adjacent real property interest—
 (A)is for a transportation or transportation-related purpose; (B)will not cause significant adverse environmental impact;
 (C)will not limit the choice of reasonable alternatives for the proposed project or otherwise influence the decision of the Secretary on any approval required for the proposed project;
 (D)does not prevent the lead agency for the review process from making an impartial decision as to whether to accept an alternative that is being considered;
 (E)complies with other applicable Federal law, including regulations; (F)will be acquired through negotiation and without the threat of condemnation; and
 (G)will not result in the elimination or reduction of benefits or assistance to a displaced person under the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.) and title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.).
									(b)Environmental reviews
 (1)Completion of NEPA reviewBefore authorizing any Federal funding for the acquisition of a real property interest that is the subject of a grant or other funding under this subtitle, the Secretary shall complete, if required, the review process under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to the acquisition.
 (2)Completion of section 106An acquisition of a real property interest involving an historic site shall not occur unless the section 106 process, if required, under the National Historic Preservation Act (54 U.S.C. 306108) is complete.
 (3)Timing of acquisitionsA real property interest acquired under subsection (a) may not be developed in anticipation of the proposed project until all required environmental reviews for the project have been completed..
 (b)Conforming amendmentThe table of contents of chapter 241 is amended by inserting after the item relating to section 24105 the following:
					24106. Advance acquisition..
 505.Railroad rights-of-waySection 306108 of title 54, United States Code, is amended— (1)by inserting (b) Opportunity To Comment.— before The head of the Federal agency shall afford and indenting accordingly;
 (2)in the matter preceding subsection (b), as designated, by inserting (a) In general.— before The head of any Federal agency having direct and indenting accordingly; and (3)by adding at the end the following:
					
						(c)Exemption for Railroad Rights-of-Way
 (1)In generalNot later than 1 year after the date of enactment of the Track, Railroad, and Infrastructure Network Act, the Secretary of Transportation shall submit a proposed exemption of railroad rights-of-way from the review under this chapter to the Council for its consideration, consistent with the exemption for interstate highways approved on March 10, 2005 (70 Fed. Reg. 11,928).
 (2)Final exemptionNot later than 180 days after the date that the Secretary submits the proposed exemption under paragraph (1) to the Council, the Council shall issue a final exemption of railroad rights-of-way from review under this chapter, consistent with the exemption for interstate highways approved on March 10, 2005 (70 Fed. Reg. 11,928).. 
				506.Improving State and Federal agency engagement in environmental reviews
 (a)In generalChapter 3 is amended by inserting after section 306 the following:  307.Improving State and Federal agency engagement in environmental reviews (a)In generalAn entity receiving financial assistance from the Secretary of Transportation for 1 or more projects or for a program of projects, may request that the Secretary allow the entity to provide funds to any Federal agency, including the Department of Transportation, State agency, or Indian tribe (as defined in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a)) participating in the environmental planning and review process for the project, projects, or program. The funds may be provided only to support activities that directly and meaningfully contribute to expediting and improving permitting and review processes, including planning, approval, and consultation processes for the project, projects, or program.
 (b)Activities eligible for fundingActivities for which funds may be provided under subsection (a) include transportation planning activities that precede the initiation of the environmental review process, activities directly related to the environmental review process, dedicated staffing, training of agency personnel, information gathering and mapping, and development of programmatic agreements.
 (c)AmountsRequests under subsection (a) may be approved only for the additional amounts that the Secretary determines are necessary for the Federal agencies, State agencies, or Indian tribes participating in the environmental planning and review process to timely conduct the reviews in an expedited manner.
 (d)AgreementsPrior to providing funds approved by the Secretary for dedicated staffing at an affected Federal agency under subsections (a) and (b), the affected Federal agency, State agency or Indian tribe, as appropriate, and the requesting entity shall enter into an agreement that establishes a process to identify the projects or priorities to be addressed by the use of the funds.
 (e)Rule of constructionNothing in this section shall be construed to be inconsistent with or to interfere with section 139(j) of title 23..
 (b)Conforming amendmentThe table of contents of chapter 3 is amended by inserting after the item relating to section 306 the following:
					307. Improving State and Federal agency engagement in environmental reviews..
 507.Savings clauseNothing in this title, or any amendment made by this title, shall be construed as superceding, amending, or modifying the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or affect the responsibility of any Federal officer to comply with or enforce any such statute.
 508.TransitionNothing in this title, or any amendment made by this title, shall affect any existing environmental review process, program, agreement, or funding arrangement approved by the Secretary under title 49, United States Code, as that title was in effect on the day preceding the date of enactment of this title.
			VIFinancing
			601.Short title; references
 (a)Short titleThis title may be cited as the Railroad Infrastructure Financing Improvement Act.
 (b)References to the Railroad Revitalization and Regulatory Reform Act of 1976Except as otherwise expressly provided, wherever in this title an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Railroad Revitalization and Regulatory Reform Act of 1976, as amended (45 U.S.C. 801 et seq.).
 602.DefinitionsSection 501 (45 U.S.C. 821) is amended— (1)by redesignating paragraph (8) as paragraph (10);
 (2)by redesignating paragraphs (6) and (7) as paragraphs (7) and (8), respectively; (3)by inserting after paragraph (5) the following:
					
 (6)The term investment-grade rating means a rating of BBB minus, Baa 3, bbb minus, BBB(low), or higher assigned by a rating agency.; (4)by inserting after paragraph (8), as redesignated, the following:
					
 (9)The term master credit agreement means an agreement to make 1 or more direct loans or loan guarantees at future dates for a program of related projects on terms acceptable to the Secretary.; and
 (5)by adding at the end the following:  (11)The term obligor means a party that—
 (A)is primarily liable for payment of the principal of or interest on a direct loan or loan guarantee under this section; and
 (B)may be a corporation, limited liability company, partnership, joint venture, trust, or governmental entity, agency, or instrumentality.
 (12)The term project obligation means a note, bond, debenture, or other debt obligation issued by a borrower in connection with the financing of a project, other than a direct loan or loan guarantee under this title.
 (13)The term railroad has the meaning given the term railroad carrier in section 20102 of title 49, United States Code. (14)The term rating agency means a credit rating agency registered with the Securities and Exchange Commission as a nationally recognized statistical rating organization (as defined in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a))).
 (15)The term substantial completion means— (A)the opening of a project to passenger or freight traffic; or
 (B)a comparable event, as determined by the Secretary and specified in the direct loan.. 603.Eligible applicantsSection 502(a) (45 U.S.C. 822(a)) is amended—
 (1)in paragraph (5), by striking one railroad; and and inserting 1 of the entities described in paragraph (1), (2), (3), (4), or (6);; (2)by amending paragraph (6) to read as follows:
					
 (6)solely for the purpose of constructing a rail connection between a plant or facility and a rail carrier, limited option freight shippers that own or operate a plant or other facility; and; and
 (3)by adding at the end the following:  (7)any obligor, as designated by an entity otherwise eligible to receive a direct loan or loan guarantee under this section, including a special purpose entity receiving user fees or other payments or revenues from dedicated sources for debt service and maintenance of the equipment or facilities to be acquired or improved; and
 (8)a public-private or private partnership between at least 1 other entity listed in any of paragraphs (1) through (7) and a consortium that specializes in real estate development..
 604.Eligible purposesSection 502(b)(1) (45 U.S.C. 822(b)(1)) is amended— (1)in subparagraph (A), by inserting , and costs related to these activities, including pre-construction costs after shops;
 (2)in subparagraph (B), by striking subparagraph (A); or and inserting subparagraph (A) or subparagraph (C);; (3)in subparagraph (C), by striking the period at the end and inserting a semicolon; and
 (4)by adding at the end the following:  (D)reimburse planning and design expenses relating to projects described in subparagraph (A) or (C); or
 (E)finance economic development, including commercial and residential development, and related infrastructure and activities, that—
 (i)incorporates private investment; (ii)is physically or functionally related to a passenger rail station or multimodal station that includes rail service;
 (iii)has a high probability of the applicant commencing the contracting process for construction not later than 90 days after the date on which the direct loan or loan guarantee is obligated for the project under this title; and
 (iv)has a high probability of reducing the need for financial assistance under any other Federal program for the relevant passenger rail station or service by increasing ridership, tenant lease payments, or other activities that generate revenue exceeding costs..
				605.Program administration
 (a)Application processing proceduresSection 502(i) (45 U.S.C. 822(i)) is amended to read as follows:  (i)Application processing procedures (1)Application status noticesNot later than 30 days after the date that the Secretary receives an application under this section, the Secretary shall provide the applicant written notice as to whether the application is complete or incomplete.
 (2)Incomplete applicationsIf the Secretary determines that an application is incomplete, the Secretary shall— (A)provide the applicant with a description of all of the specific information or material that is needed to complete the application; and
 (B)allow the applicant to resubmit the information and material described under subparagraph (A) to complete the application.
								(3)Application approvals and disapprovals
 (A)In generalNot later than 60 days after the date the Secretary notifies an applicant that an application is complete under paragraph (1), the Secretary shall provide the applicant written notice as to whether the Secretary has approved or disapproved the application.
 (B)Actions by the Office of Management and BudgetIn order to enable compliance with the time limit under subparagraph (A), the Office of Management and Budget shall take any action required with respect to the application within that 60-day period.
 (4)Expedited processingThe Secretary shall implement procedures and measures to economize the time and cost involved in obtaining an approval or a disapproval of credit assistance under this title.
 (5)DashboardThe Secretary shall post on the Department of Transportation's public Web site a monthly report that includes for each application—
 (A)the name of the applicant or applicants; (B)the location of the project;
 (C)a brief description of the project, including its purpose; (D)the requested direct loan or loan guarantee amount;
 (E)the date on which the Secretary provided application status notice under paragraph (1); and
 (F)the date that the Secretary provided notice of approval or disapproval under paragraph (3).. (b)Administration of direct loans and loan guaranteesSection 503 (45 U.S.C. 823) is amended—
 (1)in subsection (a), by striking the period at the end and inserting , including a program guide and standard term sheet and specific timetables.;
 (2)by redesignating subsections (c) through (l) as subsections (d) through (m), respectively; (3)by striking (b) Assignment of loan guarantees.— and inserting (c) Assignment of loan guarantees.—;
 (4)in subsection (d), as redesignated— (A)in paragraph (1), by striking ; and and inserting a semicolon;
 (B)in paragraph (2), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
							
 (3)the modification cost has been covered under section 502(f).; and (5)by amending subsection (l), as redesignated, to read as follows:
						
							(l)Charges and loan servicing
 (1)PurposesThe Secretary may collect and spend from each applicant, obligor, or loan party a reasonable charge for—
 (A)the cost of evaluating the application, amendments, modifications, and waivers, including for evaluating project viability, applicant creditworthiness, and the appraisal of the value of the equipment or facilities for which the direct loan or loan guarantee is sought, and for making necessary determinations and findings;
 (B)the cost of award management and project management oversight; (C)the cost of services from expert firms, including counsel, and independent financial advisors to assist in the underwriting, auditing, servicing, and exercise of rights with respect to direct loans and loan guarantees; and
 (D)the cost of all other expenses incurred as a result of a breach of any term or condition or any event of default on a direct loan or loan guarantee.
 (2)StandardsThe Secretary may charge different amounts under this subsection based on the different costs incurred under paragraph (1).
								(3)Servicer
 (A)In generalThe Secretary may appoint a financial entity to assist the Secretary in servicing a direct loan or loan guarantee under this section.
 (B)DutiesA servicer appointed under subparagraph (A) shall act as the agent of the Secretary in serving a direct loan or loan guarantee under this section.
 (C)FeesA servicer appointed under subparagraph (A) shall receive a servicing fee from the obligor or other loan party, subject to approval by the Secretary.
 (4)Use of other Federal fundsNotwithstanding any other provision of law, an applicant may use grants under chapter 244 of title 49, United States Code, to pay any charge under this subsection.
 (5)Safety and operations accountAmounts collected under this subsection shall— (A)be credited directly to the Safety and Operations account of the Federal Railroad Administration; and
 (B)remain available until expended to pay for the costs described in this subsection..
					606.Loan terms and repayment
 (a)Prerequisites for assistanceSection 502(g)(1) (45 U.S.C. 822(g)(1)) is amended by striking 35 years from the date of its execution and inserting the lesser of 35 years after the date of substantial completion of the project or the estimated useful life of the rail equipment or facilities to be acquired, rehabilitated, improved, developed, or established.
 (b)Repayment schedulesSection 502(j) (45 U.S.C. 822(j)) is amended— (1)in paragraph (1), by striking the sixth anniversary date of the original loan disbursement and inserting 5 years after the date of substantial completion; and
 (2)by adding at the end the following:  (3)Deferred payments (A)In generalIf at any time after the date of substantial completion the project is unable to generate sufficient revenues to pay the scheduled loan repayments of principal and interest on the direct loan, the Secretary, subject to subparagraph (B), may allow, for a maximum aggregate time of 1 year over the duration of the direct loan, the obligor to add unpaid principal and interest to the outstanding balance of the direct loan.
 (B)InterestA payment deferred under subparagraph (A) shall— (i)continue to accrue interest under paragraph (2) until the loan is fully repaid; and
 (ii)be scheduled to be amortized over the remaining term of the loan. (4)Prepayments (A)Use of excess revenuesAny excess revenues that remain after satisfying scheduled debt service requirements on the project obligations and direct loan and all deposit requirements under the terms of any trust agreement, bond resolution, or similar agreement securing project obligations may be applied annually to prepay the direct loan without penalty.
 (B)Use of proceeds of refinancingThe direct loan may be prepaid at any time without penalty from the proceeds of refinancing from non-Federal funding sources..
 (c)Sale of direct loansSection 502 (45 U.S.C. 822) is amended by adding at the end the following:  (k)Sale of direct loans (1)In generalSubject to paragraph (2) and as soon as practicable after substantial completion of a project, the Secretary, after notifying the obligor, may sell to another entity or reoffer into the capital markets a direct loan for the project if the Secretary determines that the sale or reoffering has a high probability of being made on favorable terms.
 (2)Consent of obligorIn making a sale or reoffering under paragraph (1), the Secretary may not change the original terms and conditions of the secured loan without the prior written consent of the obligor..
 (d)NonsubordinationSection 502 (45 U.S.C. 822), as amended in subsection (c), is further amended by adding at the end the following:
					
						(l)Nonsubordination
 (1)In generalExcept as provided in paragraph (2)(B), a direct loan shall not be subordinated to the claims of any holder of project obligations in the event of bankruptcy, insolvency, or liquidation of the obligor.
							(2)Preexisting indentures
 (A)In generalThe Secretary may waive the requirement under paragraph (1) for a public agency borrower that is financing ongoing capital programs and has outstanding senior bonds under a preexisting indenture if—
 (i)the direct loan is rated in the A category or higher; (ii)the direct loan is secured and payable from pledged revenues not affected by project performance, such as a tax-based revenue pledge or a system-backed pledge of project revenues; and
 (iii)the program share, under this title, of eligible project costs is 50 percent or less. (B)LimitationThe Secretary may impose limitations for the waiver of the nonsubordination requirement under this paragraph if the Secretary determines that such limitations would be in the financial interest of the Federal Government..
 607.Credit risk premiumsSection 502(f) (45 U.S.C. 822(f)) is amended— (1)in paragraph (1), by amending the first sentence to read as follows: In lieu of or in combination with appropriations of budget authority to cover the costs of direct loans and loan guarantees as required under section 504(b)(1) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661c(b)(1)), including the cost of a modification thereof, the Secretary may accept on behalf of an applicant for assistance under this section a commitment from a non-Federal source, including a State or local government or agency or public benefit corporation or public authority thereof, to fund in whole or in part credit risk premiums and modification costs with respect to the loan that is the subject of the application or modification.;
 (2)in paragraph (2)— (A)in subparagraph (D), by adding and after the semicolon;
 (B)by striking subparagraph (E); and (C)by redesignating subparagraph (F) as subparagraph (E);
 (3)by striking paragraph (4); (4)by redesignating paragraph (3) as paragraph (4);
 (5)by inserting after paragraph (2) the following:  (3)CreditworthinessAn applicant may propose and the Secretary may accept as a basis for determining the amount of the credit risk premium under paragraph (2) any of the following in addition to the value of any tangible asset:
 (A)The net present value of a future stream of State or local subsidy income or other dedicated revenues/revenue pledges to secure the direct loan or loan guarantee.
 (B)Adequate coverage requirements to ensure repayment, on a non-recourse basis, from cash flows generated by the project or any other dedicated revenue source, including—
 (i)tolls; (ii)user fees; or
 (iii)payments owing to the obligor under a public-private partnership. (C)An investment-grade rating on the direct loan or loan guarantee, as applicable, except that if the total amount of the direct loan or loan guarantee is greater than $75,000,000, the applicant shall have an investment-grade rating from at least 2 rating agencies on the direct loan or loan guarantee.;
 (6)in paragraph (4), as redesignated, by striking amounts and inserting amounts (and in the case of a modification, before the modification is executed), to the extent appropriations are not available to the Secretary to meet the costs of direct loans and loan guarantees, including costs of modifications thereof; and
 (7)by adding at the end the following:  (5)Use of other Federal fundsNotwithstanding any other provision of law, an applicant may use grants under chapter 244 of title 49, United States Code, to pay part or all of a credit risk premium or modification cost under this subsection..
 608.Master credit agreementsSection 502 (45 U.S.C. 822), as amended by subsections (c) and (d) of section 606 of this Act, is further amended by adding at the end the following:
				
					(m)Master credit agreements
 (1)In generalSubject to section 502(d) and paragraph (2) of this subsection, the Secretary may enter into a master credit agreement that provides for all of the conditions for the provision of a direct loan or loan guarantee, as applicable, under this title and other applicable requirements to be satisfied prior to the issuance of the direct loan or loan guarantee.
 (2)ConditionsEach master credit agreement shall— (A)establish the maximum amount and general terms and conditions of each applicable direct loan or loan guarantee;
 (B)identify 1 or more dedicated non-Federal revenue sources that will secure the repayment of each applicable direct loan or loan guarantee;
 (C)provide for the obligation of funds for the direct loans or loan guarantees after all requirements have been met for the projects subject to the master credit agreement; and
 (D)provide 1 or more dates, as determined by the Secretary, before which the master credit agreement results in each of the direct loans or loan guarantees or in the release of the master credit agreement..
			609.Priorities and conditions
 (a)Priority projectsSection 502(c) (45 U.S.C. 822(c)) is amended— (1)in paragraph (1), by inserting , including projects for the installation of a positive train control system (as defined in section 20157(i) of title 49, United States Code) after public safety;
 (2)by redesignating paragraphs (2) and (3) as paragraphs (3) and (2), respectively; (3)in paragraph (5), by inserting or chapter 227 of title 49 after section 135 of title 23;
 (4)by redesignating paragraphs (6) through (8) as paragraphs (7) through (9), respectively; and (5)by inserting after paragraph (5) the following:
						
 (6)improve railroad stations and passenger facilities and increase transit-oriented development;. (b)Conditions of assistanceSection 502(h) (45 U.S.C. 822(h)) is amended—
 (1)in paragraph (2), by inserting , if applicable after project; and (2)by adding at the end the following:
						
 (4)For a project described in subsection (b)(1)(E), the Secretary shall require the applicant, obligor, or other loan party, in addition to the interest required under subsection (e), to provide the sponsor of the intercity passenger rail service or its designee, a fee or payment in an amount determined appropriate by the Secretary to provide an equitable share of project revenue to support the capital or operating costs of the routes serving the passenger rail station or multimodal station where the development is located..
					610.Savings provision
 (a)In generalExcept as provided in subsection (b), this Act, and the amendments made by this Act, shall not affect any direct loan (or direct loan obligation) or an outstanding loan guarantee (or loan guarantee commitment) that was in effect prior to the date of enactment of this Act. Any such transaction entered into before the date of enactment of this Act shall be administered until completion under its terms as if this Act were not enacted.
 (b)Modification costsAt the discretion of the Secretary, the authority to accept modification costs on behalf of an applicant under section 502(f) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(f)), as amended by section 607 of this Act, may apply with respect to any direct loan (or direct loan obligation) or an outstanding loan guarantee (or loan guarantee commitment) that was in effect prior to the date of enactment of this Act.May 16, 2016Reported with an amendment